Exhibit 10.8

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

dated August 14, 2018

between

CBG HOLDINGS LLC

and

CANOPY GROWTH CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE 1 DEFINITIONS      1      1.1    Definitions     
1      1.2    Schedules and Exhibits      16   ARTICLE 2 PURCHASE AND SALE OF
SECURITIES      16      2.1    Purchase and Sale of Common Shares      16     
2.2    Issuance of Warrants      17      2.3    Use of Proceeds      17  
ARTICLE 3 REPRESENTATION AND WARRANTIES      17      3.1    Representations and
Warranties of the Company      17      3.2    Representations and Warranties of
the Purchaser      17   ARTICLE 4 CONDITIONS PRECEDENT      17      4.1   
Company’s Conditions Precedent for the Closing      17      4.2    Purchaser’s
Conditions Precedent for Closing      18   ARTICLE 5 COVENANTS      20      5.1
   Actions to Satisfy Closing Conditions      20      5.2    Consents, Approvals
and Authorizations      20      5.3    Competition Act and Investment Canada Act
Approvals      21      5.4    Company Approval      22      5.5    Company
Circular      22      5.6    Company Meeting      24      5.7    Interim Period
Covenants      26      5.8    Non-Solicitation      28      5.9    Standstill   
  34   ARTICLE 6 TERMINATION      35      6.1    Termination      35      6.2   
Termination Fee      36   ARTICLE 7 INDEMNIFICATION      38      7.1    General
Indemnification      38      7.2    Indemnification Procedure      39      7.3
   Contribution      40      7.4    Survival      41      7.5    Purchaser is
Trustee      41   ARTICLE 8 GENERAL PROVISIONS      41      8.1    Governing Law
     41      8.2    Notices      41      8.3    Expenses      42  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   8.4    Severability      42   8.5    Entire Agreement      43  
8.6    Assignment; No Third-Party Beneficiaries      43   8.7    Amendment;
Waiver      43   8.8    Injunctive Relief      43   8.9    Rules of Construction
     43   8.10    Currency      44   8.11    Further Assurances      44   8.12
   Public Notices/Press Releases      44   8.13    Public Disclosure      44  
8.14    Counterparts      45  

 

-ii-



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT, dated August 14, 2018 (this “Agreement”), is made
by and between CBG Holdings LLC, a limited liability company existing under the
Laws of the State of Delaware (the “Purchaser”) and Canopy Growth Corporation, a
corporation existing under the federal Laws of Canada (the “Company”).

RECITALS

 

(A)

On November 2, 2017, Greenstar Canada Investment Limited Partnership (“GCILP”)
purchased from the Company and the Company issued and sold to GCILP, on a
private placement basis: (i) 18,876,901 Common Shares; and (ii) 18,876,901
Initial Warrants, for an aggregate purchase price of $244,990,084.25 (the
“Initial Investment”).

 

(B)

The Purchaser, an affiliate of GCILP, now wishes to purchase from the Company
and the Company now wishes to issue and sell to the Purchaser, on a private
placement basis: (i) 104,500,000 Common Shares, and (ii) 139,745,453 Warrants,
for an aggregate purchase price of $5,078,700,000 (the “Investment”).

 

(C)

The Board has unanimously determined, after receiving financial and legal
advice, that the Investment is in the best interests of the Company and fair to
the Company Shareholders (other than the Purchaser and its affiliates) and has
resolved to recommend that the Company Shareholders vote in favour of the
Investment, all subject to the terms and conditions contained in this Agreement.

 

(D)

The Purchaser has entered into Voting Agreements with the Locked-up
Shareholders, pursuant to which each Locked-Up Shareholder has agreed to vote
its Common Shares in favour of the Approval Resolution on the terms and subject
to the conditions set out in the Voting Agreements.

 

(E)

The Purchaser and the Company now wish to enter into this Agreement to record
their agreement in respect of the Investment.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1

Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

“ACMPR” means the Access to Cannabis for Medical Purposes Regulations (Canada)
issued under the CDSA.



--------------------------------------------------------------------------------

“Acquisition Proposal” means, other than the transactions with the Purchaser
contemplated by this Agreement and other than any transaction involving only the
Company and/or one or more of its wholly-owned Subsidiaries, any written or oral
offer, proposal, or inquiry from any Person or group of Persons (other than the
Purchaser or any of its Affiliates, or any Person acting jointly or in concert
with the Purchaser or any Affiliate of the Purchaser), in each case made or
publicly announced on or after the date hereof and whether binding or not and
whether in a single transaction or in a series of related transactions, relating
to:

 

  (a)

any acquisition, purchase or sale (or any lease, long-term supply agreement,
exclusive licensing agreement or other arrangement having the same economic
effect as an acquisition, purchase or sale), direct or indirect, of:

 

  (i)

the assets of the Company and/or one or more of its Subsidiaries that,
individually or in the aggregate, constitute 20% or more of the consolidated
assets or contribute 20% or more of the consolidated revenue, or represent more
than 20% of the equity market capitalization value (including securities
convertible into or exercisable or exchangeable for securities or equity
interests) of, the Company and its Subsidiaries, taken as a whole; or

 

  (ii)

20% or more of any voting or equity securities of the Company or 20% or more of
any voting or equity securities of any one or more of any of the Company’s
Subsidiaries whose assets, individually or in the aggregate, constitute 20% or
more of the consolidated assets or contribute 20% or more of the consolidated
revenue or represent more than 20% of the equity market capitalization value
(including securities convertible into or exercisable or exchangeable for
securities or equity interests) of, the Company and its Subsidiaries, taken as a
whole;

 

  (b)

any direct or indirect take-over bid, tender offer, exchange offer, treasury
issuance or similar transaction that, if consummated, would result in a Person
or group of Persons beneficially owning 20% or more of any class of voting or
equity securities of the Company or one or more of its Subsidiaries; or

 

  (c)

any plan of arrangement, merger, amalgamation, consolidation, share exchange,
share reclassification, business combination, reorganization, recapitalization,
liquidation, dissolution, winding up or other similar transaction or series of
transactions involving the Company or any of its Subsidiaries whose assets or
revenues, individually or in the aggregate, constitute 20% or more of the
consolidated assets or contribute 20% or more of the consolidated revenue, or
represent more than 20% of the equity market capitalization value (including
securities convertible into or exercisable or exchangeable for securities or
equity interests) of, the Company and its Subsidiaries, taken as a whole.

“Administrative Services Agreement” means the administrative services agreement
to be entered into between the Company and an Affiliate of the Purchaser on the
Closing Date in the form attached as Exhibit C to this Agreement.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

 

- 2 -



--------------------------------------------------------------------------------

“Agreement” has the meaning ascribed to such term in the Preamble.

“Ancillary Agreements” means all agreements, certificates and other instruments
delivered pursuant to this Agreement.

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law and/or (b) any
policy, practice, protocol, standard or guideline of any Governmental Authority
which, although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively, the “Law”) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation.

“Approval Resolution” means the resolution of the Company Shareholders which is
to be considered at the Company Meeting with respect to the Investment and the
transactions contemplated by this Agreement, including (a) the approval for the
issuance of the securities contemplated by this Agreement and the Investor
Rights Agreement, and (b) electing four nominees of the Purchaser to the Board
effective on Closing, substantially in the form attached as Exhibit F.

“ARC” means an advance ruling certificate issued under section 102 of the
Competition Act.

“Assets and Properties” means, with respect to any Person, all assets and
properties of every kind, nature, character and description (whether real,
personal or mixed, tangible or intangible, choate or inchoate, absolute,
accrued, contingent, fixed or otherwise, and, in each case, wherever situated),
including the goodwill related thereto, operated, owned or leased by or in the
possession of such Person and, for greater certainty, with respect to the
Company, includes the Smiths Falls Premises, the Niagara Premises, and the
Bedrocan Premises.

“Authorizations” has the meaning ascribed to such term in paragraph (k) of
Schedule B to this Agreement.

“BC Tweed JV” means BC Tweed Joint Venture Inc.

“BC Tweed JV Initial Site Licence” means the licence issued to BC Tweed JV on
February 16, 2018 pursuant to the ACMPR and as supplemented, renewed and amended
by Health Canada from time to time, granting the holder the authority to
produce, sell, possess, ship, transport, deliver, and destroy dried marijuana
and marijuana plants and to sell, possess, ship, transport, deliver, and destroy
marijuana seeds.

“BC Tweed JV Second Site Licence” means the licence issued to BC Tweed JV on
April 13, 2018 pursuant to the ACMPR and as supplemented, renewed and amended by
Health Canada from time to time, granting the holder the authority to produce,
sell, possess, ship, transport, deliver, and destroy dried marijuana, marijuana
plants and marijuana seeds.

 

- 3 -



--------------------------------------------------------------------------------

“Bedrocan” means Bedrocan Cannabis Corp., a predecessor corporation to Bedrocan
Canada, which amalgamated with Bedrocan Canada Inc. to form Bedrocan Canada by
articles of amalgamation effective July 1, 2016.

“Bedrocan Canada” means Bedrocan Canada Inc., a wholly-owned subsidiary of the
Company.

“Bedrocan Facility” means the loan facility Bedrocan Canada has with Goldman
Holdings Ltd. under the Bedrocan Leases in respect of 16 Upton Road, Toronto, in
the original principal amount of $2,000,000 with respect to the development of
the property located at 16 Upton Road, Toronto.

“Bedrocan Initial Site Licence” means the licence issued by Health Canada to
Bedrocan on December 3, 2016 pursuant to section 35 of the ACMPR, and as
supplemented, renewed and amended by Health Canada from time to time, granting
Bedrocan the authority to sell, possess, ship, transport, deliver and destroy
dried marijuana, and to possess, ship, transport and deliver marijuana plants
and marijuana seeds.

“Bedrocan Leases” means (i) the lease dated August 5, 2014, between Bedrocan
Canada and Goldman (16 Upton) Ltd.; and (ii) the lease dated October 15, 2013
between Bedrocan Canada and Goldman (Upton) Ltd. pertaining to the Bedrocan
Premises.

“Bedrocan Premises” means, collectively, the two licenced premises for growing,
processing and storing marijuana by Bedrocan Canada, located at 16 Upton Road,
Toronto, Ontario M1L 2C1 and 43 Upton Road, Toronto, Ontario M1L 2C1,
respectively.

“Bedrocan Second Site Licence” means the licence issued to Bedrocan on
February 18, 2017 pursuant to section 35 of the ACMPR and as supplemented,
renewed and amended by Health Canada from time to time, granting Bedrocan the
authority to produce, sell, possess, ship, transport, deliver, and destroy dried
marijuana, bottled cannabis oil, cannabis in its natural form: cannabis resin,
marijuana plants and marijuana seeds.

“Board” means the board of directors of the Company from time to time.

“Board Size” has the meaning ascribed to such term in Section 5.7(i).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by Law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Canadian Securities Regulators” means, collectively, the securities commissions
or other securities regulatory authorities in each of the Qualifying Provinces.

“Cannabis” and “cannabis” means (i) all living or dead material, plants, seeds,
plant parts or plant cells from any cannabis species or subspecies (including
sativa, indica and ruderalis), including wet and dry material, trichomes, oil
and extracts from cannabis (including cannabinoid or terpene extracts from the
cannabis plant), and (ii) biologically or synthetically synthesized analogs of
cannabinoids extracted from the cannabis plant using micro-organisms, including
but not limited to (A) cannabis and marijuana, as defined pursuant to Applicable
Law, including the CDSA, the ACMPR and, if and as the Cannabis Act comes into
force, the Cannabis Act and (B) Industrial Hemp as defined in the Industrial
Hemp Regulations issued under the CDSA or other Applicable Law.

 

- 4 -



--------------------------------------------------------------------------------

“Cannabis Act” means S.C. 2018, c.16, “An Act respecting cannabis and to amend
the Controlled Drugs and Substances Act, the Criminal Code and other Acts”
(Canada), as amended from time to time and as the same may come into force.

“CBD” means cannabidiol.

“CDSA” means the Controlled Drugs and Substances Act (Canada).

“Claim” means any cause of action, action, claim, demand, lawsuit, audit,
proceeding or arbitration, including, for greater certainty, any proceeding or
investigation by a Governmental Authority.

“Closing” means the closing of the purchase and sale of the Securities on the
Closing Date.

“Closing Date” means the later of (a) the date that is the fourth Business Day
after the satisfaction or waiver (to the extent permitted by Applicable Law) of
all of the conditions set forth in Article 4 (excluding conditions that, by
their terms, are to be satisfied at the Closing), or such earlier date or such
later date as may be agreed to by the Parties, and (b) October 31, 2018.

“Commercial Licences ” means the BC Tweed JV Initial Site Licence, the BC Tweed
JV Second Site Licence, Bedrocan Initial Site Licence, the Bedrocan Second Site
Licence, the Spectrum Bennett Road South Licence, the Tweed Commercial Licence,
the Tweed Farms Commercial Licence, the Vert Licence and the Vert Mirabel
Licence.

“Commercialization Agreement” means the Commercialization Agreement between the
Purchaser and the Company dated November 2, 2017.

“Commissioner” means the Commissioner of Competition appointed under the
Competition Act and includes any Person duly authorized to exercise the powers
and to perform the duties of the Commissioner.

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Board Recommendation” has the meaning ascribed to such term in
Section 5.5(c).

“Company Change in Recommendation” has the meaning ascribed to such term in
Section 6.1(f)(ii).

“Company Circular” means the notice of the Company Meeting to be sent to the
Company Shareholders and the accompanying management information and proxy
circular, including all schedules, appendices and exhibits thereto and
enclosures therewith, to be sent to the Company Shareholders in connection with
the Company Meeting, as amended, supplemented or otherwise modified from time to
time.

 

- 5 -



--------------------------------------------------------------------------------

“Company Intellectual Property” means Intellectual Property owned by, licenced
to or used by the Company.

“Company Meeting” means, except as otherwise agreed by the Purchaser, the annual
general meeting of Company Shareholders to be held on September 26, 2018 or such
other date as may be agreed by the Purchaser, including any adjournment or
postponement thereof, to be called and held in accordance with applicable Law to
consider the Approval Resolution.

“Company Shareholders” means the holders of Common Shares.

“Competition Act” means the Competition Act (Canada), as amended, and includes
the regulations thereunder.

“Competition Act Approval ” means that one or more of the following shall have
occurred: (i) the relevant waiting period in section 123 of the Competition Act
shall have expired, been waived or been terminated and the Commissioner shall
have issued a letter to the Parties indicating that he does not, at that time,
intend to make an application under section 92 of the Competition Act in respect
of the Investment; or (ii) the Commissioner shall have issued an ARC in respect
of the Investment;

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instruments, arrangement, understanding or other commitment,
whether written or oral.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Controlled Substances Act” means the Controlled Substances Act of the United
States, 21 U.S.C. § 801 et seq.

“Disclosure Letter” means the letter delivered by the Company to the Purchaser
as of the date hereof containing certain disclosures and exceptions relating to
this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Disclosure Record” means all documents publicly filed by the Company on SEDAR
or with the SEC on EDGAR under applicable Securities Laws.

“Employee Plans” has the meaning ascribed to such term in paragraph (kk) of
Schedule B to this Agreement.

“Encumbrance” means, with respect to any property or asset, any mortgage, lien
(statutory or otherwise), pledge, charge, security interest, hypothec, prior
Claim, occupancy right, right of first refusal or offer, adverse Claim, lease,
easement, licence, option, title retention agreement or arrangement, conditional
sale, deemed or statutory trust, restrictive covenant or other encumbrance of
any nature, which secures payment or performance of an obligation or other
encumbrance in respect of such property or asset.

“Environmental Laws” means all Applicable Laws currently in existence in Canada
(whether federal, provincial or municipal) relating in whole or in part to the
protection and preservation of the environment, occupational health and safety,
product safety, product liability or hazardous substances, including the
Environmental Protection Act (Ontario) and the Canadian Environmental Protection
Act (Canada).

“Environmental Permits” includes all Orders, permits, certificates, approvals,
consents, registrations and licences issued by any authority of competent
jurisdiction under any Environmental Law.

“Fairness Opinion” means the opinion of Greenhill & Co. Canada Ltd., the
financial advisor to the Company, to the effect that as of the date of such
opinion, subject to the assumptions and limitations to be set out in the written
opinion related thereto, the Investment is fair from a financial point of view
to the Company.

“Financial Statements ” means, collectively, the (i) audited consolidated
financial statements of the Company as at and for the years ended March 31, 2018
and March 31, 2017, including the notes thereto together with any auditor’s
report thereon as at and for the periods included therein, and (ii) unaudited
consolidated financial statements as at and for the period ended June 30, 2018.

“GCILP” has the meaning ascribed to such term in the Recitals.

“Governmental Authority” means:

 

  (a)

any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

  (b)

any domestic or foreign agency, authority, ministry, department, regulatory
authority, court, central bank, bureau, board or other instrumentality having
legislative, judicial, taxing, regulatory, prosecutorial or administrative
powers or functions of, or pertaining to, government, including: (i) Health
Canada and other applicable regulatory authorities with oversight of the
Cannabis industry and any business or operations within the Cannabis industry
generally; (ii) the United States Alcohol and Tobacco Tax and Trade Bureau; and
(iii) the United States Department of Justice;

 

- 7 -



--------------------------------------------------------------------------------

  (d)

any court, commission, individual, arbitrator, arbitration panel or other body
having adjudicative, regulatory, judicial, quasi-judicial, administrative or
similar functions; and/or

 

  (e)

the TSX, the NYSE and any other stock or securities exchange, marketplace or
trading market upon which the Company has sought and obtained listing of its
securities.

“Governmental Licences” has the meaning ascribed to such term in paragraph
(j) of Schedule B to this Agreement.

“Greenstar Employees” means each employee of the Purchaser listed in Schedule
4.2(m) of the Disclosure Letter.

“Hazardous Materials” has the meaning ascribed to such term in paragraph (vv) of
Schedule B to this Agreement.

“IFRS” means International Financial Reporting Standards applicable as at the
date on which such calculation is made or required to be made in accordance with
generally accepted accounting principles in Canada.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with IFRS; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, which purchase price is (a) due more than six months from
the date of incurrence of the obligation in respect thereof or (b) evidenced by
a note or similar written instrument; (v) all indebtedness secured by any
Encumbrance on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit or banker’s acceptance issued or accepted, as the case may be,
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings or otherwise; (vii) the direct or indirect
guarantee, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) all obligations of such Person in respect of which interest charges are
customarily paid; and (x) all net obligations, determined on a
marked-to-market-basis, of such Person in respect of any exchange traded or over
the counter derivative transaction, whether entered into for hedging or
speculative purposes or otherwise.

“Indemnifying Party” has the meaning ascribed to such term in Section 7.1.

“Information” means: (a) know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures);
(b) computer software, inventions, designs and other industrial or intellectual
property of any nature whatsoever; (c) any information of a scientific,
technical, or business nature; (d) pharmacological, medicinal

 

- 8 -



--------------------------------------------------------------------------------

chemistry, biological, chemical, biochemical, toxicological and clinical test
data, analytical and quality control data and stability data; (e) process,
horticultural and development information, results and data; (f) research,
developmental, and demonstration work; (g) data and data files; and (h) all
other information, methods, processes, formulations and formulae. Information:
(x) may be embodied in or on any media, including hardware, software and/or
documentation; (y) includes inventions, insofar as such inventions do not fall
within the definition of Intellectual Property Rights; and (z) may include
elements of public or non-proprietary information, provided that the compilation
of such public or non-proprietary information with or without other proprietary
information results in such compilation being considered as proprietary to the
Person compiling such information.

“Initial Investment” has the meaning ascribed to such term in the Recitals.

“Initial Warrants” means the Common Share purchase warrants issued by the
Company to GCILP in connection with the Initial Investment, with each Initial
Warrant entitling GCILP to acquire one Common Share for the exercise price set
forth therein.

“Intellectual Property” means all Intellectual Property Rights and Information.

“Intellectual Property Rights” means all intellectual property rights as
recognized under the Applicable Laws of Canada, the United States of America and
other countries or jurisdictions, including rights in and to Patents,
Trademarks, copyrights, industrial designs and other intellectual property, and
shall include all applications or registrations, including any renewals and
extensions thereof and amendments thereto, and rights to apply in any or all
countries of the world for such registrations and applications, rights to bring
a Claim, at law or in equity or otherwise, for any past, present and/or future
infringement, violation or misappropriation, rights and privileges arising under
Applicable Laws and other industrial or intellectual property rights of the same
or similar effect or nature in any jurisdiction relating to the foregoing
throughout the world and all goodwill associated therewith.

“Investment” has the meaning ascribed to such term in the Recitals.

“Investment Canada Act” means the Investment Canada Act, as amended from time to
time, and the regulations promulgated thereunder.

“Investment Canada Act Approval” means to the extent that the transactions
contemplated by this Agreement are reviewable pursuant to Part IV of the
Investment Canada Act, a statement or deemed statement from the responsible
Minister under the Investment Canada Act that the transaction is likely to be of
net benefit to Canada.

“Investor Rights Agreement” means the Investor Rights Agreement dated
November 2, 2017 entered into between GCILP and the Company, to be amended and
restated as of the Closing Date in the form attached as Exhibit A to this
Agreement.

“Issued Warrants” has the meaning ascribed to such term in Section 2.2.

“knowledge” means to the best of the knowledge, information and belief of the
relevant Party after reviewing all relevant records and making due inquiries
regarding the relevant matter of all relevant directors, officers and employees
of such Party and, in the case of the knowledge of the Company, the relevant
senior managers of the Company.

 

- 9 -



--------------------------------------------------------------------------------

“Licences” means the Commercial Licences, the Tweed Dealers Licence and the
Tweed Grasslands Cultivation Licence.

“Locked-Up Shareholders” means Bruce Linton, John Bell, Chris Schnarr, Murray
Goldman, Peter Stringham, Tim Saunders, Mark Zekulin, David Bigioni, Ru
Wadasinghe, Reinhold Krahn, Phil Shaer, Dave Pryce and Rade Kovacevic, together
with any and all of their respective Affiliates and/or Associates (as defined in
the Securities Act (Ontario)) that have beneficial ownership of, or exercise
control or direction over, Common Shares or Convertible Securities.

“marijuana” has the meaning given to the term “marihuana” in the ACMPR.

“Material Adverse Effect” means any change (including a decision to implement
such a change made by the Board or by senior management who believe that
confirmation of the decision of the Board is probable), event, violation,
inaccuracy, circumstance, development or effect that is, individually or in the
aggregate, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, assets (including intangible
assets), capitalization, liabilities (contingent or otherwise), condition
(financial or otherwise), prospects or results of operations of the Company and
the Subsidiaries, taken as a whole, whether or not arising in the ordinary
course of business.

“Material Contract” means each Contract material to the business, affairs or
operations of the Company and its Subsidiaries, taken as a whole.

“Material Subsidiaries” means each of Tweed Inc., Tweed Farms Inc., Bedrocan,
Spectrum Cannabis Canada Ltd., Tweed Grasslands, BC Tweed JV, Vert and Vert
Mirabel and “Material Subsidiary” means any one of them.

“MI 61-101” means Multilateral Instrument 61-101 – Protection of Minority
Security Holders in Special Transactions of the Canadian Securities
Administrators.

“Misrepresentation” has the meaning ascribed to such term under Securities Laws.

“NI 45-106” means National Instrument 45-106 – Prospectus Exemptions.

“Niagara Loan Agreement” means the loan agreement between the Company and Farm
Credit Canada dated November 3, 2014 in respect of a credit facility in an
original principal amount of $1,875,000 and the loan agreement dated July 27,
2016 with Tweed Farms and the Company in connection with a credit facility
provided to Tweed Farms by Farm Credit Canada in the principal amount of
$5,500,000.

“Niagara Mortgage” means the mortgage obtained by the Company and Tweed Farms
Inc. and finalized on November 7, 2014, pertaining to the Niagara Premises,
which secures the Niagara Loan Agreement.

“Niagara Premises” means the licenced premises for growing, processing and
storing marijuana by Tweed Farms Inc. located at 453 Concession 5 Road,
Niagara-On-The-Lake, Ontario, L0S 1J0.

 

- 10 -



--------------------------------------------------------------------------------

“Non-US Authorizations” has the meaning ascribed to such term in paragraph
(k) of Schedule B to this Agreement.

“NYSE” means the New York Stock Exchange.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Outside Date” means April 1, 2019, or such later date as may be agreed upon by
the Parties in writing.

“Parties” means the Purchaser and the Company, and a “Party” means any one of
them.

“Patents” means: (a) patent applications and issued patents therefor and
equivalent rights under the Patent Act (Canada) and the Patent Act (United
States), including (i) utility models, originals, provisionals, divisionals,
reissues, renewals, re-examinations, continuations, continuations-in-part,
continuing prosecution applications, requests for continuing examinations and
extensions and applications for the foregoing; and (ii) patent applications and
issued patents for plant patents; (b) applications and issued registrations for
plant varietals, including applications and registrations under the Plant
Variety Protection Act (United States) and the Plant Breeders’ Rights Act
(Canada); (c) national and multinational counterparts of such patent and plant
varietal applications and issued patents or registrations applied for or
registered in any and all countries of the world; (d) all rights to apply in any
or all countries of the world for such applications and issued patents or
registrations including all rights provided by multinational treaties or
conventions for any of the foregoing; and (e) inventions and plant varietals
described in any such applications and issued patents or registrations,
including those that are included in any claim, capable of being reduced to a
claim or could have been included as a claim in any such pending patent
applications and issued patents.

“Permitted Encumbrances” means those Encumbrances set forth in Section 1.1 of
the Disclosure Letter.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Premises” has the meaning ascribed to such term in paragraph (uu) of Schedule B
to this Agreement.

“Proposed Agreement” has the meaning ascribed to such term in Section 5.8(g).

“Purchased Shares” has the meaning ascribed to such term in Section 2.1(a).

“Purchaser” has the meaning ascribed to such term in the Preamble.

“Purchaser Group” means, collectively, the Purchaser, GCILP and Constellation
Brands, Inc. and its Subsidiaries.

“Purchaser Indemnified Parties” has the meaning ascribed to such term in
Section 7.1.

“Qualifying Provinces” means, collectively, all of the provinces of Canada
except Québec.

 

- 11 -



--------------------------------------------------------------------------------

“Regulatory Approval” means: (i) Competition Act Approval, (ii) Investment
Canada Act Approval, if required, (iii) approval of the TSX of the Investment
and the transactions contemplated under this Agreement, including the issuance
of the Securities, the issuance of the Underlying Shares, and the exercise price
for the Warrants to be issued pursuant to this Agreement, and the listing on the
TSX of all Shares referred to hereunder; (iv) supplemental listing approval of
the NYSE for the issuance and listing on the NYSE of the Shares and the
Underlying Shares referred to hereunder; and (v) any other approval which may be
required to give effect to the consummation of the Investment in accordance with
Applicable Law, or by or from any Governmental Authority, as determined by the
Purchaser, acting reasonably.

“Representatives” has the meaning ascribed to such term in Section 5.8(a).

“Response Period” has the meaning ascribed to such term in Section 5.8(g)(v).

“SEC” means the United States Securities and Exchange Commission.

“Securities” has the meaning ascribed to such term in Section 2.2.

“Securities Laws” means, collectively, the applicable securities laws of each of
the provinces and territories of Canada and the respective regulations,
instruments and rules made under those securities laws, together with all
applicable published policy statements, notices, blanket orders and rulings of
the securities commissions or securities regulatory authorities of Canada and of
each of the provinces and territories of Canada and applicable U.S. securities
laws.

“SEDAR” means the System for Electronic Document Analysis and Retrieval.

“Senior Notes” means the 4.25% convertible senior notes issued by the Company
pursuant to an indenture dated June 20, 2018.

“Share Purchase Price” has the meaning ascribed to such term in Section 2.1(a).

“Shareholder Approval” means the requisite approval of the Approval Resolution
by a simple majority of the votes cast on the Approval Resolution by the Company
Shareholders present in person or represented by proxy at the Company Meeting
(excluding the votes cast by the Purchaser and any other Company Shareholders
that are required to be excluded in accordance with the requirements of the TSX,
NYSE and MI 61-101).

“Shares” means the Common Shares and other shares the Company is authorized to
issue, including any additional shares of the Company that may be created.

“Smiths Falls Premises” means the licenced premises for growing, processing and
storing medical marijuana located at 1 Hershey Drive, Smiths Falls, Ontario K6A
4S9.

“Spectrum Bennett Road South Licence” means the licence issued to Spectrum
Cannabis Canada Ltd. (previously Mettrum Ltd.) on November 2, 2016 pursuant to
the ACMPR and as supplemented, renewed and amended by Health Canada from time to
time, granting the holder the authority to produce, sell, possess, ship,
transport, deliver, and destroy dried marijuana, bottled cannabis oil, cannabis
in its natural form: cannabis resin, fresh marijuana, marijuana plants and
marijuana seeds.

 

- 12 -



--------------------------------------------------------------------------------

“Spectrum Loan Agreement” means the amended and restated loan agreement by and
among the Company, Spectrum Cannabis Canada Ltd. (previously Mettrum Ltd.),
Agripharm Corp., Mettrum Hempworks Inc. and Farm Credit Canada dated May 26,
2017 in respect of a credit facility in an original principal amount of
$7,000,000.

“Spectrum Mortgage” means the mortgage obtained by Spectrum Cannabis Canada Ltd.
(previously Mettrum Ltd.), Agripharm Corp. and Mettrum Hempworks Inc. finalized
on June 20, 2017, pertaining to the Mettrum Premises, which secures the Mettrum
Loan Agreement.

“Spectrum Premises ” means, collectively, the two licenced premises for growing,
processing and storing marijuana by Spectrum Cannabis Canada Ltd. (previously
Mettrum Ltd.) located at 314 Bennett Road, Bowmanville, Ontario L1C 3K5 and by
Agripharm Corp. located at 2741 County Road 42, Lot 10 Concession 2, Clearview,
Ontario L0M 1G0.

“Subsidiary” has the meaning ascribed to such term in NI 45-106.

“Superior Proposal” means an unsolicited bona fide written Acquisition Proposal
to acquire at least 100% of the outstanding Common Shares or all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis made by an arm’s length third party after the date of this
Agreement:

 

  (a)

that did not result from or involve a breach of this Agreement or any agreement
between the Person making such Acquisition Proposal and the Company;

 

  (b)

that is, as of the date that the Company provides a Superior Proposal Notice to
the Purchaser, not subject to any financing condition and in respect of which
any required financing to complete such Acquisition Proposal has been
demonstrated to be available to the satisfaction of the Board, acting in good
faith (after receipt of advice from its financial advisors and its outside legal
counsel);

 

  (c)

that is, as of the date that the Company provides a Superior Proposal Notice to
the Purchaser, not subject to a due diligence and/or access condition;

 

  (d)

that is reasonably capable of being consummated without undue delay, taking into
account all legal, financial, regulatory and other aspects of such Acquisition
Proposal and the Person or group of Persons making such Acquisition Proposal;
and

 

  (e)

in respect of which the Board determines in good faith, after consultation with
its outside financial and legal advisors, and after taking into account all the
terms and conditions of such Acquisition Proposal, including all legal,
financial, regulatory and other aspects of such Acquisition Proposal and the
party making such Acquisition Proposal, would, if consummated in accordance with
its terms (but without assuming away the risk of non-completion), result in a
transaction that is more favourable, from a financial point of view, to the
Company Shareholders, than the Investment (including any amendments to the terms
and conditions of the Investment proposed by the Purchaser pursuant to
Section 5.8(h)).

“Superior Proposal Notice” has the meaning specified in Section 5.8(g)(iii).

 

- 13 -



--------------------------------------------------------------------------------

“Survival Date” has the meaning ascribed to such term in Section 7.4.

“Tax Returns ” includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
by a Governmental Authority to be made, prepared or filed by Law in respect of
Taxes.

“Taxes” includes any taxes, duties, fees, premiums, assessments, imposts,
levies, expansion fees and other charges of any kind whatsoever imposed by any
Governmental Authority, including all interest, penalties, fines, additions to
tax or other additional amounts imposed by any Governmental Authority in respect
thereof, and including those levied on, or measured by, or referred to as,
income, gross receipts, profits, windfall, royalty, capital, transfer, land
transfer, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, development, occupancy,
employer health, payroll, employment, health, social services, education and
social security taxes, all surtaxes, all customs duties and import and export
taxes, countervail and anti-dumping, all licence, franchise and registration
fees and all employment insurance, health insurance and Canada and other pension
plan premiums or contributions imposed by any Governmental Authority, and any
transferee liability in respect of any of the foregoing.

“Termination Agreement” means the agreement to be entered into between the
Company and GCILP on the Closing Date terminating the Commercialization
Agreement, in the form attached as Exhibit D to this Agreement.

“Termination Fee” has the meaning specified in Section 6.2

“Termination Fee Event” has the meaning specified in Section 6.2.

“THC” means delta-9-tetrahydrocannabinol.

“Trademarks” means trade or brand names, business names, trademarks, service
marks, certification marks, logos, slogans, corporate names, uniform resource
locators, domain names, trading styles, commercial symbols and other source and
business identifiers, trade dress, distinguishing guises, tag lines, designs and
general intangibles of like nature, whether or not registered or the subject of
an application for registration and whether or not registrable and all goodwill
associated therewith.

“Transaction Agreements” means this Agreement, the Investor Rights Agreement,
the Administrative Services Agreement and the Termination Agreement.

“TSX” means the Toronto Stock Exchange.

“Tweed Commercial Licence” means the licence issued by Health Canada to Tweed
Inc. on January 20, 2017 pursuant to the ACMPR as supplemented, renewed and
amended by Health Canada from time to time, granting Tweed Inc. the authority to
produce, sell, possess, ship, transport, deliver and destroy dried marijuana,
bottled cannabis oil, encapsulated cannabis oil, cannabis in its natural form:
cannabis resin, marijuana seeds, marijuana plants and fresh marijuana.

 

- 14 -



--------------------------------------------------------------------------------

“Tweed Dealers Licence” means the licence issued by Health Canada to Tweed Inc.
on December 9, 2016 pursuant to the CDSA, as supplemented, renewed and amended
by Health Canada from time to time, granting Tweed Inc. the authority to conduct
research, possess, produce, package, sell, transport and deliver cannabis, CBD,
cannabinol, cannabis resin, and THC to facilities in possession of a controlled
substances licence, a licence issued under the ACMPR, or to a person in
possession of a valid exemption under subsection 56(1) of the CDSA for
scientific purposes.

“Tweed Farms Commercial Licence” means the licence issued by Health Canada to
Tweed Farms Inc. on January 14, 2017 (with an effective date of February 17,
2017) pursuant to the ACMPR, as supplemented, renewed and amended by Health
Canada from time to time, granting Tweed Farms Inc. the authority to produce,
sell, possess, ship, transport, deliver and destroy marijuana plants, marijuana
seeds and dried marijuana.

“Tweed Grasslands” means Tweed Grasslands Cannabis Inc. (formerly rTrees
Producers Limited), a wholly owned subsidiary of the Company.

“Tweed Grasslands Cultivation Licence” means the licence issued to Tweed
Grasslands on June 16, 2017 pursuant to section 35 of the ACMPR, and as
supplemented, renewed and amended by Health Canada from time to time, granting
Tweed Grasslands the authority to produce, sell, possess, ship, transport,
deliver and destroy dried marijuana, marijuana plants and marijuana seeds to
other licenced producers.

“Tweed Grasslands Lease” means the lease dated December 1, 2016 between
101068682 Saskatchewan Ltd. and rTrees Producers Limited (now Tweed Grasslands).

“Tweed Grasslands Premises” means the licenced premises for growing, processing
and storing marijuana by Tweed Grasslands located at 41 York Road West, Yorkton,
SK, S3N 2X1.

“Underlying Shares” means Common Shares for which the Warrants are exercisable.

“US Authorizations” has the meaning ascribed to such term in paragraph (k) of
Schedule B to this Agreement.

“Vert” means Vert Cannabis Inc

“Vert Mirabel” means Les Serres Vert Cannabis Inc.

“Vert Mirabel Licence” means the licence issued by Health Canada to Vert Mirabel
on May 25, 2018 pursuant to the ACMPR as supplemented, renewed and amended by
Health Canada from time to time, granting Vert Mirabel the authority to produce,
sell, possess, ship, transport, deliver and destroy dried marijuana and
marijuana plants and possess, ship, transport, deliver and destroy dried
marijuana and marijuana plants and the authority to sell, possess, ship,
transport, deliver and destroy marijuana seeds.

“Voting Agreements” means the voting agreements dated the date hereof and made
between the Purchaser and the Locked-Up Shareholders setting forth the terms and
conditions on which the Locked-Up Shareholders have agreed to vote their Common
Shares in favour of the Approval Resolution.

 

- 15 -



--------------------------------------------------------------------------------

“Warrant” means a tranche A Common Share purchase warrant or a tranche B Common
Share purchase warrant, as the case may be, issued by the Company to the
Purchaser, in each case fully vested and immediately exercisable, subject to the
terms and conditions thereof, by the Purchaser, with each Warrant entitling the
Purchaser to acquire one Common Share for the applicable exercise price set
forth therein, in the form of tranche A warrant certificate or the tranche B
warrant certificate, as the case may be, attached as Exhibit B to this
Agreement.

 

1.2

Schedules and Exhibits

The following schedules and exhibits form an integral part of this Agreement:

 

Schedule A    –    Purchaser Representations and Warranties Schedule B    –   
Company’s Representations and Warranties Exhibit A    –    Investor Rights
Agreement Exhibit B    –    Forms of Warrant Certificate       - Tranche A
Warrant Certificate       - Tranche B Warrant Certificate Exhibit C    –    Form
of Administrative Services Agreement Exhibit D    –    Form of Termination
Agreement Exhibit E    –    Form of Compliance Certificate Exhibit F    –   
Approval Resolution

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

 

2.1

Purchase and Sale of Common Shares

 

  (a)

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties set forth in Schedule B to this Agreement, the
Purchaser hereby agrees to purchase from the Company and the Company hereby
agrees to sell to the Purchaser, on the Closing Date, 104,500,000 Common Shares
(the “Purchased Shares”) at a price of $48.60 per Purchased Share for an
aggregate purchase price of $5,078,700,000 (the “Share Purchase Price”).

 

  (b)

The Purchaser shall purchase the Purchased Shares and pay the Share Purchase
Price on the Closing Date, by wire transfer of immediately available funds to an
account designated in writing by the Company. The Purchased Shares shall be
issued to the Purchaser on Closing by way of: (i) (A) a book entry only position
or other electronic deposit on the records of the Company’s transfer agent
containing notations of the legends contemplated by this Agreement, together
with delivery of an ownership statement to the Purchaser; and (B) the deposit of
a certificate evidencing the Purchased Shares to The Canadian Depository for
Securities Limited as depository, bearing a restricted CUSIP designation
referencing the legends contemplated by this Agreement, for credit to the
participant and brokerage account of the Purchaser, as directed by the
Purchaser; or (ii) physical delivery of a certificate representing the Purchased
Shares registered in the name of the Purchaser or in such other name as the
Purchaser shall notify the Company in writing not less than one Business Day
prior to the Closing.

 

- 16 -



--------------------------------------------------------------------------------

2.2

Issuance of Warrants

On the Closing Date, and in consideration of the purchase by the Purchaser of
the Purchased Shares, the Company hereby agrees to issue 139,745,453 Warrants
(the “Issued Warrants” and, together with the Purchased Shares, the
“Securities”), of which 88,472,861 shall be designated as tranche A Warrants and
51,272,592 shall be designated as tranche B Warrants, to the Purchaser, and the
Company shall deliver to the Purchaser certificates representing the Issued
Warrants.

 

2.3

Use of Proceeds

The Company acknowledges and agrees that the net proceeds from the Investment
will be used by the Company for the exclusive purposes of funding plant
expansion, equipment, acquisitions, development activities, the repurchase of
all or a portion of the Senior Notes as required and in accordance with the
terms and conditions of the Senior Notes, and other matters in anticipation of
market demand and for working capital, all as approved by the Board, or in
accordance with the budget of the Company as may be adopted by the Board from
time to time.

ARTICLE 3

REPRESENTATION AND WARRANTIES

 

3.1

Representations and Warranties of the Company

The Company represents and warrants to the Purchaser each of the matters
contained in Schedule B to this Agreement as of the date hereof and as of the
Closing Date, and acknowledges that the Purchaser is relying on such
representations and warranties in connection with entering into this Agreement
and the transactions contemplated herein.

 

3.2

Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Company each of the matters
contained in Schedule A to this Agreement as of the date hereof and as of the
Closing Date, and acknowledges that the Company is relying on such
representations and warranties in connection with entering into this Agreement
and the transactions contemplated herein.

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1

Company’s Conditions Precedent for the Closing

The Company’s obligation to complete the transactions contemplated by this
Agreement on the Closing Date shall be subject to the following conditions:

 

  (a)

all of the representations and warranties of the Purchaser made in or pursuant
to this Agreement shall be true and correct in all respects as of the Closing
Date and with the same effect as if made at and as of the Closing Date and the
Company shall have received a certificate from a senior officer of the Purchaser
(on the Purchaser’s behalf and without personal liability), in form and
substance satisfactory to the Company, confirming same;

 

- 17 -



--------------------------------------------------------------------------------

  (b)

the issue and sale and delivery of the Securities being exempt from the
requirement to file a prospectus, registration statement or similar document and
the requirement to deliver an offering memorandum or similar document under
applicable Securities Laws relating to the sale of the Securities;

 

  (c)

all Regulatory Approvals shall have been obtained;

 

  (d)

Shareholder Approval shall have been obtained;

 

  (e)

there shall be no Applicable Law or issued or pending Order, injunction,
proceeding, judgment or ruling filed or imposed by any Governmental Authority
for the purpose of enjoining, delaying, restricting or preventing the
consummation of the transactions contemplated in this Agreement or claiming that
such transactions are improper; and

 

  (f)

the Purchaser shall have executed and delivered each of the Transaction
Agreements.

If any of the foregoing conditions in this Section 4.1 have not been fulfilled
by the Outside Date, the Company may elect not to complete the purchase of the
Securities by notice in writing to the Purchaser. The Company may waive
compliance with any condition in whole or in part if they see fit to do so,
without prejudice to their rights in the event of non-fulfilment of any other
condition, in whole or in part, or to their rights to recover damages for the
breach of any representation, warranty, covenant or condition contained in this
Agreement.

 

4.2

Purchaser’s Conditions Precedent for Closing

The Purchaser’s obligation to complete the transactions contemplated by this
Agreement on the

Closing Date shall be subject to the satisfaction of the following conditions:

 

  (a)

all of the representations and warranties of the Company made in or pursuant to
this Agreement shall be true and correct in all respects as of the Closing Date
and with the same effect as if made at and as of the Closing Date and the
Purchaser shall have received a certificate from a senior officer of the Company
(on the Company’s behalf and without personal liability), in form and substance
satisfactory to the Purchaser, acting reasonably, confirming same;

 

  (b)

the Company shall have performed or complied with, in all respects, all of its
obligations, covenants and agreements under this Agreement required to be
performed or complied with prior to the Closing and the Purchaser shall have
received a certificate from a senior officer of the Company (on the Company’s
behalf and without personal liability), in form and substance satisfactory to
the Purchaser, acting reasonably, confirming same;

 

  (c)

all Regulatory Approvals shall have been obtained;

 

  (d)

Shareholder Approval shall have been obtained;

 

  (e)

there shall be no Applicable Law or issued or pending Order, injunction,
proceeding, judgment or ruling filed or imposed by any Governmental Authority
for the purpose of enjoining, delaying, restricting or preventing the
consummation of the transactions contemplated in this Agreement or claiming that
such transactions are improper;

 

- 18 -



--------------------------------------------------------------------------------

  (f)

the Company shall have delivered to the Purchaser a compliance certificate for
the Company dated as of the Closing Date and executed by a senior officer of the
Company, in the form attached to this Agreement as Exhibit E;

 

  (g)

the Company shall have delivered to the Purchaser (i) a certificate of
compliance for the Company issued by Corporations Canada dated no earlier than
one Business day prior to the Closing Date; (ii) a certificate of an officer of
the Company certifying the articles and bylaws or other constating documents of
the Company, the Board resolutions approving the transactions contemplated by
this Agreement and the names, titles and specimen signatures of any officers of
the Company who have or will be signing the Transaction Agreements; (iii) a
certificate from the transfer agent of the Company as to the issued and
outstanding Common Shares as at the close of business on the Business Day
immediately prior to the Closing Date; and (iv) copies of any necessary third
party consents, in all cases in forms satisfactory to the Purchaser, acting
reasonably, and the Purchaser shall have received copies of all such
documentation or other evidence as it may reasonably request in order to
establish the consummation of the transactions contemplated by this Agreement
and the taking of all corporate actions in connection with such transactions in
compliance with these conditions, in form (as to certification and otherwise)
and substance satisfactory to the Purchaser, acting reasonably;

 

  (h)

the Purchaser shall have received a customary opinion from counsel to the
Company dated as of the Closing Date as to certain corporate Law and Securities
Law matters as well as an opinion of internal counsel to the Company dated as of
the Closing Date as to certain other matters relating to Applicable Laws
regarding, in particular, the regulation and control of Cannabis;

 

  (i)

the Purchaser shall have received an opinion from counsel to each of the
Material Subsidiaries dated as of the Closing Date as to (i) each of the
Material Subsidiaries being a corporation existing under the Laws of its
jurisdiction of organization, and having the requisite corporate power and
capacity to carry on its business, affairs and operations as now conducted and
to own, lease and operate its property and assets; and (ii) the authorized and
issued share capital of each Material Subsidiary, in form and substance
acceptable to the Purchaser;

 

  (j)

no Material Adverse Effect shall have occurred;

 

  (k)

the Common Shares shall continue to be listed for trading on the TSX and the
NYSE as at the Closing Date;

 

  (l)

the Company shall have executed and delivered each of the Transaction
Agreements; and

 

  (m)

the Company shall have offered to each of the Greenstar Employees employment in
writing and in a form acceptable to the Purchaser, acting reasonably, effective
from and after the Closing Date, on terms and conditions of employment including
(i) salary and incentive compensation as set out in Schedule C, and (ii) benefit
entitlements substantially the same as the Company’s employees with the similar
seniority and responsibilities.

 

- 19 -



--------------------------------------------------------------------------------

If any of the foregoing conditions in this Section 4.2 have not been fulfilled
by the Outside Date, the Purchaser may elect not to complete the purchase of the
Securities by notice in writing to the Company. The Purchaser may waive
compliance with any condition in whole or in part if they see fit to do so,
without prejudice to their rights in the event of non-fulfilment of any other
condition, in whole or in part, or to their rights to recover damages for the
breach of any representation, warranty, covenant or condition contained in this
Agreement.

ARTICLE 5

COVENANTS

 

5.1

Actions to Satisfy Closing Conditions

Each of the Parties shall take commercially reasonable efforts to ensure
satisfaction of each of the conditions set forth in Article 4.

 

5.2

Consents, Approvals and Authorizations

 

  (a)

The Company covenants that it shall prepare, file and diligently pursue until
received all necessary consents, approvals and authorizations of any Person and
make such necessary filings, as are required to be obtained under Applicable Law
with respect to this Agreement and the transactions contemplated hereby
(excluding, for greater certainty, the preparation or filing of a prospectus,
offering memorandum, registration statement or similar document in any
jurisdiction).

 

  (b)

The Company shall keep the Purchaser fully informed regarding the status of such
consents, approvals and authorizations, and the Purchaser, its representatives
and counsel shall have the right to participate in any substantive discussions
with the TSX, the NYSE and any other applicable regulatory authority in
connection with the transactions contemplated by this Agreement and provide
input into any applications for approval and related correspondence, which will
be incorporated by the Company, acting reasonably. The Company will provide
notice to the Purchaser (and its counsel) of any proposed substantive
discussions with the TSX and the NYSE in connection with the transactions
contemplated by this Agreement. On the date all such consents, approvals and
authorizations have been obtained by the Company and all such filings have been
made by the Company, the Company shall notify the Purchaser of same.

 

  (c)

Without limiting the generality of the foregoing, the Company shall promptly
make all filings required by the TSX and the NYSE to obtain applicable
Regulatory Approvals. If the approval of the TSX is “conditional approval”
subject to the making of customary deliveries to the TSX after an applicable
Closing Date, the Company shall ensure that such filings are made as promptly as
practicable after such closing date and in any event within the time frame
contemplated in the conditional approval letter from the TSX.

 

- 20 -



--------------------------------------------------------------------------------

  (d)

The Company shall, as promptly as practicable after the date hereof, seek, and
continue to use commercially reasonable efforts to seek until obtained, the
consent of each Person which is required in connection with the transactions
contemplated hereby, but excluding, for greater certainty, the preparation or
filing of a prospectus, offering memorandum, registration statement or similar
document in any jurisdiction.

 

  (e)

The Company shall, as promptly as practicable after the date hereof, seek, and
continue to use commercially reasonable efforts to seek until obtained, the,
waiver of any rights of a third party that could be reasonably be expected to be
exercisable or triggered by operation of any “change of control” or similar
provision under any Contract in connection with or as a result of the
transactions contemplated herein.

 

  (f)

The Company shall take all necessary action after the date hereof to cause the
removal of the legends contemplated by paragraph (j) of Schedule A of this
Agreement on the date that is four months and one day following the Closing
Date.

 

5.3

Competition Act and Investment Canada Act Approvals

 

  (a)

The Purchaser and the Company shall use commercially reasonable efforts to
obtain Competition Act Approval and Investment Canada Act Approval as promptly
as reasonably practicable but, in any event, no later than the Outside Date.

 

  (b)

Without limiting the generality of the foregoing, within 10 days of the date of
this Agreement:

 

  (i)

the Purchaser and the Company shall each make their respective pre-merger
notification filing in respect of the Investment with the Commissioner in
accordance with Part IX of the Competition Act; and

 

  (ii)

the Purchaser shall submit to the Commissioner a request for an ARC in respect
of the Investment. The Company shall cooperate with the Purchaser in connection
with preparing such request for an ARC, including by way of furnishing to the
Purchaser or its legal counsel such information as may be reasonably requested
by the Purchaser or its legal counsel in connection with the preparation of such
request.

 

  (c)

The Parties shall provide to the Commissioner at the earliest practicable date
all additional information, documents or other materials that may be requested
by the Commissioner in connection with his review of the Investment.

 

  (d)

Unless the Parties mutually agree that the Investment is not subject to review
under the Investment Canada Act, within 10 days of the date of this Agreement
the Purchaser shall prepare and file an application for review pursuant to the
Investment Canada Act

 

- 21 -



--------------------------------------------------------------------------------

  (e)

The Purchaser and the Company shall consult and cooperate with each other in
connection with their efforts to obtain the Regulatory Approvals. Without
limiting the generality of the foregoing and subject to providing any additional
confidentiality assurances as either Party may reasonably request of the other,
(i) the Company and its legal counsel shall be given a reasonable opportunity to
review and comment on any proposed submissions to any Governmental Authority
with respect to the Regulatory Approvals; (ii) each Party shall promptly notify
the other Party of any communication from any Governmental Authority in
connection with the Regulatory Approvals and provide a copy thereof, and shall
permit the other Party or its legal counsel, as appropriate, to review in
advance any proposed communication with a Governmental Authority; (iii) neither
Party shall participate in any meeting of discussion of a substantive nature
(whether in person or by telephone) with a Governmental Authority in connection
with its review of the Investment unless it consults with the other Party (or
its legal counsel in respect of competitively sensitive, privileged or
confidential matters) in advance and, to the extent permitted by the
Governmental Authority, provides the other Party (or its legal counsel in
respect of competitively sensitive, privileged or confidential matters) the
opportunity to attend and participate thereat.

 

  (f)

Notwithstanding anything in this Agreement to the contrary, neither the Company
nor the Purchaser shall be under any obligation to (i) negotiate or agree to the
sale, divestiture or disposition (including by way of license) by the Purchaser
or the Company of its or its Affiliates’ assets, properties or businesses,
(ii) negotiate or agree to any form of behavioural remedy including an interim
or permanent hold separate order, or any form of undertakings or other
restrictions on its businesses, product lines, assets or properties, or
(iii) take any steps or actions that would, in the sole discretion of the
Company or Purchaser, as applicable, affect its right with respect to the
ownership, use or exploitation of its businesses, product lines, assets or
properties.

 

5.4

Company Approval

The Company represents and warrants to the Purchaser, acknowledging that the
Purchaser is relying upon such representations and warranties in entering into
this Agreement, that the Board has received the Fairness Opinion and, after
consultation with its financial advisor and legal counsel, has unanimously
determined that (i) the Investment and the transactions contemplated by this
Agreement are in the best interests of the Company and fair to the Company
Shareholders (other than the Purchaser and its affiliates) and (ii) the Company
will recommend that Company Shareholders vote in favour of the Approval
Resolution.

 

5.5

Company Circular

 

  (a)

As promptly as reasonably practicable following the date of this Agreement and
in any event no later than September 5, 2018 to registered Company Shareholders,
the Company shall: (i) prepare the Company Circular together with any and all
other documents required by, and in compliance in all material respects with,
all applicable Laws on the date of the mailing thereof; (ii) file the Company
Circular with all Canadian Securities Regulators in all jurisdictions where the
same is required to be filed and with the TSX; and (iii) send the Company
Circular to the Company Shareholders as required under all applicable Laws.

 

- 22 -



--------------------------------------------------------------------------------

  (b)

On the date of mailing thereof, the Company shall ensure that the Company
Circular shall be complete and correct in all material respects, shall not
contain any Misrepresentation and shall contain sufficient detail to permit the
Company Shareholders to form a reasoned judgment concerning the matters to be
placed before them at the Company Meeting (except that the Company shall not be
responsible for any information relating to the Purchaser and its affiliates
that was provided by the Purchaser expressly for inclusion in the Company
Circular).

 

  (c)

The Company Circular shall (i) include a written copy of the Fairness Opinion
(and the Company shall provide an advance copy thereof to the Purchaser for its
review and consideration); (ii) state that the Board has received the Fairness
Opinion and unanimously determined, after receiving legal and financial advice,
that the Investment is in the best interests of the Company and fair to the
Company Shareholders (other than the Purchaser and its affiliates) and that the
Company Shareholders vote in favour of the Approval Resolution (the “Company
Board Recommendation”); and (iii) include statements that each of the Locked-Up
Shareholders has signed a Voting Agreement.

 

  (d)

The Purchaser shall provide to the Company all information regarding the
Purchaser and its Affiliates as reasonably requested by the Company or as
required by applicable Laws for inclusion in the Company Circular. The Purchaser
shall ensure that any such information will not include any Misrepresentation
including concerning the Purchaser and its Affiliates.

 

  (e)

The Purchaser and its legal counsel shall be given a reasonable opportunity to
review and comment on the Company Circular and other related documents prior to
the Company Circular and other related documents being printed and filed with
the Governmental Authorities, and reasonable consideration shall be given to any
comments made by the Purchaser and its legal counsel; provided that all
information relating solely to the Purchaser, the Parent and their affiliates
included in the Company Circular shall be in form and substance satisfactory to
the Purchaser, acting reasonably. The Company shall provide the Purchaser with
final copies of the Company Circular prior to its mailing to the Company
Shareholders.

 

  (f)

The Purchaser and the Company shall each promptly notify each other if at any
time before the Closing Date either becomes aware that the Company Circular
contains a Misrepresentation, or that the Company Circular otherwise requires an
amendment or supplement and the Parties shall co-operate in the preparation of
any amendment or supplement to the Company Circular as required or appropriate,
and the Company shall promptly mail or otherwise publicly disseminate any
amendment or supplement to the Company Circular to the Company Shareholders and,
if required by the Court or applicable Laws, file the same with the Governmental
Authorities and as otherwise required.

 

- 23 -



--------------------------------------------------------------------------------

5.6

Company Meeting

 

  (a)

The Company agrees to give notice of an amended notice of meeting for the
Company Meeting, setting the date for such meeting at September 26, 2018,
preserving the existing record date and amending the Company Meeting to be a
special meeting to consider the Approval Resolution, and to convene and conduct
such Company Meeting as promptly as practicable (and, in any event, on or before
September 26, 2018), in accordance with the Company’s constating documents and
applicable Laws. The Company agrees that it shall not adjourn, postpone, delay
or cancel the Company Meeting without the prior written consent of the Purchaser
except as required to constitute a quorum necessary to conduct the business of
the Company Meeting (in which case the meeting shall be adjourned and not
cancelled).

 

  (b)

Unless otherwise agreed to in writing by the Purchaser or this Agreement is
terminated in accordance with its terms or except as required by applicable Law
or by a Governmental Authority, the Company shall take all steps reasonably
necessary to hold the Company Meeting and to cause the Approval Resolution to be
voted on and approved at such meeting and shall not propose to adjourn, delay or
postpone such meeting other than as contemplated by Section 5.6(a).

 

  (c)

The Company shall not propose or submit for consideration at the Company Meeting
any business other than (i) the election of directors; (ii) the appointment of
auditors and (iii) the Investment without the Purchaser’s prior written consent,
such consent not to be unreasonably withheld, conditioned or delayed.

 

  (d)

The Company shall solicit proxies of the Company Shareholders in favour of the
Investment and all matters to be approved by the Company Shareholders as set out
in the Approval Resolution, and take all other actions reasonably requested by
the Purchaser to obtain the approval of the Approval Resolution by the Company
Shareholders, if so requested, including using the services of investment
dealers and proxy solicitation agents, and cooperating with any Persons engaged
by the Purchaser, to solicit proxies in favour of the approval of the Approval
Resolution, and take all other actions reasonably requested by the Purchaser to
obtain the Shareholder Approval and such other matters as may be necessary to be
approved in connection with the Investment.

 

  (e)

The Company shall give notice to the Purchaser of the Company Meeting and allow
the Purchaser’s representatives and legal counsel to attend the Company Meeting.

 

  (f)

The Company shall advise the Purchaser as reasonably requested, and on a daily
basis on each of the last seven Business Days prior to the Company Meeting, as
to the aggregate tally of the proxies and votes received in respect of such
meeting and all matters to be considered at such meeting.

 

  (g)

The Company shall advise the Purchaser of any written communication from any
Company Shareholder in opposition to the Investment.

 

  (h)

The Company shall not change the record date for the Company Shareholders
entitled to vote at the Company Meeting, including in connection with any
adjournment or postponement of the Company Meeting, unless required by Law or
with the prior written consent of the Purchaser.

 

- 24 -



--------------------------------------------------------------------------------

  (i)

The Company shall not waive the deadline for the submission of proxies by
Company Shareholders for the Company Meeting without the prior written consent
of the Purchaser.

 

  (j)

In the event any of the Purchaser or its Affiliates is legally entitled to vote
as a Company Shareholder in respect of the Approval Resolution, and provided
that the Company is not then in breach of this Agreement, the Purchaser shall
vote and shall cause its Affiliates to vote all Common Shares held by them in
favour of the Approval Resolution.

 

  (k)

The business of the Company Meeting will include the election of the following
directors:

 

  (i)

Bruce Linton;

 

  (ii)

John Bell;

 

  (iii)

Peter Stringham;

 

  (iv)

William Newlands;

 

  (v)

David Klein;

 

  (vi)

Judy Schmeling; and

 

  (vii)

an individual (the “Seventh Nominee”) selected on the following basis between
the date hereof and the Closing Date to hold office until the next annual
meeting of shareholders of the Company or until his or her successor is elected
or appointed:

 

  (A)

the Company and the Purchaser shall use commercially reasonable efforts to
identify a potential candidate who is Independent for nomination to the Board
within 45 days following the date of this Agreement;

 

  (B)

if the Company and the Purchaser have not identified a mutually agreeable
candidate for nomination to the Board, the Purchaser shall use commercially
reasonable efforts to identify a director of Constellation Brands, Inc. to serve
as the Seventh Nominee on the Board; and

 

  (C)

if the Purchaser is unable to identify a director of Constellation Brands, Inc.
to serve as the Seventh Nominee, the Purchaser shall have the right to designate
any employee of Constellation Brands, Inc. or its Subsidiaries having the title
of “Senior Vice President” or higher to serve as the Seventh Nominee on the
Board.

For purposes of this Section 5.6(k), “Independent”, in reference to an
individual board nominee, means that such individual is (a) “independent” within
the meaning of sections 1.4 and 1.5 of National Instrument 52-110 – Audit
Committees and for purposes of the rules of the TSX and the rules of the NYSE,
and (b) not an employee of Constellation Brands, Inc. or any of its
Subsidiaries.

 

- 25 -



--------------------------------------------------------------------------------

5.7

Interim Period Covenants

During the period from the date hereof to the Closing, the Company hereby
covenants and agrees as follows:

 

  (a)

the Company shall comply with:

 

  (i)

all Applicable Laws (other than Applicable Laws of the United States) in all
material respects, including, to the extent applicable, the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s
business, affairs and operations, and, including for greater certainty, the
rules of the TSX, NYSE and any other stock or securities exchange, marketplace
or trading market upon which the Company has sought and obtained listing of its
securities; and

 

  (ii)

all Applicable Laws of the United States in all respects, including, to the
extent applicable, the Controlled Substances Act and all other Laws relating to
Cannabis which are applicable to the Company’s business, affairs and operations
in the United States, and, including for greater certainty, the rules of the
TSX, NYSE and any other stock or securities exchange, marketplace or trading
market upon which the Company has sought and obtained listing of its securities;

 

  (b)

subject to Section 5.2(b), the Company shall only carry on any business, affairs
or operations or maintain any activities in Canada and other markets to the
extent such business, affairs and operations are lawful in such markets or
become lawful in such markets after the date hereof;

 

  (c)

the Company shall deliver to the Purchaser, as promptly as practicable, but in
any event no later than 15 days after the end of each month, a compliance
certificate executed by a senior officer of the Company, in the form attached to
this Agreement as Exhibit E;

 

  (d)

the Company shall comply in all respects with its internal compliance programs
designed to detect and prevent violations of any Applicable Laws related to the
Cannabis industry and shall periodically review and update its internal
compliance programs to account for any changes in Laws applicable to the
Company’s business, affairs or operations;

 

  (e)

the Company shall promptly notify and consult the Purchaser in connection with:
(i) any and all matters relating to any potential, actual or alleged violation
of, or non-compliance with, Laws applicable to the United States; (ii) any and
all material matters relating to any violations of, or non-compliance with, any
Laws other than Laws applicable to the United States; and (iii) any and all
matters relating to any violations of, or non-compliance with, any Laws other
than Laws applicable to the United States which could reasonably be expected to
result in fines or penalties against the Company or otherwise result in a
Material Adverse Effect, and, for

 

- 26 -



--------------------------------------------------------------------------------

  greater certainty, consultation for these purposes shall include the right of
the Purchaser to participate in all decisions to be made by the Company relating
to whether purported or alleged violations or instances of non-compliance will
be challenged and how such violations or instances of non-compliance will be
remediated, provided that, for greater certainty, the Company shall make all
such decisions in its discretion, acting reasonably, after having received any
input provided by the Purchaser in a timely fashion;

 

  (f)

the Company shall provide and continue to provide sufficient training to
employees responsible for the Company’s internal compliance programs, including
informing them of all Applicable Laws, including, to the extent applicable, the
Controlled Substances Act, the CDSA, the Cannabis Act, if in force at the
applicable time, any and all Laws prescribed by and in respect of the ACMPR and
all other Laws relating to the Cannabis industry which are applicable to the
Company’s business, affairs and operations, and any changes thereto;

 

  (g)

the Company will not effect, implement, or set a record date to effect or
implement, any share dividend, share split, share consolidation,
recapitalization or other similar transaction with respect to the Shares, in
each case, without the prior written consent of the Purchaser;

 

  (h)

the Company shall not issue, or enter into an agreement to issue, any Common
Shares or securities convertible or exercisable into or exchangeable for Common
Shares, other than (i) the Securities, (ii) Common Shares issuable to directors
or officers of the Company pursuant to the Company’s equity stock purchase plan
or omnibus incentive plan, (iii) as set out in Section 5.7(h) of the Disclosure
Letter, and (iv) with the prior written consent of the Purchaser (not to be
unreasonably withheld);

 

  (i)

the Board shall not (i) resolve to change the number of directors of the Company
(the “Board Size”), except where required by Applicable Law, Securities Law, a
Governmental Authority, the TSX or the NYSE, or with the prior written consent
of the Purchaser, or (ii) present a slate of directors to the shareholders of
the Company for election that is greater than or fewer than the Board Size.
Effective on Closing, the Board shall increase the number of directors of the
Company to seven, or such other number as may be directed by the Purchaser by
written notice to the Company;

 

  (j)

the Company shall provide timely access to such information and diligence
materials (including financial and operating information) and appropriate
personnel during normal business hours as may reasonably be requested by the
Purchaser and its lawyers, accountants, tax advisors, financial advisors,
bankers, lenders and other representatives reasonably requiring such information
in connection with their review and completion of the Investment, and shall
provide such executed certificates and other instruments as may reasonably be
requested by the Purchaser’s lenders in connection with the Investment;

 

- 27 -



--------------------------------------------------------------------------------

  (k)

the Company shall provide such other financial and business information and
assistance relating to the Company as the Purchaser may reasonably request from
the Company from time to time, including: audited and unaudited financial and
other information required for the preparation of selected and summary financial
data and pro forma financial information regarding the business of the Company
for all periods required by applicable provisions of Regulations S-X and S-K
promulgated under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder and
shall provide such management representation letters and shall cause the
Company’s outside independent public accountants to deliver such consents and
comfort letters as are customary under applicable accounting standards, as
promptly as reasonably practicable, and participating (and using commercially
reasonable efforts to cause the Company’s independent public accountants to
participate) in due diligence and drafting sessions in connection with any
registration statement, prospectus, offering memorandum or confidential offering
memorandum. The Purchaser shall be responsible for the costs and expenses
incurred in the connection with such preparation, review and audit. The Company
agrees that the Purchaser may use, and the Company shall deliver such consents
and shall authorize the Company’s outside independent public accountants to
deliver such consents as may reasonably be requested by the Purchaser for the
use of, the financial and other information provided pursuant to this
Section 5.7(k), or any other financial information provided by the Company to
the Purchaser specifically for the following purposes: in any registration
statement, prospectus, offering memorandum, Form 8-K or other public filing, at
any time on and after the date of this Agreement; and

 

  (l)

the Purchaser shall not, and shall cause the Purchaser Group not to, exercise
any repurchase rights under the terms of the Senior Notes that may become
exercisable as a result of the entering into of this Agreement and the
consummation of the Investment.

 

5.8

Non-Solicitation

 

  (a)

Except as otherwise expressly provided in this Section 5.8, the Company and its
Subsidiaries shall not, directly or indirectly, through any officer, director,
employee, representative (including any financial or other advisor) or agent of
the Company or any of its Subsidiaries (collectively, the “Representatives”):

 

  (i)

solicit, initiate, knowingly encourage or otherwise knowingly facilitate
(including by way of furnishing or providing copies of, access to, or disclosure
of, any confidential information, properties, facilities, books or records of
the Company or any Subsidiary) any inquiry, proposal or offer that constitutes
or may reasonably be expected to constitute or lead to an Acquisition Proposal;

 

  (ii)

enter into, engage in, continue or otherwise participate in any discussions or
negotiations with any Person (other than the Purchaser and its Subsidiaries or
Affiliates) in respect of any inquiry, proposal or offer that constitutes or may
reasonably be expected to lead to an Acquisition Proposal, provided that the
Company may (A) advise any Person of the restrictions of this Agreement, and
(B) advise any Person making an Acquisition Proposal that the Board has
determined that such Acquisition Proposal does not constitute, or is not
reasonably expected to constitute or lead to, a Superior Proposal;

 

- 28 -



--------------------------------------------------------------------------------

  (iii)

make the Company Change in Recommendation;

 

  (iv)

accept, approve, endorse or recommend, or publicly propose to accept, approve,
endorse or recommend, or take no position or remain neutral with respect to, any
publicly announced Acquisition Proposal (it being understood that publicly
taking no position or a neutral position with respect to an Acquisition Proposal
for a period of no more than five Business Days following the public
announcement of such Acquisition Proposal will not be considered to be in
violation of this Section 5.8(a)(iv); provided that the Board has rejected such
Acquisition Proposal and affirmed the Company Board Recommendation by press
release before the end of such five Business Day period (or in the event that
the Company Meeting is scheduled to occur within such five Business Day period,
prior to the third Business Day prior to the date of the Company Meeting);
provided, further, that the Company shall provide the Purchaser and its outside
legal counsel with a reasonable opportunity to review the form and content of
any such press release and shall make all reasonable amendments to such press
release as requested by the Purchaser and its counsel); or

 

  (v)

accept or enter into, or publicly propose to accept or enter into, any letter of
intent, agreement in principle, agreement, arrangement or undertaking relating
to any Acquisition Proposal (other than a confidentiality agreement permitted
pursuant to Section 5.8(e)).

 

  (b)

The Company shall, and shall cause its Subsidiaries and Representatives to
immediately cease any existing solicitation, encouragement, discussions,
negotiations or other activities commenced prior to the date of this Agreement
with any Person (other than the Purchaser and its Subsidiaries or Affiliates)
conducted by the Company or any of its Subsidiaries or Representatives with
respect to any inquiry, proposal or offer that constitutes, or may reasonably be
expected to constitute or lead to, an Acquisition Proposal, and, in connection
therewith, the Company shall:

 

  (i)

immediately discontinue access to and disclosure of its and its Subsidiaries’
confidential information (and not allow access to or disclosure of any such
confidential information, or any data room, virtual or otherwise); and

 

  (ii)

as soon as possible request (and in any case within two Business Days), and
exercise all rights it has (or cause its Subsidiaries to exercise any rights
that they have) to require the return or destruction of all confidential
information (including derivative information) regarding the Company and its
Subsidiaries previously provided to any Person (other than the Purchaser) in
connection with a possible Acquisition Proposal to the extent such information
has not already been returned or destroyed and the Company or its applicable
Subsidiary has the right to request such return or destruction pursuant to a
confidentiality agreement that is in force and effect, and shall use its
reasonable best efforts to ensure that such requests are fully complied with to
the extent the Company is entitled.

 

- 29 -



--------------------------------------------------------------------------------

  (c)

The Company represents and warrants that neither the Company nor any of its
Subsidiaries has waived any standstill, confidentiality, non-disclosure,
business purpose, use or similar agreement or restriction to which the Company
or any of its Subsidiaries is a party. Subject to Section 5.8(d), the Company
covenants and agrees that (i) the Company shall take all necessary action to
enforce each standstill, confidentiality, non-disclosure, business purpose, use
or similar agreement or restriction to which the Company or any of its
Subsidiaries is a party, and (ii) neither the Company nor any of its
Subsidiaries nor any of their respective Representatives have released or will,
without the prior written consent of the Purchaser, release any Person from, or
waive, amend, suspend or otherwise modify such Person’s obligations respecting
the Company, or any of its Subsidiaries, under any standstill, confidentiality,
non-disclosure, business purpose, use or similar agreement or restriction to
which the Company or any of its Subsidiary is a party (it being acknowledged by
the Purchaser that the automatic termination or automatic release, in each case
pursuant to the terms thereof, of any standstill restrictions of any such
agreements as a result of the entering into and announcement of this Agreement
shall not be a violation of this Section 5.8(c)).

 

  (d)

If the Company, or any of its Subsidiaries or any of their respective
Representatives receives:

 

  (i)

any inquiry, proposal or offer made after the date of this Agreement that
constitutes or may reasonably be expected to constitute or lead to an
Acquisition Proposal; or

 

  (ii)

any request for copies of, access to, or disclosure of, confidential information
relating to the Company or any Subsidiary in connection with any proposal that
constitutes or may reasonably be expected to lead to an Acquisition Proposal,
including information, access or disclosure relating to the properties,
facilities, books or records of the Company or any Subsidiary, in each case made
after the date of this Agreement;

then, the Company shall promptly and orally notify the Purchaser, and then in
writing within 24 hours, of such Acquisition Proposal, inquiry, proposal, offer
or request, including the identity of the Person making such Acquisition
Proposal, inquiry, proposal, offer or request and the material terms and
conditions thereof and copies of all written documents, correspondence or other
material received in respect of, from or on behalf of any such Person. The
Company shall keep the Purchaser fully informed on a current basis of the status
of material developments and (to the extent permitted by Section 5.8(e))
material discussions and negotiations with respect to such Acquisition Proposal,
inquiry, proposal, offer or request, including any material changes,
modifications or other amendments thereto.

 

- 30 -



--------------------------------------------------------------------------------

  (e)

Notwithstanding any other provision of this Section 5.8, if at any time
following the date of this Agreement and prior to the Shareholder Approval
having been obtained, the Company receives a request for material non-public
information, or to enter into discussions, from a Person that proposes to the
Company an unsolicited bona fide written Acquisition Proposal, the Company may
engage in or participate in discussions or negotiations with such Person
regarding such Acquisition Proposal, and may provide copies of, access to or
disclosure of information, properties, facilities, books or records of the
Company or its Subsidiaries, if any only if:

 

  (i)

the Board determines, in good faith after consultation with its outside
financial and legal advisors, that such Acquisition Proposal constitutes or
could reasonably be expected to constitute or lead to a Superior Proposal;

 

  (ii)

such Person is not restricted from making an Acquisition Proposal pursuant to an
existing standstill, confidentiality, non-disclosure, business purpose, use or
similar restriction with the Company or any of its Subsidiaries;

 

  (iii)

the Company has been, and continues to be, in compliance with its obligations
under this Section 5.8 in all material respects; and

 

  (iv)

prior to providing any such copies, access or disclosures, the Company enters
into a confidentiality and standstill agreement with such Person, or confirms it
has previously entered into such an agreement which remains in effect (which
confidentiality and standstill agreement shall be subject to Section 5.8(c)),
and any such copies, access or disclosure provided to such Person shall have
already been (or simultaneously be) provided to the Purchaser.

 

  (f)

Nothing contained in this Section 5.8 shall prohibit the Board from making
disclosure to Company Shareholders as required by applicable Law, including
complying with Section 2.17 of Multilateral Instrument 62-104 - Takeover Bids
and Issuer Bids and similar provisions under Securities Laws relating to the
provision of a directors’ circular in respect of an Acquisition Proposal
provided, however, that neither the Company nor the Board shall be permitted to
recommend that the Company Shareholders tender any securities in connection with
any take-over bid that is an Acquisition Proposal or effect a Company Change in
Recommendation with respect thereto, except as permitted by Section 5.8(g).

 

  (g)

If the Company receives an Acquisition Proposal that constitutes a Superior
Proposal prior to the Shareholder Approval having been obtained, the Board may,
(1) make the Company Change in Recommendation in response to such Superior
Proposal and/or (2) cause the Company to terminate this Agreement pursuant to
Section 6.1(h) (including payment of the applicable amounts required to be paid
pursuant to Section 6.2) and concurrently enter into a definitive agreement with
respect to the Superior Proposal (other than a confidentiality agreement
permitted by Section 5.8(e)) (a “Proposed Agreement”), if and only if:

 

  (i)

the Person making such Superior Proposal is not restricted from making an
Acquisition Proposal pursuant to an existing standstill, confidentiality,
non-disclosure, business purpose, use or similar restriction;

 

- 31 -



--------------------------------------------------------------------------------

  (ii)

the Company has been, and continues to be, in compliance with its obligations
under this Agreement;

 

  (iii)

the Company or its Representatives have delivered to the Purchaser the
information required by Section 5.8(d), as well as a written notice of the
determination of the Board that such Acquisition Proposal constitutes a Superior
Proposal and of the intention of the Board to make the Company Change in
Recommendation and/or terminate this Agreement pursuant to Section 6.1(h) to
concurrently enter into the Proposed Agreement with respect to such Superior
Proposal, as applicable, together with a written notice from the Board regarding
the value that the Board, in consultation with its financial advisors, has
determined should be ascribed to any non-cash consideration offered under such
Acquisition Proposal (collectively, the “Superior Proposal Notice”);

 

  (iv)

in the case of the Board exercising its rights under clause (2) of this
Section 5.8(g), the Company or its Representatives have provided the Purchaser a
copy of the Proposed Agreement and all supporting materials, including any
financing documents with customary redactions supplied to the Company in
connection therewith;

 

  (v)

five Business Days (the “Response Period”) shall have elapsed from the date on
which the Purchaser has received the Superior Proposal Notice and all
documentation referred to in Section 5.8(g)(iii) and Section 5.8(g)(iv);

 

  (vi)

during any Response Period, the Purchaser has had the opportunity (but not the
obligation) in accordance with Section 5.8(h), to offer to amend this Agreement
and the terms of the Investment in order for such Acquisition Proposal to cease
to be a Superior Proposal;

 

  (vii)

after the Response Period, the Board (A) has determined in good faith, after
consultation with its outside legal counsel and financial advisors, that such
Acquisition Proposal continues to constitute a Superior Proposal (if applicable,
compared to the terms of the Investment as proposed to be amended by the
Purchaser under Section 5.8(h)) and (B) has determined in good faith, after
consultation with its outside legal counsel, that the failure by the Board to
make the Company Change in Recommendation and/or to cause the Company to
terminate this Agreement to enter into the Proposed Agreement, as applicable,
would be inconsistent with its fiduciary duties; and

 

  (viii)

in the case of the Board exercising its rights under clause (2) of this
Section 5.8(g), prior to or concurrently with terminating this Agreement
pursuant to Section 6.1(h), the Company enters into such Proposed Agreement and
concurrently pays to the Purchaser the amounts required to be paid pursuant to
Section 6.2.

 

- 32 -



--------------------------------------------------------------------------------

  (h)

During the Response Period, or such longer period as the Company may approve in
writing for such purpose: (i) the Board shall review any offer made by the
Purchaser under Section 5.8(g)(vi) to amend the terms of this Agreement in good
faith in order to determine whether such proposal would, upon acceptance, result
in the Acquisition Proposal previously constituting a Superior Proposal ceasing
to be a Superior Proposal; and (ii) the Company shall negotiate in good faith
with the Purchaser to make such amendments to the terms of this Agreement and
the Investment as would enable the Purchaser to proceed with the transactions
contemplated by this Agreement on such amended terms. If the Board determines
that such Acquisition Proposal would cease to be a Superior Proposal, the
Company shall promptly so advise the Purchaser, and the Company and the
Purchaser shall amend this Agreement to reflect such offer made by the
Purchaser, and shall take and cause to be taken all such actions as are
necessary to give effect to the foregoing.

 

  (i)

Each successive amendment or modification to any Acquisition Proposal or
Proposed Agreement that results in an increase in, or modification of, the
consideration (or value of such consideration) to be received by the Company
Shareholders or other material terms or conditions thereof shall constitute a
new Acquisition Proposal for the purposes of this Section 5.8, and the Purchaser
shall be afforded a new five Business Day Response Period from the date on which
the Purchaser has received the notice and all documentation referred to in
Section 5.8(g)(iii) and Section 5.8(g)(iv) with respect to the new Superior
Proposal from the Company.

 

  (j)

The Board shall promptly reaffirm the Company Board Recommendation by press
release after any Acquisition Proposal which is not determined to be a Superior
Proposal is publicly announced or the Board determines that a proposed amendment
to the terms of this Agreement as contemplated under Section 5.8(h) would result
in an Acquisition Proposal no longer being a Superior Proposal. The Company
shall provide the Purchaser and its outside legal counsel with a reasonable
opportunity to review the form and content of any such press release and shall
make all reasonable amendments to such press release as requested by the
Purchaser and its counsel.

 

  (k)

In circumstances where the Company provides the Purchaser with a Superior
Proposal Notice and all documentation contemplated by Section 5.8(g)(iii) and
Section 5.8(g)(iv) on a date that is less than seven Business Days prior to the
scheduled date of the Company Meeting, the Company may either proceed with or
postpone the Company Meeting to a date that is not more than ten Business Days
after the scheduled date of such Company Meeting, and shall postpone the Company
Meeting to a date that is not more than ten Business Days after the scheduled
date of such Company Meeting if so directed by the Purchaser.

 

  (l)

Without limiting the generality of the foregoing, the Company shall advise its
Subsidiaries and its Representatives of the prohibitions set out in this
Section 5.8 and any violation of the restrictions set forth in this Section 5.8
by the Company, its Subsidiaries or Representatives shall be deemed to be a
breach of this Section 5.8 by the Company.

 

- 33 -



--------------------------------------------------------------------------------

5.9

Standstill

From and after the date of this Agreement until the earlier of (A) the
termination of this Agreement pursuant to Section 6.1, (B) the Closing, and
(C) the Outside Date, the Purchaser will not, and will cause its Affiliates not
to, directly or indirectly, whether individually or by acting jointly or in
concert with any other person (including by providing financing or other support
or assistance to any other person), without the express written consent of the
Board or except in accordance with the terms of this Agreement or the Investor
Rights Agreement:

 

  (a)

propose, offer, seek, negotiate or agree to enter into any merger, public offer,
take-over bid, arrangement, amalgamation, asset purchase or other business
combination or similar transaction involving the Company;

 

  (b)

acquire, or propose, offer, seek, negotiate or agree to acquire, directly or
indirectly, or assist, advise, propose or encourage any other person in
acquiring (i) any securities of the Company or any rights or options to acquire
any securities of the Company (other than on exercise or conversion of
convertible securities held by the Purchaser on the date hereof), or (ii) a
material portion of the assets or property of the Company;

 

  (c)

engage in the solicitation of any proxies or any other activity in order to
vote, advise or influence any party with respect to the voting of any securities
of the Company except in respect of the Company Meeting in accordance with the
terms of this Agreement;

 

  (d)

form, join or in any way participate in a group or act jointly or in concert
with any person with respect to voting securities of the Company, except in
respect of the Company Meeting in accordance with the terms of this Agreement;

 

  (e)

otherwise attempt to control or to influence the management or board of
directors of the Company, other than pursuant to the terms of the Investor
Rights Agreement, or obtain representation on the board of directors of the
Company;

 

  (f)

enter into any discussions or arrangements with any third party, including any
shareholder of the Company, with respect to any of the foregoing;

 

  (g)

make any public or private disclosure of any consideration, intention, plan or
arrangement to do or take any of the foregoing actions;

 

  (h)

advise, assist or encourage any other person in connection with any of the
foregoing; or

 

  (i)

engage in any lending or short selling of Common Shares or trading involving the
use of equity equivalent derivatives in respect of Common Shares.

Notwithstanding the foregoing, in the event that, without any breach of the
foregoing on the part of the Purchaser or its Affiliates: (i) a third party
acquires beneficial ownership of 20% or more of the voting or equity securities
of the Company, (ii) a third party formally commences a take-over bid to
acquire, through commencement of a public offer or otherwise, that would result
in such

 

- 34 -



--------------------------------------------------------------------------------

third party, together with any persons acting jointly or in concert, holding
beneficial ownership of 20% or more of the voting or equity securities of the
Company, (iii) a third party publicly announces an intention to acquire
securities of the Company (whether by way of take-over bid, business
combination, arrangement or other transaction) that would result in such third
party, together with any persons acting jointly or in concert, holding
beneficial ownership of 20% or more of the voting or equity securities of the
Company, or a proposal to acquire all or substantially all of the assets of the
Company, or (iv) the Company has breached its obligations under Section 5.8,
then the foregoing restrictions shall automatically lapse and be of no further
force or effect, and nothing in this agreement shall prohibit any of the actions
specified in this Section 5.9 by the Purchaser or its Affiliates.

ARTICLE 6

TERMINATION

 

6.1

Termination

This Agreement shall terminate upon the earliest of:

 

  (a)

the date on which this Agreement is terminated by the mutual consent of the
Parties;

 

  (b)

the date on which this Agreement is terminated by written notice of the Company
pursuant to Section 4.1;

 

  (c)

the date on which this Agreement is terminated by written notice of the
Purchaser pursuant to Section 4.2;

 

  (d)

the date on which this Agreement is terminated by written notice of the
Purchaser on the dissolution or bankruptcy of the Company or any of the Material
Subsidiaries or the making by the Company or any of the Material Subsidiaries of
an assignment under the provisions of the Bankruptcy and Insolvency Act (Canada)
or the taking of any proceeding by or involving the Company or any of the
Material Subsidiaries under the Companies Creditors’ Arrangement Act (Canada) or
any similar legislation of any jurisdiction;

 

  (e)

written notice by either Party to the other in the event the Closing has not
occurred on or prior to the Outside Date, except that the right to terminate
this Agreement under this Section 6.1(e) shall not be available to any Party
whose failure to fulfill any of its obligations or breach of any of its
representations, warranties or covenants under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur by such date; or

 

  (f)

written notice by the Purchaser if, prior to obtaining the Shareholder Approval:

 

  (i)

the Board or any committee thereof:

 

  (A)

fails to unanimously recommend or withdraws, amends, modifies or qualifies, in a
manner adverse to the Purchaser or states an intention to withdraw, amend,
modify or qualify the Company Board Recommendation;

 

- 35 -



--------------------------------------------------------------------------------

  (B)

accepts, approves, endorses or recommends, or publicly proposes to accept,
approve, endorse or recommendation an Acquisition Proposal or takes no position
or a neutral position with respect to an Acquisition Proposal for more than five
Business Days (or beyond the third Business Day prior to the date of the Company
Meeting, if sooner);

 

  (C)

accepts or enters into (other than a confidentiality agreement permitted by and
in accordance with Section 5.4(e)) or publicly proposes to accept or enter into
any agreement, understanding or arrangement in respect of an Acquisition
Proposal; or

 

  (D)

fails to publicly reaffirm (without qualification) the Company Board
Recommendation within five Business Days after having been requested in writing
by the Purchaser to do so (or in the event the Company Meeting is scheduled to
occur within such five Business Day period, prior to the third Business Day
prior to the Company Meeting); or

 

  (ii)

the Board shall have resolved or proposed to take any of the foregoing actions
(each of the foregoing described in clauses (i) or (ii), a “Company Change in
Recommendation”);

 

  (g)

written notice by the Purchaser if the Company shall have breached Section 5.8
in any material respect;

 

  (h)

written notice by the Company if, prior to obtaining the Shareholder Approval,
the Board authorizes the Company to enter into a Proposed Agreement in
accordance with Section 5.8; provided that the Company is then in compliance
with Section 5.8 and that prior to or concurrent with such termination the
Company pays the Termination Fee and any other amounts required pursuant to
Section 6.2; and

 

  (i)

written notice by either Party to the other if the Company Meeting is duly
convened and held and the Shareholder Approval shall not have been obtained;
provided that a Party may not terminate this Agreement pursuant to this
Section 6.1(i) if the failure to obtain the Shareholder Approval has been caused
by, or is a result of, a breach by such Party of any of its representations or
warranties or the failure of such Party to perform any of its covenants or
agreements under this Agreement.

 

6.2

Termination Fee

 

  (a)

Despite any other provision in this Agreement relating to the payment of fees
and expenses, including the payment of brokerage fees, if a Termination Fee
Event occurs, the Company shall pay to the Purchaser the Termination Fee in
accordance with this Section 6.2.

 

- 36 -



--------------------------------------------------------------------------------

  (b)

For the purposes of this Agreement, “Termination Fee” means:

 

  (i)

in respect of any Termination Fee Event, other than a Termination Fee Event set
out in Section 6.2(c)(ii) or 6.2(c)(iii), $175,000,000.00; or

 

  (ii)

in respect of Termination Fee Event set out in Section 6.2(c)(ii) or
6.2(c)(iii), the value equal to 3.2% of the aggregate equity value ascribed to
the Company’s equity securities pursuant to the Superior Proposal. For purposes
of measuring the equity value of non-cash consideration in the form of
securities, if any, proposed under the Superior Proposal, equity value shall be
determined with reference to the “market price” of the securities offered as
non-cash consideration at the time of announcement of the Superior Proposal, as
determined in accordance with section 1.11 of National Instrument 62-104 –
Take-Over Bids and Issuer Bids.

 

  (c)

For the purposes of this Agreement, “Termination Fee Event” means the
termination of this Agreement:

 

  (i)

by the Purchaser pursuant to Section 6.1(f) [Company Change in Recommendation]
or 6.1(g) [Breach of Non-Solicitation];

 

  (ii)

by the Company pursuant to Section 6.1(h) [Superior Proposal]; or

 

  (iii)

by either Party pursuant to Section 6.1(e) [Closing Date Not Occurring Prior to
Outside Date] or Section 6.1(i) [Failure to Obtain Shareholder Approval], but
only if, in these termination events, (A) prior to such termination, an
Acquisition Proposal for the Company shall have been made to the Company or
publicly announced by any Person other than the Purchaser (or any of its
affiliates or any Person acting jointly or in concert with any of the foregoing)
and not withdrawn and (B) within 12 months following the date of such
termination, (1) the Company or one or more of its Subsidiaries enters into a
definitive agreement in respect of an Acquisition Proposal (whether or not such
Acquisition Proposal is the same Acquisition Proposal referred to in clause
(A) above) and such Acquisition Proposal is later consummated (whether or not
within such 12 month period) or (2) an Acquisition Proposal shall have been
consummated (whether or not such Acquisition Proposal is the same Acquisition
Proposal referred to in clause (A) above); provided that for purposes of this
Section 6.2(c)(iii), the term “Acquisition Proposal” shall have the meaning
ascribed to such term in Section 1.1 except that a reference to “20%” therein
shall be deemed to be a reference to “50%”.

 

  (d)

If a Termination Fee Event occurs, the Company shall pay the Termination Fee to
the Purchaser, by wire transfer of immediately available funds, as follows:

 

  (i)

if the Termination Fee is payable pursuant to Section 6.2(c)(i), the Termination
Fee shall be payable within two Business Days following such termination;

 

- 37 -



--------------------------------------------------------------------------------

  (ii)

if the Termination Fee is payable pursuant to Section 6.2(c)(ii), the
Termination Fee shall be payable prior to or concurrently with such termination;
or

 

  (iii)

if the Termination Fee is payable pursuant to Section 6.2(c)(iii), the
Termination Fee shall be payable within two Business Days after the consummation
of an Acquisition Proposal referred to in Section 6.2(c)(iii).

 

  (e)

Each Party acknowledges that all of the payment amounts set out in this
Section 6.2 are payments in consideration for the disposition of the Purchaser’s
rights under this Agreement and are payments of liquidated damages which are a
genuine pre-estimate of the damages, which the Purchaser will suffer or incur as
a result of the event giving rise to such payment and the resultant termination
of this Agreement and are not penalties. Each of the Company and the Purchaser
irrevocably waives any right it may have to raise as a defence that any such
liquidated damages are excessive or punitive. For certainty, each Party agrees
that, upon any termination of this Agreement under circumstances where the
Purchaser is entitled to the Termination Fee and such Termination Fee is paid in
full, the receipt of the Termination Fee by the Purchaser shall be the sole and
exclusive remedy (including damages, specific performance and injunctive relief)
of the Purchaser and its Affiliates against the Company, and the Purchaser and
its affiliates shall be in such circumstances precluded from any other remedy
against the other Party at Law or in equity or otherwise (including an order for
specific performance), and shall not seek to obtain any recovery, judgment, or
damages of any kind, including consequential, indirect, or punitive damages,
against the other Party or any of its Subsidiaries or any of their respective
directors, officers, employees, partners, managers, members, shareholders or
affiliates or their respective representatives in connection with this Agreement
or the transactions contemplated hereby; provided that the foregoing limitations
shall not apply in the event of fraud or wilful or intentional breach of this
Agreement by a Party.

ARTICLE 7

INDEMNIFICATION

 

7.1

General Indemnification

The Company (referred to as the “Indemnifying Party”) shall indemnify and save
harmless the Purchaser and its Affiliates and each of their respective
directors, officers, employees, shareholders, partners and agents (collectively
referred to as the “Purchaser Indemnified Parties”) from and against any loss,
liability, Claim, damage and expense whatsoever (including reasonable legal fees
and expenses), including any amounts paid in settlement of any investigation,
Order, litigation, proceeding or Claim, which may be made or brought against the
Purchaser Indemnified Parties, or which they may suffer or incur, directly or
indirectly, as a result of or in connection with or relating to:

 

  (a)

any non-fulfilment or breach of any covenant or agreement on the part of the
Company contained in this Agreement or in any certificate or other document
furnished by or on behalf of the Company pursuant to this Agreement; or

 

- 38 -



--------------------------------------------------------------------------------

  (b)

any misrepresentation or any incorrectness in or breach of any representation or
warranty of the Company contained in this Agreement, or in any certificate or
other document furnished by or on behalf of the Company pursuant to this
Agreement.

 

7.2

Indemnification Procedure

 

  (a)

Promptly after receipt by a Purchaser Indemnified Party under Section 7.1 of
notice of the commencement of any action, such Purchaser Indemnified Party
shall, if a Claim in respect thereof is to be made against any Indemnifying
Party under Section 7.1, notify the Indemnifying Party of the commencement
thereof; provided, however, that failure to so notify the Indemnifying Party
shall not affect the Indemnifying Party’s obligations hereunder, except to the
extent that the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall be entitled to appoint counsel of the Indemnifying
Party’s choice at the Indemnifying Party’s expense to represent the Purchaser
Indemnified Party in any action for which indemnification is sought (in which
case the Indemnifying Party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the Purchaser Indemnified Parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the Purchaser Indemnified Party. Notwithstanding the
Indemnifying Party’s election to appoint counsel to represent the Purchaser
Indemnified Party in an action, the Purchaser Indemnified Party shall have the
right to employ separate counsel (including local counsel), and the Indemnifying
Party shall bear the reasonable fees, costs and expenses of such separate
counsel if: (i) the use of counsel chosen by the Indemnifying Party to represent
the Purchaser Indemnified Party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the Purchaser Indemnified Party and the Indemnifying Party
and the Purchaser Indemnified Party shall have reasonably concluded that there
may be legal defences available to it and/or other Purchaser Indemnified Parties
which are different from or additional to those available to the Indemnifying
Party; (iii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Purchaser Indemnified Party to represent the Purchaser
Indemnified Party within 14 days after notice of the institution of such action;
or (iv) the Indemnifying Party shall authorize the Purchaser Indemnified Party
to employ separate counsel at the expense of the Indemnifying Party.

 

  (b)

No Purchaser Indemnified Party shall, without the prior express written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed), consent to any judgment or effect any settlement of any pending or
threatened action, suit or proceeding.

 

  (c)

The Indemnifying Party shall not, without the prior express written consent of
the Purchaser Indemnified Party, consent to any judgment or effect any
settlement of any pending or threatened action, suit or proceeding in respect of
which any Purchaser Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Purchaser Indemnified Party,
unless such settlement includes an unconditional release of such Purchaser
Indemnified Party from all liability on Claims that are the subject matter of
such action, suit or proceeding.

 

- 39 -



--------------------------------------------------------------------------------

  (d)

Notwithstanding anything to the contrary in this Article 7, the indemnity
obligations in this Article 7 shall cease to apply to the extent that a court of
competent jurisdiction in a final judgment that has become non-appealable shall
have determined that any loss, liability, Claim, damage and expense whatsoever
(including reasonable legal fees and expenses) to which a Purchaser Indemnified
Party may be subject were caused solely by the negligence, fraud or wilful
misconduct of the Purchaser Indemnified Party.

 

  (e)

No Purchaser Indemnified Party shall be entitled to claim indemnity in respect
of any special, consequential or punitive damages (including damages for loss of
profits) except to the extent (i) such special, consequential or punitive
damages are awarded in favour of a third party in connection with a third party
Claim; or (ii) a Claim is made for any incorrectness in or breach of any
representation or warranty of the Company set forth in paragraphs (a), (b), (c),
(o), (p) or (t) of Schedule B to this Agreement.

 

  (f)

Subject to Section 8.8 and except for any Claims arising from negligence, fraud
or wilful misconduct of the Indemnifying Party, the rights to indemnification
set forth in this Article 7 shall be the sole and exclusive remedy of the
Purchaser Indemnified Parties (including pursuant to any statutory provision,
tort or common law) in respect of: (i) any non-fulfilment or breach of any
covenant or agreement on the part of the Company contained in this Agreement or
in any certificate furnished by or on behalf of the Company pursuant to this
Agreement; or (ii) any misrepresentation or any incorrectness in or breach of
any representation or warranty of the Company contained in this Agreement or in
any certificate furnished by or on behalf of the Company pursuant to this
Agreement, but, for greater certainty, shall not be the sole and exclusive
remedy under the Investor Rights Agreement or the Commercialization Agreement.

 

  (g)

A Purchaser Indemnified Party shall not be entitled to double recovery for any
loss even though such loss may have resulted from the breach of one or more
representations, warranties or covenants in this Agreement.

 

7.3

Contribution

If the indemnification provided for in this Article 7 is held by a court of
competent jurisdiction to be unavailable to a Purchaser Indemnified Party with
respect to any losses, Claims, damages, costs, expenses or liabilities referred
to herein, the Indemnifying Party, in lieu of indemnifying such Purchaser
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Purchaser Indemnified Party as a result of such loss, Claim, damage, cost,
expense, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Purchaser
Indemnified Party on the other in connection with matters that resulted in such
loss, Claim, damage, cost, expense, liability or action, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Purchaser Indemnified Party shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, omission or
fault.

 

- 40 -



--------------------------------------------------------------------------------

7.4

Survival

Each Party hereto acknowledges that the representations, warranties and
agreements made by it herein are made with the intention that they may be relied
upon by the other Party. The Parties further agree that the representations,
warranties, covenants and agreements shall survive the purchase and sale of the
Securities and shall continue in full force and effect for a period ending on
the date that is two years following the Closing Date, notwithstanding any
subsequent disposition by the Purchaser of the Securities or Underlying Shares
or any termination of this Agreement; provided, however, that Section 5.7(l) and
the representations and warranties set forth in paragraphs (a), (b), (c), (o),
(p)and (t) of Schedule B to this Agreement shall survive indefinitely (the
survival date of each representation, warranty, covenant and agreement herein as
set forth above is referred to as the “Survival Date”). This Agreement shall be
binding upon and shall enure to the benefit of the Parties hereto, their
respective successors, assigns and legal representatives. Notwithstanding the
foregoing, the provisions contained in this Agreement related to indemnification
or contribution obligations shall survive and continue in full force and effect,
indefinitely, provided that, no Claim for indemnity pursuant to this Article
7 may be made after the Survival Date for the applicable representation,
warranty, covenant or agreement unless notice of the Claim was provided to the
Indemnifying Party on or prior to the Survival Date.

 

7.5

Purchaser is Trustee

The Company hereby acknowledges and agrees that, with respect to this Article 7,
the Purchaser is contracting on its own behalf and as agent for the other
Purchaser Indemnified Parties referred to in this Article 7. In this regard, the
Purchaser shall act as trustee for such Purchaser Indemnified Parties of the
covenants of the Company under this Article 7 with respect to such Purchaser
Indemnified Parties and accepts these trusts and shall hold and enforce those
covenants on behalf of such Purchaser Indemnified Parties.

ARTICLE 8

GENERAL PROVISIONS

 

8.1

Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the Province of Ontario and the federal Laws of Canada
applicable therein irrespective of the choice of Laws principles.

 

8.2

Notices

All notices, requests, Claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.2):

 

- 41 -



--------------------------------------------------------------------------------

if to the Company:

1 Hershey Drive,

Smiths Falls, Ontario K7A 0A8

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, Ontario K2K 3G4

Attention: Deborah Weinstein

if to the Purchaser:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention:       Emmanuel Pressman and James R. Brown

 

8.3

Expenses

Except as otherwise specifically provided in this Agreement: (a) each Party
shall bear any costs and expenses incurred in connection with exercising its
rights and performing its obligations under this Agreement; and (b) the
Purchaser and the Company shall be jointly responsible for any filing fees
payable for or in respect of any application, notification or other filing made
in respect of any Regulatory Approval process in respect of the transactions
contemplated by the Investment.

 

8.4

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

 

- 42 -



--------------------------------------------------------------------------------

8.5

Entire Agreement

This Agreement (including the Schedules and Exhibits hereto), the Investor
Rights Agreement, the Administrative Services Agreement, the Ancillary
Agreements and the Mutual Non-Disclosure Agreement between the Company and
Constellation Brands, Inc. dated May 4, 2017 constitute the entire agreement of
the Parties with respect to the subject matter of this Agreement and supersede
all prior agreements and undertakings, both written and oral, between or on
behalf of the Parties with respect to the subject matter of this Agreement.

 

8.6

Assignment; No Third-Party Beneficiaries

 

  (a)

The Purchaser may assign this Agreement to any other member of the Purchaser
Group. Except as aforesaid, this Agreement shall not be assigned by any Party
hereto without the prior written consent of the other Party.

 

  (b)

Except as provided in Article 7 with respect to indemnification, this Agreement
is for the sole benefit of the Parties and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

8.7

Amendment; Waiver

No provision of this Agreement may be amended or modified except by a written
instrument signed by both Parties. No waiver by any Party of any provision
hereof shall be effective unless explicitly set forth in writing and executed by
the Party so waiving. The waiver by either Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.

 

8.8

Injunctive Relief

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at Law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the Parties agree that, in the event of
any breach or threatened breach of this Agreement by a Party, the non-breaching
Party will be entitled, without the requirement of posting a bond or other
security, to equitable relief, including injunctive relief and specific
performance, and the Parties shall not object to the granting of injunctive or
other equitable relief on the basis that there exists an adequate remedy at Law.
Such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at Law or
equity to each of the Parties.

 

8.9

Rules of Construction

Interpretation of this Agreement shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section, paragraph,
and Schedule are references to the Articles, Sections, paragraphs, and Schedules
to this Agreement unless otherwise specified; (c) the word “including” and words
of

 

- 43 -



--------------------------------------------------------------------------------

similar import shall mean “including, without limitation,”; (d) provisions shall
apply, when appropriate, to successive events and transactions; (e) the headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement; (f) a reference to a statute
includes all regulations and rules made pursuant to the statute and, unless
otherwise specified, the provisions of any statute, regulation or rule which
amends, supplements or supersedes any such statute, regulation or rule; and
(g) this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

 

8.10

Currency

All references in this Agreement to “dollars” or “$” are expressed in Canadian
currency, unless otherwise specifically indicated.

 

8.11

Further Assurances

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time for the purpose of
giving effect to the Transaction Agreements and shall use reasonable efforts and
take all such steps as may be reasonably within its power to implement to their
full extent the provisions of the Transaction Agreements.

 

8.12

Public Notices/Press Releases

The Purchaser and the Company shall each publicly announce the transactions
contemplated hereby promptly following the execution of this Agreement by the
Purchaser and the Company, and the content, text and timing of each Party’s
announcement shall be approved by the other Party in advance, acting reasonably.
The Purchaser and the Company agree to co-operate in the preparation of
presentations, if any, to the Purchaser’s shareholders or the Company’s
shareholders regarding the transactions contemplated by this Agreement. No Party
shall (a) issue any press release or otherwise make public announcements with
respect to this Agreement without the consent of the other Party (which consent
shall not be unreasonably withheld or delayed); or (b) make any regulatory
filing with any Governmental Authority with respect thereto without prior
consultation with the other Party; provided, however, that, the foregoing clause
(b) shall be subject to each Party’s overriding obligation to make any
disclosure or regulatory filing required under Applicable Laws and the Party
making such requisite disclosure or regulatory filing shall use all commercially
reasonable efforts to give prior oral and written notice to the other Party and
reasonable opportunity to review and comment on the requisite disclosure or
regulatory filing before it is made; provided, further, that, except as required
by Applicable Law, in no circumstance shall any such disclosure by, or
regulatory filing of, the Company or any of its Affiliates include the name of
any member of the Purchaser Group without the Purchaser’s prior written consent,
in its sole discretion.

 

8.13

Public Disclosure

During the period from the date hereof to the Closing, except as may be required
by Applicable Law or with the prior written consent of the Purchaser, the
Company shall not make any public disclosures or public announcements, or
undertake or give effect to any corporate actions, in each case that could
reasonably be expected to hinder, delay or materially interfere with the
consummation of the transactions contemplated under this Agreement.

 

- 44 -



--------------------------------------------------------------------------------

8.14

Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

[Signature page follows]

 

- 45 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

CBG HOLDINGS LLC By:  

    /s/ David Klein

  Name: David Klein   Title: President CANOPY GROWTH CORPORATION By:  

    /s/ Bruce Linton

  Name: Bruce Linton   Title: CEO

Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to and in favour of the Company and
acknowledges that the Company is relying on such representations and warranties
in connection with this Agreement and the transactions contemplated therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by the
Purchaser, and constitutes a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws affecting creditors’ rights generally, and will not
violate or conflict with the constating documents of the Purchaser or the terms
of any restriction, agreement or undertaking to which the Purchaser is subject;

 

  (b)

the Purchaser is a valid and subsisting limited liability company existing under
the Laws of the State of Delaware, has the necessary corporate power and
authority to execute and deliver the Transaction Agreements to which it is a
party and to observe and perform its covenants and obligations hereunder and
thereunder and has taken all necessary action in respect thereof;

 

  (c)

the Purchaser is purchasing as principal, or is deemed to be purchasing as
principal in accordance with applicable Securities Laws, for its own account and
not as agent for the benefit of another Person;

 

  (d)

the Purchaser was not created or used solely to purchase or hold securities in
reliance on the exemption from the prospectus requirement in section 2.10 of NI
45-106;

 

  (e)

the Purchaser is acquiring the Securities without a view to immediate resale or
distribution of any part thereof and will not resell or otherwise transfer or
dispose of the Securities or any part thereof except in accordance with the
provisions of applicable Securities Laws;

 

  (f)

the Purchaser Group currently holds 18,876,901 Common Shares, 18,876,901 Initial
Warrants and $200 million aggregate principal amount of Senior Notes and no
other securities in the capital of the Company;

 

  (g)

all information about the Purchaser or its Affiliates provided by the Purchaser
to the Company for inclusion in the Company Circular will be true and accurate
and will not include any Misrepresentation including concerning the Purchaser
and its Affiliates;

 

  (h)

the Purchaser authorizes the indirect collection of information pertaining to
such Purchaser, through the Company’s filing of Form 45-106F1 under NI 45-106,
if applicable, by the Ontario Securities Commission (the “OSC”) and the British
Columbia Securities Commission (the “BCSC”) and acknowledges and agrees that the
Purchaser has been notified by the Company (i) of the delivery to the OSC and

 

Schedule A-1



--------------------------------------------------------------------------------

  the BCSC of such information including, without limitation, the full name,
residential address and telephone number of the Purchaser, the number and type
of securities purchased and the total purchase price paid, (ii) that this
information is being collected indirectly by the OSC and the BCSC under the
authority granted to them in securities legislation, (iii) that this information
is being collected for the purposes of the administration and enforcement of the
securities legislation of Ontario and British Columbia, and (iv) that the title,
business address and business telephone number of the public official in Ontario
who can answer questions about the OSC’s indirect collection of the information
is the Administrative Assistant to the Director of Corporate Finance, the
Ontario Securities Commission, Suite 1903, Box 5520, Queen Street West, Toronto,
Ontario M5H 3S8, Telephone: (416) 593-8086, Facsimile: (416) 593-8252;

 

  (i)

the Purchaser acknowledges and agrees that the sale and delivery of the
Securities to the Purchaser is conditional upon such sale being exempt from the
requirements under applicable Securities Laws requiring registration and the
filing of a prospectus or similar document or delivery of an offering memorandum
or similar document in connection with the distribution of the Securities;

 

  (j)

the Purchaser has not been provided with, has not requested, and does not need
to receive an offering memorandum as defined in applicable Securities Laws;

 

  (k)

the Purchaser has such knowledge and experience in financial and business
affairs as to be capable of evaluating the merits and risks of the investment in
the Securities and is able to bear the economic risk of loss of such investment;

 

  (l)

the Purchaser has on the date hereof, and will have on the Closing Date, cash on
hand or sufficient financing to permit the Purchaser to perform its financial
obligations under this Agreement; and

 

  (m)

the Purchaser is acquiring the Common Shares and the Warrants for its own
account, as principal, for investment purposes only, and not with a view to,
resale or distribution thereof in whole or in part, and the Purchaser agrees and
acknowledges that (i) the offering and sale of the Common Shares and Warrants is
intended to be exempt from registration under the Securities Act of 1933, as
amended (for purposes of this paragraph, the “US Securities Act”) and applicable
state securities laws by virtue of Section 4(a)(2) of the US Securities Act,
(ii) the Common Shares and Warrants are “restricted securities” as such term is
defined in Rule 144 under the US Securities Act, and (iii) the Common Shares and
Warrants are not being acquired as a result of any “general solicitation” or
“general advertising” (as such terms are used in Regulation D under the US
Securities Act).

The Purchaser acknowledges that the certificates representing the Securities and
any Underlying Shares issued during the period from the Closing Date until the
date that is four months and one day after the Closing Date will bear a legend
substantially in the following form (and with the necessary information
inserted) as well as any such other legends as may be required by Applicable
Law:

 

Schedule A-2



--------------------------------------------------------------------------------

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE WHICH IS FOUR MONTHS AND A DAY AFTER THE
DATE OF ISSUANCE WILL BE INSERTED].”

and in the case of the Common Shares forming part of the Purchased Shares and
any such Underlying Shares issued during the period from the Closing Date until
the date that is four months and one day after the Closing Date will also bear a
legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE “TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.”

 

 

Schedule A-3



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to and in favour of the Purchaser and
acknowledges that the Purchaser is relying on such representations and
warranties in connection with this Agreement and the transactions contemplated
therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar Laws
affecting creditors’ rights generally, and will not violate or conflict with the
constating documents of the Company or the terms of any restriction, agreement
or undertaking to which the Company is subject;

 

  (b)

the Company and each of the Subsidiaries has been duly incorporated or otherwise
organized and is validly existing as a corporation under the Laws of the
jurisdiction in which it was incorporated, or otherwise organized, as the case
may be, and no steps or proceedings have been taken by any Person, voluntary or
otherwise, requiring or authorizing the dissolution or winding up of the Company
or any of the Subsidiaries, and the Company has the necessary corporate power
and authority to execute and deliver the Transaction Agreements and to observe
and perform its covenants and obligations hereunder and thereunder and has taken
all necessary action in respect thereof;

 

  (c)

the Company and each of the Subsidiaries is duly qualified to carry on its
business in each jurisdiction in which the conduct of its business or the
ownership, leasing or operation of its property and assets requires such
qualification (except for such jurisdictions where the failure to be so
qualified would not result in a Material Adverse Effect) and has all requisite
corporate power and authority to conduct its business and to own, lease and
operate its properties and assets and to execute, deliver and perform its
obligations under the Transaction Agreements;

 

  (d)

except as disclosed in the Disclosure Letter, neither the Company nor any of the
Subsidiaries is: (i) in violation of its articles or by-laws; or (ii) in default
of the performance or observance of any obligation, agreement, covenant or
condition contained in any Contract, indenture, trust deed, joint venture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
it is a party or by which it or its Assets and Properties may be bound, except
in the case of clause (ii), for any such violations or defaults that would not
result in a Material Adverse Effect, and except as disclosed in the Disclosure
Letter, all such Contracts are in good standing according to their terms and
under the Applicable Laws governing such Contracts, constitute valid and binding
obligations of the Company and the Subsidiaries, and, to the knowledge of the
Company and the Subsidiaries, as applicable, of each of the other parties
thereto, are in full force and effect and are enforceable in accordance with
their terms against the Company and the Subsidiaries, as applicable, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws affecting creditors’ rights

 

Schedule B-1



--------------------------------------------------------------------------------

  generally, and no event has occurred which with notice or lapse of time or
both would constitute such a default by the Company or the Subsidiaries, as
applicable, or to the knowledge of the Company, any other party, except for any
such defaults that would not result in a Material Adverse Effect. The Company
has no knowledge of the invalidity of or grounds for rescission, avoidance or
repudiation of any Material Contract and except as disclosed in the Disclosure
Letter, neither the Company nor any of the Subsidiaries has received notice of
any intention to terminate any Material Contract or repudiate or disclaim any
such transaction. Except as disclosed in the Disclosure Letter, the Company and
the Subsidiaries do not have any agreements of any nature whatsoever to acquire,
merge or enter into any business combination or joint venture agreement with any
entity, or to acquire any other business or operations;

 

  (e)

except as disclosed in the Disclosure Letter, the Company has no direct or
indirect subsidiaries other than the Subsidiaries, nor any investment in any
Person which (i) accounted for more than ten percent (10%) of the assets or
revenues of the Company as at or for the three-month period ended June 30, 2018,
as applicable, or (ii) would otherwise be material to the business, affairs or
operations of the Company. Except as disclosed in the Disclosure Letter, the
Company owns all of the voting securities of the Subsidiaries, except in the
case of Canopy Rivers Corporation, of which the Company owns eighty-nine and one
tenth percent (89.1)% of the votes attached to the issued and outstanding shares
and thirty-one and a half percent (31.5%) of the economic rights attached to the
issued and outstanding shares. In addition, except as disclosed in the
Disclosure Letter, the Company has a direct or indirect equity investment in the
following entities: (i) HydRx Farms Ltd, of which 9388036 Canada Inc. owns eight
and seven-tenths percent (8.7%) of the issued and outstanding common shares;
(ii) AusCann Group Holdings Ltd., of which the Company owns eleven percent
(11.00%) of the issued and outstanding shares; (iii) Bedrocan do Brasil
Participacoes S.A., of which Bedrocan Canada owns thirty-nine and thirty-nine
hundredths percent (39.39%) of the issued and outstanding shares; (iv) Entourage
Participacoes S.A., of which the Company owns thirty-eight and forty-six
hundredths percent (38.46%) of the issued and outstanding shares, and Entourage
Participacoes S.A. in turn owns one hundred percent (100%) of Entourage
Importadora e Distribuidora De Medicamentos Ltda. And one hundred percent (100%)
of ENT Pharma Trading S.A.; (v) Grow House JA Limited, of which the Company owns
forty-nine percent (49%) (vi) Vapium Incorporated, of which the Company owns
twelve and two tenths percent (12.2%); (vii) Agripharm Corp, of which the
Company owns forty percent (40%), (viii) TerrAscend Corp, of which the Company
owns twenty four percent (24%), (ix) James E. Wagner Cultivation Ltd., of which
the Company owns fourteen and seven tenths percent (14.7%) and (x) Radicle
Medical Marijuana Inc., of which the Company owns twenty three and eight tenths
percent (23.8%), in each case with good and valid title thereto, free and clear
of all Encumbrances. Except as disclosed in the Disclosure Letter, no Person has
any agreement, option, right or privilege (whether pre-emptive or contractual)
capable of becoming an agreement, for the purchase from the Company or any of
the Subsidiaries of any interest in any of the shares in the capital of the
Subsidiaries;

 

Schedule B-2



--------------------------------------------------------------------------------

  (f)

(i) each of the Company and the Subsidiaries owns or has the right to use all
Assets and Properties currently owned or used in their respective business,
affairs and operations free and clear of all Encumbrances other than Permitted
Encumbrances, including: (A) all Material Contracts, and (B) all Assets and
Properties necessary to enable the Company to carry on its business, affairs and
operations as now conducted and as presently proposed to be conducted, including
the Smiths Falls Premises, the Niagara Premises, the Spectrum Premises, the
Tweed Grasslands Premises and the Bedrocan Premises;

 

  (g)

other than the Permitted Encumbrances, no third party has any ownership right,
title, interest in, claim in, Encumbrance against or any other right to the
Assets and Properties purported to be owned by the Company;

 

  (h)

except as disclosed in the Disclosure Letter, all Material Contracts are in good
standing in all material respects and in full force and effect, including the
Bedrocan Leases, the Bedrocan Facility, the Niagara Mortgage, the Spectrum Loan
Agreement, the Spectrum Mortgage; the Tweed Grasslands Lease and the Investor
Rights Agreement, and the Company and its Subsidiaries have been and are in
compliance, in all material respects, with their respective obligations under
such Material Contracts;

 

  (i)

except as disclosed in the Disclosure Letter, (i) none of the Company, any of
the Subsidiaries nor, to the knowledge of the Company, any other party thereto
is in material default or breach of any Contract and there exists no condition,
event or act which, with the giving of notice or lapse of time or both would
constitute a material default or breach under any Contract which would give rise
to a right of termination on the part of any other party to a Contract; and
(ii) no Contract to which the Company or any Subsidiary is a party contains a
“change of control” provision with respect to the Company that could reasonably
be expected to be engaged or triggered in connection with or as a result of the
transactions contemplated by this Agreement and/or the exercise of the Initial
Warrants and/or the Issued Warrants by the Purchaser Group;

 

  (j)

except as disclosed in the Disclosure Letter, (i) each of the Company and the
Subsidiaries is duly qualified and possesses all such permits, certificates,
licences (including the Licences), approvals, consents and other authorizations
(collectively, the “Governmental Licences”) issued by the appropriate
Governmental Authority necessary to conduct the business, affairs and operations
as now operated by the Company and the Subsidiaries and proposed to be conducted
by the Company and the Subsidiaries; (ii) each of the Company and the
Subsidiaries is in compliance with the terms and conditions of all such
Governmental Licences and have made all necessary notifications, certifications
and filings with all Governmental Authorities in connection with the
Governmental Licences; (iii) all of the Governmental Licences are valid and in
full force and effect; and (iv) the Company has not received any notice relating
to the suspension, revocation or modification of any such Governmental Licences
or any notice that any Governmental Licence will not be renewed;

 

Schedule B-3



--------------------------------------------------------------------------------

  (k)

except as disclosed in the Disclosure Letter, the Company and each of the
Subsidiaries and all current and former directors, officers and employees of
each in the course of their respective duties: (i) is and at all times has been
(A) in full compliance with all Applicable Laws (other than Applicable Laws of
the United States), in all material respects, including the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s and
the Subsidiaries’ business, affairs and operations, and, in the case of the
Company, with the by-laws, rules and regulations of the TSX and the NYSE, and
(B) in full compliance with all Applicable Laws of the United States in all
respects, including the Controlled Substances Act and all other Laws relating to
Cannabis which are applicable to the Company’s and the Subsidiaries’ business,
affairs and operations in the United States; (ii) has not received any
correspondence or notice from Health Canada or any other Governmental Authority
alleging or asserting (A) any material noncompliance with Applicable Laws (other
than Applicable Laws of the United States), including the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s and
the Subsidiaries’ business, affairs and operations, or any licences (including
the Licences), certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(collectively, the “Non-US Authorizations”), or (B) any noncompliance with
Applicable Laws of the United States, including the Controlled Substances Act
and all other Laws relating to Cannabis which are applicable to the Company’s
and the Subsidiaries’ business, affairs and operations in the United States, or
any licences (including the Licences), certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (collectively, the “US Authorizations” and together with
the Non-US Authorizations, the “Authorizations”); (iii) possesses all
Authorizations required for the conduct of the business, affairs and operations
of the Company and its Subsidiaries, and such Authorizations are valid and in
full force and effect and the Company, the Subsidiaries and all directors,
officers and employees of each are not in violation of any term of any such
Authorization; (iv) has not received notice of any pending or threatened Claim,
suit, proceeding, charge, hearing, enforcement, audit, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any operation or activity of the Company, the Subsidiaries or any
of their directors, officers and/or employees is in violation of any Applicable
Laws or Authorizations and has no knowledge or reason to believe that any such
Governmental Authority or third party is considering or would have reasonable
grounds to consider any such Claim, suit, proceeding, charge, hearing,
enforcement, audit, investigation, arbitration or other action; (v) has not
received notice that any Governmental Authority has taken, is taking, or intends
to take action to limit, suspend, modify or revoke or to not renew any
Authorizations, including the Licences, and has no knowledge or reason to
believe that any such Governmental Authority is considering taking or would have
reasonable grounds

 

Schedule B-4



--------------------------------------------------------------------------------

  to take such action; and (vi) has, or has had on its behalf, filed, declared,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, Claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and to keep the Licences in
good standing and that all such reports, documents, forms, notices,
applications, records, Claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission);

 

  (l)

except as disclosed in the Disclosure Letter, all marijuana and Cannabis
products sold by the Company or its Subsidiaries or in inventory at the Company
or its Subsidiaries: (i) meets the applicable specifications for the product;
(ii) is fit for the purpose for which it is intended by the Company or its
Subsidiaries, and of merchantable quality; (iii) has been cultivated, processed,
packaged, labelled, imported, tested, stored, transported and delivered in
accordance with the Licences and all Applicable Laws; (iv) is not adulterated,
tainted or contaminated and does not contain any substance not permitted by
Applicable Laws; and (v) has been cultivated, processed, packaged, labelled,
imported, tested, stored and transported in facilities authorized by the
applicable Licence in accordance with the terms of such Licence, except in the
case of (i), (ii), (iii) and (v) where a failure would not result in a Material
Adverse Effect. All of the marketing and promotion activities of the Company or
its Subsidiaries relating to its marijuana and Cannabis products complies with
all Applicable Laws in all material respects;

 

  (m)

the Company and the Subsidiaries have only carried on business, affairs or
operations or maintained any activities in Canada or other jurisdictions,
including the United States, to the extent such business, affairs or operations
or activities are legal in such jurisdictions;

 

  (n)

the Company and each of the Subsidiaries has implemented, maintains, regularly
audits and complies in all material respects with internal compliance programs
designed to detect and prevent violations of any Applicable Laws related to the
Cannabis industry, periodically reviews and updates such internal compliance
programs to account for any changes in Laws applicable to the Company’s and the
Subsidiaries’ business, affairs and operations, as needed, employs or engages
internal personnel and third party consultants to perform routine audits to test
the effectiveness of the Company’s internal compliance programs and processes
and controls related thereto. All directors, officers, internal personnel and
third party consultants of the Company or any Subsidiary have, where reasonably
applicable to the position and services rendered by such Persons, sufficient
knowledge of Laws relating to Cannabis which are applicable to the Company’s and
the Subsidiaries’ business, affairs and operations (including to the extent
applicable, the Controlled Substances Act, the Cannabis Act, if in force at the
applicable time, any and all Laws prescribed by and in respect of the ACMPR and
all other Laws applicable to the Company’s and the Subsidiaries’ business,
affairs and operations and the Cannabis industry) and all such Persons have all
qualifications, including security clearances, training, experience and
technical knowledge required by Applicable Laws. The Company has provided to the
Purchaser the full names and specific

 

Schedule B-5



--------------------------------------------------------------------------------

  qualifications of each internal personnel and third party consultant
responsible for the Company’s internal compliance programs and processes and
controls related thereto. The Company has provided sufficient training to
employees responsible for the Company’s or the Subsidiaries’ internal compliance
programs, including ensuring that, where reasonably applicable to the position
and services rendered by such Persons, they are adequately informed (i) to the
extent applicable, of the CDSA, the Controlled Substances Act, the Cannabis Act,
if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws applicable to the Company’s and the
Subsidiaries business, operations and affairs and the Cannabis industry, and any
changes thereto; and (ii) of the Company’s and the Subsidiaries’ internal
compliance programs and controls related thereto. Each of the current and former
employees and third party consultants of the Company and the Subsidiaries has
agreed, in writing, to abide by each of the internal compliance policies
applicable to such current or former employees or third party consultants;

 

  (o)

(i) the authorized share capital of the Company consists of an unlimited number
of Common Shares, of which, before giving effect to the transactions
contemplated by this Agreement, the only securities of the Company that are
issued and outstanding are 221,565,205 Common Shares, and all such Common Shares
have been duly authorized and validly issued as fully-paid and non-assessable
Common Shares and no Common Shares have been issued in violation of any
pre-emptive rights or similar rights to subscribe for or purchase securities of
the Company; (ii) there are currently options to purchase 18,824,025 Common
Shares and 29,930 restricted stock units granted by the Company to directors,
officers, employees and consultants of the Company pursuant to the Company’s
omnibus incentive plan; (iii) there are currently warrants (including the
Initial Warrants) exercisable into 18,876,901 Common Shares issued by the
Company to certain warrantholders and (iv) $600 million aggregate principal
amount of Senior Notes, and, other than as set forth above in this paragraph
(o), as contemplated by this Agreement or as disclosed in the Disclosure Letter,
no Person, firm or corporation has any agreement or option, right or privilege
(whether pre-emptive, contractual or otherwise) capable of becoming an agreement
(including convertible or exchangeable securities and warrants) for the purchase
or acquisition from the Company or the Subsidiaries of any interest in any
Common Shares or other securities of the Company or the Subsidiaries whether
issued or unissued. All outstanding securities of the Company have been issued
in compliance with all Applicable Laws, including Securities Laws and the
applicable rules and requirements of the TSX and the NYSE;

 

  (p)

upon issuance of the Securities:

 

  (i)

the Purchased Shares, together with the Common Shares held by GCILP on the date
of this Agreement and Common Shares issuable on exercise of the Initial
Warrants, will represent not less than 38% of the issued and outstanding Common
Shares in the capital of the Company, and

 

  (ii)

the Securities, together with the Common Shares and Warrants held by GCILP on
the date of this Agreement (on an as-converted basis), will represent 55.0% of
the issued and outstanding Common Shares in the capital of the Company,

 

Schedule B-6



--------------------------------------------------------------------------------

in each case, as of the Closing Date on a fully diluted basis (including after
(A) giving effect to the Common Shares issuable upon the exercise of the Initial
Warrants and options to purchase 18,824,025 Common Shares and 29,930 restricted
stock units, (B) assuming the successful completion of the proposed acquisition
of Hiku Brands Company Ltd. by the Company by statutory plan of arrangement in
accordance with the terms and conditions of the arrangement agreement dated
July 10, 2018, and (C) assuming the cash settlement of all issued and
outstanding Senior Notes, and, in the case of (ii), after giving effect to the
Common Shares issuable upon the exercise of the Issued Warrants) and assuming no
further Common Shares or securities convertible into Common Shares in the
capital of the Company are issued between the date hereof and the Closing Date;

 

  (q)

the Company is a reporting issuer in each of the Qualifying Provinces and with
the SEC, is not in default under the applicable Securities Laws, is not on the
list of defaulting issuers maintained by the applicable Canadian Securities
Regulators, and has not taken any action to cease to be a reporting issuer in
any of those Qualifying Provinces or with the SEC or received notification from
any Canadian Securities Regulator or the SEC seeking to revoke the reporting
issuer status of the Company. The Company is not in default of any requirement
of Securities Laws or the applicable rules and requirements of the TSX and NYSE,
and is not included on a list of defaulting reporting issuers maintained by the
applicable Canadian Securities Regulators;

 

  (r)

except as disclosed in the Disclosure Letter, the Company is in compliance with
its timely and continuous disclosure obligations under Securities Laws in the
Qualifying Provinces and the United States and the policies, rules and
regulations of the TSX and NYSE, and, without limiting the generality of the
foregoing, there is no material fact, and there has not occurred any material
change (actual, anticipated, contemplated, threatened, financial or otherwise),
relating to the assets, liabilities (contingent or otherwise), business,
affairs, operations, prospects, capital or control of the Company and the
Subsidiaries, taken as a whole, which has not been publicly disclosed on a
non-confidential basis in accordance with the requirements of Securities Laws of
the Qualifying Provinces and the United States and the policies, rules and
regulations of the TSX and NYSE, and, except as may have been corrected by
subsequent disclosure, all the statements set forth in all documents publicly
filed by or on behalf of the Company were true, correct, and complete in all
material respects and did not contain any misrepresentation as of the date of
such statements and the Company has not filed any confidential material change
reports which remain confidential;

 

  (s)

no document publicly filed as part of the Disclosure Record contains an untrue
statement of a material fact as of the date of filing of such document nor do
they omit to state a material fact which, at the date thereof, was required to
have been stated or was necessary to prevent a statement that was made from
being false or misleading in the circumstances in which it was made, each
document filed as part

 

Schedule B-7



--------------------------------------------------------------------------------

  of the Disclosure Record complied in all material respects with applicable
Securities Laws at the time they were filed and the Company has filed on a
timely basis with the applicable Canadian Securities Regulators and the SEC all
material documents required to be filed by the Company;

 

  (t)

the Purchased Shares and the Underlying Shares to be issued as described in this
Agreement have been, or prior to the Closing Date will be, duly authorized,
created and reserved for issuance and, when issued, delivered and paid for in
full, will be validly issued and fully paid shares in the capital of the
Company;

 

  (u)

Computershare Trust Company of Canada Inc., at its principal office in Toronto,
Ontario, has been duly appointed as the registrar and transfer agent of the
Company with respect to the Common Shares;

 

  (v)

the Company has complied in all respects with the requirements of all Applicable
Laws in relation to the issue of the Securities and Underlying Shares hereunder,
and, forthwith after the Closing Date, the Company shall file such forms and
documents as may be required under applicable Securities Laws, including a Form
45-106F1 as prescribed by NI 45-106, if applicable;

 

  (w)

the form and terms of the certificate for the Common Shares have been approved
and adopted by the board of directors of the Company, and such form and terms
comply with the provisions of the articles and by-laws of the Company and the
rules of the TSX and NYSE;

 

  (x)

subject to the receipt of the Regulatory Approvals, each of the execution and
delivery of this Agreement and the other Transaction Agreements, the performance
by the Company of its obligations hereunder and thereunder, the sale of the
Securities hereunder by the Company and the consummation of the transactions
contemplated in this Agreement and the other Transaction Agreements, (i) do not
and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under (whether after notice or
lapse of time or both), (A) any Law applicable to the Company or the
Subsidiaries; (B) the articles, by-laws or resolutions of the directors or
shareholders of the Company or the Subsidiaries; (C) any Contract to which the
Company or any of the Subsidiaries is a party or by which any of them is bound
except where such conflict, breach, violation or default would not result in a
Material Adverse Effect; or (D) any judgment, decree or Order binding the
Company or the Subsidiaries or the property or assets thereof; and (ii) do not
affect the rights, duties and obligations of any parties to a Contract, nor give
a party the right to terminate the Contract, by virtue of the application of
terms, provisions or conditions in the Contract, except where those rights,
duties or obligations, or rights to terminate, are affected in a manner that
would not result in a Material Adverse Effect;

 

  (y)

the Financial Statements contain no material misrepresentations and have been
prepared in accordance with IFRS consistently applied throughout the periods
referred to therein and present fully, fairly and correctly, in all material
respects, the financial position (including the assets and liabilities, whether
absolute,

 

Schedule B-8



--------------------------------------------------------------------------------

  contingent or otherwise) of the Company and the Subsidiaries (as applicable)
as at such dates and the results of operations of the Company and the
Subsidiaries (as applicable) for the periods then ended and contain and reflect
adequate provisions or allowance for all reasonably anticipated liabilities,
expenses and losses of the Company and the Subsidiaries (as applicable) and
there has been no change in accounting policies or practices of the Company
since June 30, 2018 except as disclosed in the Disclosure Record;

 

  (z)

the Company has no Indebtedness, except: (i) as set out in the Disclosure
Letter; (ii) as set out in the Financial Statements; or (iii) Indebtedness to
vendors, suppliers and service providers that is: (A) incurred in the ordinary
course of business since June 30, 2018; or (B) incurred in connection with the
transactions contemplated by this Agreement;

 

  (aa)

to the knowledge of the Company, the Company’s auditors are independent public
accountants as required under the Securities Laws of the Qualifying Provinces
and there has never been a reportable event (within the meaning of National
Instrument 51-102 – Continuous Disclosure Obligations) between the Company and
such auditors or, to the knowledge of the Company, any former auditors of the
Company or the Subsidiaries;

 

  (bb)

the responsibilities and composition of the Company’s audit committee comply
with National Instrument 52-110 – Audit Committees and Rule 10A-3 under the U.S.
Securities Exchange Act of 1933, as amended;

 

  (cc)

the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with IFRS and to maintain accountability for assets;

 

  (dd)

except as disclosed in the Disclosure Letter, none of the directors, executive
officers or shareholders who beneficially own, directly or indirectly, or
exercise control or direction over, more than 10% of the outstanding Common
Shares or any known associate or Affiliate of any such Person, had or has any
material interest, direct or indirect, in any transaction or any proposed
transaction (including, without limitation, any loan made to or by any such
Person) with the Company which, as the case may be, materially affects, is
material to or will materially affect the Company on a consolidated basis;

 

  (ee)

all Taxes due and payable by the Company and the Subsidiaries have been paid,
except where the failure to pay Taxes would not have a Material Adverse Effect.
All Tax Returns required to be filed by the Company and the Subsidiaries have
been filed with all appropriate authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading, except
where the failure to file such documents would not have a Material Adverse
Effect. To the knowledge of the Company and except as disclosed in the
Disclosure Letter, no

 

Schedule B-9



--------------------------------------------------------------------------------

  examination of any Tax Return of the Company or any Subsidiaries is currently
in progress and there are no issues or disputes outstanding with any
Governmental Authority respecting any Taxes that have been paid, or may be
payable, by the Company or any Subsidiaries, except where such examinations,
issues or disputes would not have a Material Adverse Effect;

 

  (ff)

the Company and, as applicable, each of the Subsidiaries, have established on
their books and records reserves that are adequate for the payment of all Taxes
not yet due and payable and there are no Encumbrances for Taxes on the assets of
the Company or any of the Subsidiaries other than for Taxes not yet due and
payable, and, to the knowledge of the Company, there are no audits pending of
the Tax Returns of the Company or any of the Subsidiaries (whether federal,
state, provincial, local or foreign) and except as disclosed in the Disclosure
Letter, there are no Claims which have been or may be asserted relating to any
such Tax Returns;

 

  (gg)

since June 30, 2018: (i) there has been no Material Adverse Effect, other than
as disclosed in the Disclosure Letter, and (ii) no material transactions have
been entered into by the Company or the Subsidiaries other than in the ordinary
course of business, except as disclosed in the Disclosure Letter;

 

  (hh)

except as disclosed in the Disclosure Letter, neither the Company nor any
Subsidiary is currently party to any agreement in respect of: (i) the purchase
of any material property or assets or any interest therein or the sale, transfer
or other disposition of any material property or assets or any interest therein
currently owned, directly or indirectly, by the Company or the Subsidiaries
whether by asset sale, transfer of shares or otherwise; or (ii) the change of
control of the Company or the Subsidiaries (whether by sale or transfer of
shares or sale of all or substantially all of the property and assets of the
Company or the Subsidiaries or otherwise);

 

  (ii)

no material labour dispute with current and former employees of the Company or
any of the Subsidiaries exists, or, to the knowledge of the Company, is imminent
and the Company is not aware of any existing, threatened or imminent labour
disturbance by the employees of any of the principal suppliers, manufacturers or
contractors of the Company that would have a Material Adverse Effect;

 

  (jj)

no union has been accredited or otherwise designated to represent any employees
of the Company or any of the Subsidiaries and, to the Company’s knowledge, no
accreditation request or other representation question is pending with respect
to the employees of the Company or the Subsidiaries and no collective agreement
or collective bargaining agreement or modification thereof has expired or is in
effect in any of the facilities of the Company or the Subsidiaries and none is
currently being negotiated by the Company or any of the Subsidiaries;

 

  (kk)

the Disclosure Record discloses, to the extent required by applicable Securities
Laws of the Qualifying Provinces to be disclosed in the Disclosure Record, each
material plan for retirement, bonus, stock purchase, profit sharing, stock
option, deferred compensation, severance or termination pay, insurance, medical,
hospital,

 

Schedule B-10



--------------------------------------------------------------------------------

  dental, vision care, drug, sick leave, disability, salary continuation, legal
benefits, unemployment benefits, vacation, incentive or otherwise contributed
to, or required to be contributed to, by the Company or the Subsidiaries for the
benefit of any current or former director, officer, employee or consultant of
the Company or any Subsidiary, as applicable (the “Employee Plans”), each of
which has been maintained in all material respects with its terms and with the
requirements prescribed by any and all statutes, Orders, rules and regulations
that are applicable to such Employee Plans;

 

  (ll)

all material accruals for unpaid vacation pay, premiums for unemployment
insurance, health premiums, pension plan premiums, accrued wages, salaries and
commissions and employee benefit plan payments of the Company and the
Subsidiaries have been recorded in accordance with IFRS and are reflected on the
books and records of the Company;

 

  (mm)

there is no agreement, plan or practice relating to the payment of any
management, consulting, service or other fee or any bonus, pensions, share of
profits or retirement allowance, insurance, health or other employee benefit
other than in the ordinary course of business;

 

  (nn)

except as disclosed in the Disclosure Letter, none of the directors, officers or
employees of the Company or the Subsidiaries or any associate or Affiliate of
any of the foregoing has any material interest, direct or indirect, in any
material transaction or any proposed material transaction with the Company or
the Subsidiaries that materially affects, is material to or will materially
affect the Company;

 

  (oo)

except as disclosed in the Financial Statements and as disclosed in the
Disclosure Letter, neither the Company nor any of the Subsidiaries is party to
any debt instrument or any agreement, contract or commitment to create, assume
or issue any Indebtedness or debt instrument;

 

  (pp)

there are no legal or governmental actions, suits, judgments, investigations,
charges or proceedings pending to which the Company, any of the Subsidiaries or,
to the knowledge of the Company, any of the directors, officers or employees of
the Company or the Subsidiaries are a party or to which the Company’s or the
Subsidiaries’ Assets and Properties are subject which if finally determined
adversely to the Company or any of the Subsidiaries would be expected to result
in a Material Adverse Effect or which questions or may question the validity of
this Agreement and, to the knowledge of the Company, no such proceedings have
been threatened against or are pending with respect to the Company, the
Subsidiaries and/or any of their directors, officers or employees, or with
respect to the Assets and Properties of the Company and the Subsidiaries, taken
as a whole, and the Company and the Subsidiaries are not subject to any
judgment, Order, writ, injunction, decree or award of any Governmental
Authority, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;

 

Schedule B-11



--------------------------------------------------------------------------------

  (qq)

the aggregate of all pending legal or governmental proceedings to which the
Company or the Subsidiaries is a party or to which any of their respective
Assets and Properties is the subject which are not specifically described in the
Disclosure Letter could not reasonably be expected to result in a Material
Adverse Effect;

 

  (rr)

all of the Material Contracts and agreements of the Company not made in the
ordinary course of business have been provided to the Purchaser and, if required
under the Securities Laws of the Qualifying Provinces, have or will be filed
with the applicable Canadian Securities Regulators. Neither the Company nor any
of the Subsidiaries has received any notification from any party that it intends
to terminate any such Material Contract;

 

  (ss)

the minute books and records of the Company and the Subsidiaries made available
to counsel for the Purchaser in connection with its due diligence investigation
of the Company for the periods from the respective dates of incorporation or
formation of the Company and the Subsidiaries to the date hereof are all of the
minute books and records of the Company and the Subsidiaries and contain copies
of all proceedings of the shareholders, the boards of directors and all
committees of the boards of directors of the Company and the Subsidiaries to the
date hereof and there have not been any other formal meetings, resolutions or
proceedings of the shareholders, boards of directors or any committees of the
boards of directors of the Company or the Subsidiaries to the date hereof not
reflected in such minute books and other records other than those which have
been disclosed in writing to the Purchaser or at or in respect of which no
material corporate matter or business was discussed, approved or transacted;

 

  (tt)

no Order, ruling or determination having the effect of suspending the sale or
ceasing the trading in any securities of the Company has been issued by any
Governmental Authority and is continuing in effect and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are pending,
contemplated or threatened by any Governmental Authority;

 

  (uu)

with respect to each premise of the Company that is material to the Company (the
“Premises”) and which the Company or any of the Subsidiaries occupies, whether
as owner or as tenant, including the Smiths Falls Premises, the Niagara
Premises, the Bedrocan Premises, the Spectrum Premises and the Tweed Grasslands
Premises, the Company or such Subsidiary occupies the Premises and has the
exclusive right to occupy and use the Premises and each of the leases or real
title pursuant to which the Company or such Subsidiary occupies or owns, as
applicable, the Premises is in good standing and in full force and effect under
a valid, subsisting and enforceable lease or real title, as the case may be,
with such exceptions as are not material and do not interfere with the use or
proposed use of such property and buildings by the Company or such Subsidiary;

 

  (vv)

except as disclosed in the Disclosure Letter, (i) each of the Company and the
Subsidiaries, their respective Assets and Properties and the business, affairs
and operations of each of the Company and the Subsidiaries, have been and are in
compliance in all material respects with all Environmental Laws; (ii) neither
the

 

Schedule B-12



--------------------------------------------------------------------------------

  Company nor the Subsidiaries are in violation of any regulation relating to
the release or threatened release of chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”); (iii) each of the Company and the
Subsidiaries has complied in all material respects with all reporting and
monitoring requirements under all Environmental Laws; (iv) neither the Company
nor the Subsidiaries has ever received any notice of any non-compliance in
respect of any Environmental Laws; (v) there are no events or circumstances that
might reasonably be expected to form the basis of an order for clean up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company relating to
Hazardous Materials or any Environmental Laws; and (vi) there are no
Environmental Permits necessary to conduct the business, affairs and operations
of each of the Company and the Subsidiaries;

 

  (ww)

except as disclosed in the Disclosure Letter:

 

  (i)

the Company owns or has the right to use, without any Encumbrances other than
Permitted Encumbrances, all of the Company Intellectual Property as of the date
hereof;

 

  (ii)

all registrations, if any, and filings that the Company has considered necessary
to preserve the rights of the Company in Company Intellectual Property have been
made and are in good standing;

 

  (iii)

the Company has no pending action or proceeding, nor any threatened action or
proceeding, against any Person with respect to such Person’s use of Company
Intellectual Property;

 

  (iv)

there are no circumstances which cast doubt on the validity or enforceability of
Company Intellectual Property;

 

  (v)

neither the conduct of the business, affairs or operations of the Company and
the Subsidiaries nor the use of Company Intellectual Property, to the knowledge
of the Company, infringes upon, violates or misappropriates the Intellectual
Property or any other rights of any other Person;

 

  (vi)

the Company has no pending action or proceeding, nor, to the knowledge of the
Company, is there any threatened action or proceeding against it with respect to
the Company’s use of or the validity, enforceability or ownership of Company
Intellectual Property;

 

  (vii)

there are no outstanding judgments, orders, decrees, stipulations or Applicable
Laws that restrict the use of Company Intellectual Property; and

 

  (viii)

all individuals who have been involved in the creation or development of Company
Intellectual Property owned by the Company have assigned or licenced all of
their right, title and interest in and to that Intellectual Property to the
Company and waived any authors or moral rights that they may have in any such
Intellectual Property consisting of works that are subject to copyright;

 

Schedule B-13



--------------------------------------------------------------------------------

  (xx)

(i) the Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged, and such
coverage is in full force and effect; (ii) none of the Company or the
Subsidiaries have breached the terms of any policies in respect thereof in any
material respect; and (iii) the Company has no reason to believe that it will
not be able to renew the existing insurance coverage of the Company and the
Subsidiaries as and when such coverage expires or to obtain similar coverage
from similar insurers as may be necessary to continue its business without a
significant increase in cost;

 

  (yy)

the Company has provided to the Purchaser a true and correct copy of its
operating strategic plan as of the date of this Agreement;

 

  (zz)

all information which has been prepared by the Company relating to the Company
or the Subsidiaries and the business, property and liabilities thereof has been
either disclosed in the Disclosure Record or provided or made available to the
Purchaser by the Company, and all financial, marketing, sales and operational
information provided to the Purchaser by the Company is, as of the date of such
information, true and correct in all material respects, taken as a whole, and no
fact or facts have been omitted therefrom which would make such information
materially misleading;

 

  (aaa)

the Company has not withheld and will not withhold from the Purchaser prior to
the Closing Date, any material facts relating to the Company or any of the
Subsidiaries;

 

  (bbb)

the Company has not otherwise completed any “significant acquisition” or
“significant disposition”, nor are there any “probable acquisitions” (as such
terms are used in NI 44-101 and Form 44-101F1) that would require the filing of
a business acquisition report pursuant to the Securities Laws of the Qualifying
Provinces other than those that are part of the Disclosure Record;

 

  (ccc)

no consent, approval, authorization, Order, filing, registration or
qualification of or with any court, Governmental Authority or any other Person
is required for the execution, delivery and performance by the Company of the
Transaction Agreements or for the consummation of the transactions contemplated
by the Transaction Agreements, except (i) such as have been obtained, or
(ii) Regulatory Approval, which will be obtained by the Closing Date;

 

  (ddd)

there is no Person acting or purporting to act at the request of the Company or
any of the Subsidiaries which is entitled to any brokerage, agency or other
fiscal advisory or similar fee in connection with the transactions contemplated
herein;

 

Schedule B-14



--------------------------------------------------------------------------------

  (eee)

the Company and the Subsidiaries have not committed an act of bankruptcy, are
not insolvent, have not proposed a compromise or arrangement to creditors
generally, have not had a petition or a receiving Order in bankruptcy filed
against any of them, have not made a voluntary assignment in bankruptcy, have
not taken any proceedings with respect to a compromise or arrangement, have not
taken any proceedings to be declared bankrupt or wound-up, have not taken any
proceedings to have a receiver appointed for any of property and have not had
any execution or distress become enforceable or become levied upon any of
property. The Company has, and will at the Closing Date have, sufficient working
capital to satisfy its obligations under this Agreement and has sufficient
capital to satisfy the “going concern” test under IFRS; and

 

  (fff)

completion of the Investment is not subject to, or is exempt from, the
requirements of MI 61-101 to obtain a formal valuation.

 

Schedule B-15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INVESTOR RIGHTS AGREEMENT

(see attached)

 

Exhibit A-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

dated ● , 2018

between

CBG HOLDINGS LLC

and

GREENSTAR CANADA INVESTMENT LIMITED PARTNERSHIP

and

CANOPY GROWTH CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

1.1

  Certain Defined Terms      1  

ARTICLE 2 CORPORATE GOVERNANCE

     10  

2.1

  Board Representation      10  

2.2

  CBG Approval Right      12  

ARTICLE 3 PRE-EMPTIVE RIGHT OF CBG

     13  

3.1

  Pre-Emptive Rights      13  

3.2

  Exercise of Pre-Emptive Right      15  

3.3

  No Obligations Unless Pre-Emptive Right Exercised      17  

3.4

  No Rights As Holder of Pre-Emptive Right Securities      17  

3.5

  Registration Rights      17  

3.6

  Top-Up Securities      17  

ARTICLE 4 INFORMATION RIGHTS; INSPECTION RIGHTS

     19  

4.1

  Annual and Quarterly Financial Information      19  

4.2

  Additional Information Rights      19  

4.3

  Inspection Rights      20  

4.4

  Maintenance of Internal Controls      20  

4.5

  Confidentiality      21  

4.6

  Privilege      22  

ARTICLE 5 COVENANTS

     22  

5.1

  Covenants of the Company      22  

5.2

  Covenants of CBG      25  

5.3

  Cannabis Business      25  

ARTICLE 6 TERMINATION; SURVIVAL

     27  

6.1

  Termination      27  

6.2

  Survival      27  

ARTICLE 7 GENERAL PROVISIONS

     28  

7.1

  Governing Law      28  

7.2

  Notices      28  

7.3

  Expenses      29  

7.4

  Severability      29  

7.5

  Entire Agreement      29  

7.6

  Assignment; No Third-Party Beneficiaries      29  

7.7

  Amendment; Waiver      29  

7.8

  Injunctive Relief      30  

7.9

  Rules of Construction      30  

7.10

  Currency      30  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.11

  Further Assurances      30  

7.12

  Public Disclosure      31  

7.13

  Counterparts      31  

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT, dated ●, 2018 (this
“Agreement”), is made by and between CBG Holdings LLC, a limited liability
company existing under the Laws of the State of Delaware (“CBG”), Greenstar
Canada Investment Limited Partnership (“GCILP”), a limited partnership existing
under the laws of the Province of British Columbia and Canopy Growth
Corporation, a corporation existing under the federal Laws of Canada (the
“Company”).

RECITALS

 

A.

On November 2, 2017, GCILP and the Company entered into an investor rights
agreement (the “Original Investor Rights Agreement”) to record their agreement
as to the manner in which the Company’s affairs would be conducted and to grant
to GCILP certain rights with respect to its beneficial ownership of Common
Shares (as defined below).

 

B.

On the date hereof, the Company issued to CBG, on a private placement basis,
pursuant to a subscription agreement dated August 14, 2018 (the “Subscription
Agreement”): (i) 104,500,000 Common Shares; and (ii) 139,745,453 common share
purchase warrants representing the right to purchase up to 139,745,453 Common
Shares (the “Warrants”), for an aggregate purchase price of C$5,078,700,000 (the
“Investment”).

 

C.

In connection with the Investment, CBG, GCILP and the Company now wish to enter
into this Agreement for the purpose of amending and restating the Original
Investor Rights Agreement in its entirety, with effect upon the completion of
the Investment.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1

Certain Defined Terms

The following capitalized terms used in this Agreement shall have the meanings
set forth below:

“ACMPR” means the Access to Cannabis for Medical Purposes Regulations (Canada)
issued under the CDSA.

“Act” means the Canada Business Corporations Act.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Agreement” has the meaning ascribed to such term in the Preamble.



--------------------------------------------------------------------------------

“Ancillary Agreements” means all agreements, certificates and other instruments
delivered pursuant to this Agreement.

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law and/or (b) any
policy, practice, protocol, standard or guideline of any Governmental Authority
which, although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively, the “Law”) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation.

“Audit Package” means all materials prepared for and delivered to the Company’s
Audit Committee relating to the approval of the Company’s annual and quarterly
financial statements and MD&A.

“Board” means the board of directors of the Company from time to time.

“Board Size” has the meaning ascribed to such term in Section 2.1(a).

“Board Observer” has the meaning ascribed to such term in Section 2.1(g).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by Law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Cannabis” and “cannabis” means (i) all living or dead material, plants, seeds,
plant parts or plant cells from any cannabis species or subspecies (including
sativa, indica and ruderalis), including wet and dry material, trichomes, oil
and extracts from cannabis (including cannabinoid or terpene extracts from the
cannabis plant), and (ii) biologically or synthetically synthesized analogs of
cannabinoids extracted from the cannabis plant using micro-organisms, including
but not limited to (A) cannabis and marijuana, as defined pursuant to Applicable
Law, including the CDSA, the ACMPR and, if and as the Cannabis Act comes into
force, the Cannabis Act and (B) Industrial Hemp as defined in the Industrial
Hemp Regulations issued under the CDSA or other Applicable Law.

“Cannabis Act” means S.C. 2018, c.16, An Act respecting cannabis and to amend
the Controlled Drugs and Substances Act, the Criminal Code and other Acts, as
amended from time to time and as the same may come into force.

“Cannabis Opportunity” means a business opportunity relating to marketing,
manufacturing, development, preparation for sale, offering for sale, leasing or
distributing products containing Cannabis or other equipment, accessories, goods
or products the primary purpose of which is related, or following closing of the
opportunity would relate, to marketing, manufacturing, development, preparation
for sale, offering for sale, sale, distribution, storage or use of Cannabis,
including but not limited to:

 

  (a)

all retail, production, marketing, data analysis, or any service related to
Cannabis or any Cannabis related equipment, accessory, good or products;

 

- 2 -



--------------------------------------------------------------------------------

  (b)

any research, design, development, manufacture, testing, analysis, storage,
warehousing, use, transportation, distribution, branding, marketing,
advertising, sale, offering for sale or resale, importation, exportation or
lease of Cannabis or related Cannabis related equipment, accessory, good or
products; or

 

  (c)

licensing or sub-licensing of intellectual property relating to Cannabis or for
use in connection with any of the foregoing.

“CBG” has the meaning ascribed to such term in the Preamble.

“CBG Group” means, collectively, CBG, GCILP, and Constellation Brands, Inc. and
its Subsidiaries.

“CBG Nominee” has the meaning ascribed to such term in Section 2.1(b)(ii).

“CDSA” means the Controlled Drugs and Substances Act (Canada).

“Claim” means any cause of action, action, claim, demand, lawsuit, audit,
proceeding or arbitration, including, for greater certainty, any proceeding or
investigation by a Governmental Authority.

“Cleansing Announcement” means a public announcement which shall: (a) be
prepared by the Company in consultation with CBG; (b) contain the Cleansing
Information; and (c) be generally disclosed to the marketplace in accordance
with Section 5.1(a)(ix).

“Cleansing Date” means the date on which a Cleansing Document is filed.

“Cleansing Document” has the meaning ascribed to such term in
Section 5.1(a)(ix).

“Cleansing Information” means any and all material non-public information
relating to the Company or any of its Subsidiaries that: (a) has been provided
to the CBG Group and/or the CBG Nominees; and (b) would, without a Cleansing
Announcement, prevent the CBG Group from trading its Common Shares under
Applicable Laws.

“Commercialization Agreement” means the Commercialization Agreement dated
November 2, 2017 between GCILP and the Company, whether or not terminated,
expired, or in full force and effect.

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Nominees” means, in respect of a meeting of the shareholders of the
Company at which directors are to be elected, such individuals presented by
management of the Company to its shareholders for election as directors at such
meeting, including, for the avoidance of doubt, each of the CBG Nominees.

 

- 3 -



--------------------------------------------------------------------------------

“Confidential Information” means any and all information about the Discloser or
any of its Affiliates which is furnished by it or any of its Representatives to
the Recipient or any of its Affiliates, whenever furnished and regardless of the
manner in which it is furnished (orally, in writing, electronically, etc.) and
includes all Information, including information regarding the business and
affairs of the Discloser and its Affiliates, their plans, strategies,
operations, financial information (whether historical or forecasted), business
methods, systems, practices, analyses, compilations, forecasts, studies,
designs, processes, procedures, formulae, improvements, trade secrets and other
documents and information prepared or furnished by the Discloser, an Affiliate
of the Discloser or any of their Representatives; provided, however, that
Confidential Information shall not include, and no obligation under Section 4.5
shall be imposed on, information that: (a) was known by or in the Recipient’s
possession before disclosure by or on behalf of the Discloser; (b) is or becomes
generally known within either Party’s industry other than as a result of a
breach of this Agreement by the Recipient, its Affiliates or their
Representatives; (c) is or becomes available to the Recipient or its Affiliates
on a non-confidential basis from a third party, provided that such third party
is not and was not prohibited from disclosing such information; or (d) is
independently developed by the Recipient or its Affiliates without reference to
or use of the Confidential Information of the Discloser. Specific aspects or
details of Confidential Information shall not be deemed to be within the public
domain or in the possession of the Recipient merely because the Confidential
Information is embraced by more general information in the public domain or in
the possession of the Recipient. Further, any combination of Confidential
Information shall not be considered in the public domain or in the possession of
the Recipient merely because individual elements of such Confidential
Information are in the public domain or in the possession of the Recipient
unless the combination and its principles are in the public domain or in the
possession of the Recipient.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

 

- 4 -



--------------------------------------------------------------------------------

“Controlled Substances Act” means the Controlled Substances Act of the United
States, 21 U.S.C. § 801 et seq.

“Convertible Security” means a security of the Company that is convertible or
exercisable into or exchangeable for Common Shares, but excludes (a) an
Incentive Security, (b) a Special Option, (c) a Right, and (d) the Pre-Emptive
Right.

“Discloser” means the Party or its Affiliate that discloses its Confidential
Information to the other Party or its Affiliate (provided that providing
information directly to an Affiliate of a Party shall be deemed to be a
provision of such information to such Party).

“Disclosure Record” means all documents publicly filed by the Company on the
System for Electronic Document Analysis and Retrieval (SEDAR) under applicable
Securities Laws.

“Exercise Notice” has the meaning ascribed to such term in Section 3.1(g).

“GCILP” has the meaning ascribed to such term in the Preamble.

“Governmental Authority” means:

 

  (a)

any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

  (b)

any domestic or foreign agency, authority, ministry, department, regulatory
authority, court, central bank, bureau, board or other instrumentality having
legislative, judicial, taxing, regulatory, prosecutorial or administrative
powers or functions of, or pertaining to, government, including: (i) Health
Canada and other applicable regulatory authorities with oversight of the
Cannabis industry and any business or operations within the Cannabis industry
generally; (ii) the United States Alcohol and Tobacco Tax and Trade Bureau; and
(iii) the United States Department of Justice;

 

  (c)

any court, commission, individual, arbitrator, arbitration panel or other body
having adjudicative, regulatory, judicial, quasi-judicial, administrative or
similar functions; and/or

 

  (d)

the TSX, the NYSE and any other stock or securities exchange, marketplace or
trading market upon which the Company has sought and obtained listing of its
securities.

“Holder” means CBG or any other Person designated by CBG from time to time.

“IFRS” means International Financial Reporting Standards applicable as at the
date on which such calculation is made or required to be made in accordance with
generally accepted accounting principles in Canada.

“Incentive Security” means an option or other security of the Company
convertible or exercisable into or exchangeable for Common Shares granted
pursuant to any Share Incentive Plan.

 

- 5 -



--------------------------------------------------------------------------------

“Independent”, in reference to an individual board nominee, means that such
individual is “independent” within the meaning of sections 1.4 and 1.5 of NI
52-110 and for purposes of the rules of the TSX and the rules of the NYSE.

“Information” means: (a) know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures);
(b) computer software, inventions, designs and other industrial or intellectual
property of any nature whatsoever; (c) any information of a scientific,
technical, or business nature; (d) pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data and stability data; (e) process,
horticultural and development information, results and data; (f) research,
developmental, and demonstration work; (g) data and data files; and (h) all
other information, methods, processes, formulations and formulae. Information:
(x) may be embodied in or on any media, including hardware, software and/or
documentation; (y) includes inventions, insofar as such inventions do not fall
within the definition of Intellectual Property Rights; and (z) may include
elements of public or non-proprietary information, provided that the compilation
of such public or non-proprietary information with or without other proprietary
information results in such compilation being considered as proprietary to the
Person compiling such information.

“Intellectual Property Rights” means all intellectual property rights as
recognized under the Applicable Laws of Canada, the United States of America and
other countries or jurisdictions, including rights in and to Patents,
Trademarks, copyrights, industrial designs and other intellectual property, and
shall include all applications or registrations, including any renewals and
extensions thereof and amendments thereto, and rights to apply in any or all
countries of the world for such registrations and applications, rights to bring
a Claim, at law or in equity or otherwise, for any past, present and/or future
infringement, violation or misappropriation, rights and privileges arising under
Applicable Laws and other industrial or intellectual property rights of the same
or similar effect or nature in any jurisdiction relating to the foregoing
throughout the world and all goodwill associated therewith.

“Investment” has the meaning ascribed to such term in the Recitals.

“MD&A” has the meaning ascribed to such term in Section 4.1.

“NI 52-110” means National Instrument 52-110 – Audit Committees.

“NYSE” means the New York Stock Exchange.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Original Percentage” means the percentage equivalent to the quotient obtained
when (a) the aggregate number of issued and outstanding Common Shares
beneficially owned by the CBG Group is divided by (b) the aggregate number of
issued and outstanding Common Shares, in each case, immediately prior to a
Triggering Event, and, for the avoidance of doubt, such calculation shall be
made on a non-diluted basis and shall not include Common Shares underlying
unexercised Convertible Securities, including the Warrant.

 

- 6 -



--------------------------------------------------------------------------------

“Parties” means CBG, GCILP, the Company and any other person that becomes a
Party hereto pursuant to Section 7.6, and a “Party” means any one of them.

“Patents” means: (a) patent applications and issued patents therefor and
equivalent rights under the Patent Act (Canada) and the Patent Act (United
States), including (i) utility models, originals, provisionals, divisionals,
reissues, renewals, re-examinations, continuations, continuations-in-part,
continuing prosecution applications, requests for continuing examinations and
extensions and applications for the foregoing; and (ii) patent applications and
issued patents for plant patents; (b) applications and issued registrations for
plant varietals, including applications and registrations under the Plant
Variety Protection Act (United States) and the Plant Breeders’ Rights Act
(Canada); (c) national and multinational counterparts of such patent and plant
varietal applications and issued patents or registrations applied for or
registered in any and all countries of the world; (d) all rights to apply in any
or all countries of the world for such applications and issued patents or
registrations including all rights provided by multinational treaties or
conventions for any of the foregoing; and (e) inventions and plant varietals
described in any such applications and issued patents or registrations,
including those that are included in any claim, capable of being reduced to a
claim or could have been included as a claim in any such pending patent
applications and issued patents.

“Percentage of Outstanding Common Shares” means the percentage equal to the
quotient obtained when (i) the aggregate number of issued and outstanding Common
Shares beneficially owned by the CBG Group, or over which the CBG Group
exercises control or direction (including, for the purposes of this calculation,
Convertible Securities owned by the CBG Group or over which the CBG Group
exercises control or direction) is divided by (ii) the aggregate number of
issued and outstanding Common Shares (including, for the purposes of this
calculation, Convertible Securities owned by the CBG Group or over which the CBG
Group exercises control or direction), in each case, as at the time of
calculation and, for avoidance of doubt otherwise on a non-diluted basis.

“Permitted Exceptions” has the meaning ascribed to such term in Section 5.3.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Pre-Emptive Right” means the right of CBG to purchase the Pre-Emptive Right
Securities from the Company in accordance with Article 3.

“Pre-Emptive Right Closing” means the closing from time to time of the issue of
the Pre-Emptive Right Securities under the Pre-Emptive Right.

“Pre-Emptive Right Securities” has the meaning ascribed to such term in
Section 3.1(a).

“Privilege” has the meaning ascribed to such term in Section 4.6.

“Purpose” has the meaning ascribed to such term in Section 4.5(a).

“Recipient” means the Party or its Affiliate that receives Confidential
Information from the other Party or its Affiliate (provided that the receipt of
information by an Affiliate of a Party shall be deemed to be the receipt of such
information by such Party).

 

- 7 -



--------------------------------------------------------------------------------

“Representatives” means a Party’s and its Affiliates’ lawyers, independent
accountants, financial advisors or other agents, bankers or rating agencies.

“Right” means a right granted by the Company to holders of Common Shares to
purchase additional Common Shares and/or other securities of the Company.

“Rights Offering” means a rights offering, dividend distribution, or any other
transaction in which the general body of holders of affected securities of the
same class are treated identically on a per security basis and the exercise,
conversion or exchange of the securities offered pursuant to any such
transaction.

“Securities Laws” means, collectively, the applicable securities laws of each of
the states, provinces and territories of Canada and the United States and the
respective regulations, instruments and rules made under those securities laws,
together with all applicable published policy statements, notices, blanket
orders and rulings of the securities commissions or securities regulatory
authorities of Canada and the United States and of each their respective states,
provinces and territories.

“Share Incentive Plan ” means any plan of the Company in effect from time to
time pursuant to which Common Shares may be issued, or options or other
securities convertible or exercisable into or exchangeable for Common Shares may
be granted, to directors, officers, employees, and/or consultants, of the
Company and/or its Subsidiaries, including, for greater certainty, (a) the
employee stock purchase plan approved by shareholders of the Company at the
annual shareholder meeting held on September 15, 2017, and (b) the amended
restated omnibus incentive plan approved by shareholders of the Company at the
special meeting of the shareholders held on July 30, 2018, in each case, as
amended.

“Special Option” means an option or other security granted by the Company which
is convertible or exercisable into or exchangeable for Common Shares for nominal
or indeterminate consideration, and includes an over-allotment option or similar
option granted to one or more underwriters in connection with a public offering
of securities of the Company, but excludes (a) an Incentive Security, (b) a
Right, and (c) the Pre-Emptive Right.

“Standard Financial Report” means financial information prepared by senior
management of the Company, detailed in a form consistent with the reporting
template used by the Company at the relevant time, prepared on a basis
consistent with the Company’s financial statements for such period in the
Disclosure Record, which will include a consolidated statement of financial
position, consolidated statement of operations and consolidated statement of
cash flows, each of which is substantially in the format disclosed in the
Company’s publicly issued financial statements for such fiscal year in the
Disclosure Record.

“Subscription Agreement” has the meaning ascribed to such term in the Recitals.

“Subsidiary” has the meaning ascribed to such term in National Instrument 45-106
– Prospectus Exemptions.

 

- 8 -



--------------------------------------------------------------------------------

“Target Number of Shares” means that number of Common Shares that satisfies the
following two conditions:

 

  (a)

117,208,056 Common Shares in the capital of the Company, subject to adjustment
for any share dividend, share consolidation, share split, share
reclassification, reorganization, amalgamation, arrangement or mergers involving
the Company or any other event that affects all Common Shares in an identical
manner; and

 

  (b)

the number of Common Shares which represents a Percentage of Outstanding Common
Shares equal to 28.2%.

“Top-Up Right” has the meaning ascribed to such term in Section 3.6(a).

“Top-Up Right Acceptance Notice” has the meaning ascribed to such term in
Section 3.6(e).

“Top-Up Right Notice Period” has the meaning ascribed to such term in
Section 3.6(e).

“Top-Up Right Offer Notice” has the meaning ascribed to such term in
Section 3.6(d)

“Top-Up Securities” has the meaning ascribe to such term in Section 3.6(a).

“Trademarks” means trade or brand names, business names, trademarks, service
marks, certification marks, logos, slogans, corporate names, uniform resource
locators, domain names, trading styles, commercial symbols and other source and
business identifiers, trade dress, distinguishing guises, tag lines, designs and
general intangibles of like nature, whether or not registered or the subject of
an application for registration and whether or not registrable and all goodwill
associated therewith.

“Transaction Agreements” means this Agreement and the Subscription Agreement.

“Triggering Event” means the issue of Common Shares and/or Convertible
Securities by the Company, whether by way of public offering or private
placement and, for greater certainty, includes any issue of Common Shares on the
exercise, conversion or exchange of any Special Option, but excludes any issue
of Common Shares and/or Convertible Securities:

 

  (a)

on the exercise, conversion or exchange of Convertible Securities issued prior
to the date hereof, including for greater certainty, the exercise of the
Warrants, or on the exercise, conversion or exchange of Convertible Securities
issued after the date hereof in compliance with the terms of this Agreement;

 

  (b)

on exercise, conversion or exchange by the CBG Group of any Convertible
Securities;

 

  (c)

pursuant to any Share Incentive Plan;

 

  (d)

on the exercise of any Right;

 

  (e)

in connection with bona fide bank debt, equipment financing or non-equity
interim financing transactions with lenders to the Company;

 

  (f)

in connection with bona fide acquisitions (including acquisitions of assets or
rights under a license or otherwise), mergers or similar business combination
transactions undertaken and completed by the Company;

 

- 9 -



--------------------------------------------------------------------------------

  (g)

on any exercise of the Pre-Emptive Right; or

 

  (h)

pursuant to any stock dividend, stock split, share consolidation, share
reclassification, reorganization, amalgamation, arrangement or merger involving
the Company or any other similar event that affects all Common Shares in an
identical manner.

“Triggering Event Closing Date” means the date on which a Triggering Event
occurs.

“Triggering Event Notice” has the meaning ascribed to such term in
Section 3.1(f).

“Triggering Event Price” means, in respect of an issue of Common Shares and/or
Convertible Securities by the Company for cash consideration pursuant to a
Triggering Event, the purchase price per Common Share and/or Convertible
Security to be paid for such Common Shares and/or Convertible Securities by
purchasers other than CBG and means, in respect of an issue of Common Shares
and/or Convertible Securities for consideration other than cash consideration
pursuant to a Triggering Event, the price per Common Share and/or Convertible
Security, as determined by the Board acting in good faith, that would have been
received by the Company had such Common Shares and/or Convertible Securities
been issued for cash consideration.

“TSX” means the Toronto Stock Exchange.

“Warrants” has the meaning ascribed to such term in the Recitals.

ARTICLE 2

CORPORATE GOVERNANCE

 

2.1

Board Representation

 

  (a)

As of the date of this Agreement, the Board shall consist of seven directors
(the “Board Size”). So long as the CBG Group continues to hold at least the
Target Number of Shares, the Board shall not (i) propose or resolve to change
the Board Size, except where otherwise required by Applicable Law, as provided
in Section 2.1(h), or with the consent of the Holder, or (ii) present a slate of
Company Nominees to the shareholders of the Company for election to the Board
that is greater than or fewer than the Board Size.

 

  (b)

So long as the CBG Group continues to hold at least the Target Number of Shares,
the Company covenants and agrees to nominate for election as directors of the
Company at any meeting of shareholders at which directors are to be elected the
persons designated as follows:

 

  (i)

the Chief Executive Officer of the Company, or one of the Co-Chief Executive
Officers of the Company if the Company has Co-Chief Executive Officers, provided
that such individual shall be Bruce Linton for so long as he is the Chief
Executive Officer or the Co-Chief Executive Officer of the Company;

 

  (ii)

four individuals designated by the Holder in its discretion (each a “CBG
Nominee” and collectively, the “CBG Nominees”); and

 

- 10 -



--------------------------------------------------------------------------------

  (iii)

two individuals designated by the Board who are Independent, “financially
literate” (within the meaning of Section 1.6 of NI 52-110 and for purposes of
the rules of the TSX and the NYSE) and “resident Canadian” (as defined in the
Act).

 

  (c)

For so long as the Board Size is seven, the Holder covenants and agrees that at
least one CBG Nominee shall be Independent; provided, however, that for the
period beginning on the date of this Agreement and ending on the first
anniversary of this Agreement, any CBG Nominee that is an employee of
Constellation Brands, Inc. or any of its Subsidiaries may not be nominated for
the purpose of this Section 2.1(c).

 

  (d)

In the event the CBG Group no longer holds at least the Target Number of Shares,
then for the term of this Agreement, the Holder shall be entitled to designate a
number of CBG Nominees that represents its proportionate share of the number of
directors comprising the Board (rounded up to the next whole number) based on
the Percentage of Outstanding Common Shares beneficially owned by the CBG Group.

 

  (e)

The Company shall (i) include the CBG Nominees in the notice of meeting, the
management information circular, proxy statement and form of proxy relating to
the applicable shareholder meeting as nominees of management, and (ii) solicit
proxies from shareholders of the Company in favour of the election of the CBG
Nominees.

 

  (f)

Notwithstanding anything in this Agreement to the contrary, a failure by the
Holder to designate any and all CBG Nominees that it is entitled to designate
pursuant to this Section 2.1 at any time shall not restrict the ability of the
Holder to designate such CBG Nominees at any time in the future.

 

  (g)

If a CBG Nominee fails to be elected by the shareholders of the Company as a
director of the Company, the Holder shall have the right to designate such
individual as an observer to the Board (each such individual, a “Board
Observer”). Each Board Observer shall be entitled to (i) receive notice of and
to attend meetings of the Board (ii) take part in discussions and deliberations
of matters brought before the Board, (iii) receive notices, consents, minutes,
documents and other information and materials that are sent to members of the
Board, and (iv) receive copies of any written resolutions proposed to be adopted
by the Board, including any resolution as approved, each at substantially the
same time and in substantially the same manner as the members of the Board,
except that the Board Observer will not be entitled to vote on any matters
brought before the Board. The Board Observer will not be entitled to any
compensation from the Company; provided, however that all reasonable expenses of
the Board Observer shall be reimbursed by the Company.

 

  (h)

In the event that any CBG Nominee ceases to serve as a director of the Company
for any reason, including the death, disability, resignation, removal or failure
of a CBG Nominee to be elected at a meeting of shareholders, the Company shall
cause the Board to appoint as soon as practicable a replacement CBG Nominee in
accordance with this Agreement to fill the vacancy caused thereby, including any

 

- 11 -



--------------------------------------------------------------------------------

  such death, disability, resignation, removal or failure to be elected,
provided that CBG remains eligible to nominate such CBG Nominee pursuant to
Section 2.1(b) or Section 2.1(d). Notwithstanding Section 2.1(a), if the Company
is prevented by the Act from filling a vacancy with a CBG Nominee in accordance
with the foregoing sentence, the Board shall, to the maximum extent permitted by
the Act, promptly resolve to increase the Board Size until the next meeting of
shareholders and appoint such replacement CBG Nominee(s) to the Board.

 

  (i)

For so long as the CBG Group continues to hold at least the Target Number of
Shares, at least one CBG Nominee shall be appointed to each committee
established by the Board, including, for certainty, any ad hoc committee,
special committee, strategic advisory committee or other similarly constituted
committee of the Board formed for the purposes of, among other things,
reviewing, considering or evaluating regulatory issues, strategic initiatives or
material transactions involving the Company and/or its Subsidiaries (provided
that this obligation shall not apply to the audit committee of the Board unless
at least one CBG Nominee is Independent). If no CBG Nominee is Independent, the
Holder shall have the right to designate as an observer to the audit committee
one CBG Nominee.

 

  (j)

The Company shall obtain and maintain in force a directors’ and officers’
insurance policy, with coverage and on terms acceptable to the Board. The
Company will enter into customary indemnification agreements with any directors
nominated pursuant to this Agreement.

 

  (k)

Bruce Linton shall serve as the Chair of the Board so long as he also serves as
(i) Chief Executive Officer or Co-Chief Executive Officer of the Company, and
(ii) a director of the Company, unless otherwise approved by unanimous
resolution of the Board.

 

2.2

CBG Approval Right

 

  (a)

For so long as the CBG Group continues to hold at least the Target Number of
Shares, the Company shall not (either directly or indirectly through a
Subsidiary) take any of the following actions without the prior written consent
of CBG:

 

  (i)

consolidate or merge into or with another Person or enter into any other similar
business combination, including pursuant to any amalgamation, arrangement,
recapitalization or reorganization, other than a consolidation, merger or other
similar business combination of any wholly-owned Subsidiary of the Company into
or with the Company or into or with another wholly-owned Subsidiary of the
Company or an amalgamation or arrangement involving a Subsidiary of the Company
with a another Person in connection with an acquisition permitted or approved
pursuant to Section 2.2(a)(ii);

 

  (ii)

acquire any shares or similar equity interests, instruments convertible into or
exchangeable for shares or similar equity interests, assets, business or
operations with an aggregate value of more than $250 million, in a single
transaction or a series of related transactions;

 

- 12 -



--------------------------------------------------------------------------------

  (iii)

adopt any plan or proposal for a complete or partial liquidation, dissolution or
winding up of the Company or any of its Subsidiaries (other than a liquidation,
dissolution or wind-up of any such entity in connection with which all of such
entity’s assets are transferred to the Company and/or one or more of its
Subsidiaries) or any reorganization or recapitalization of the Company or any of
its Subsidiaries or commence any case, proceeding or action seeking relief under
any existing or future laws relating to bankruptcy, insolvency, conservatorship
or relief of debtors;

 

  (iv)

sell, transfer, lease, pledge or otherwise dispose of any of its or any of its
Subsidiaries’ assets, business or operations (in a single transaction or a
series of related transactions, and excluding any sale, transfer, lease, pledge
or disposition of assets, business or operations to the Company and/or one or
more of its Subsidiaries) in the aggregate with a value of more than
$20 million; or

 

  (v)

make any changes to the Company’s policy with respect to the declaration and
payment of any dividends on the Common Shares, except if and to the extent that
a reduction in the dividend is required by Applicable Law.

 

  (b)

If at any time the Holder holds less than the Target Number of Shares but the
Percentage of Outstanding Common Shares beneficially owned by the CBG Group is
not less than 20%, the Company shall consult with CBG with respect to the
matters set forth in Section 2.2(a), but CBG shall have no right to approve or
deny approval of such matters.

ARTICLE 3

PRE-EMPTIVE RIGHT OF CBG

 

3.1

Pre-Emptive Rights

 

  (a)

During the term of this Agreement, the Company hereby grants to CBG and/or GCILP
the right to purchase, directly or indirectly by another member of the CBG
Group, from time to time upon the occurrence of any Triggering Event up to such
number of Common Shares and/or Convertible Securities issuable in connection
with the Triggering Event on the same terms and conditions as those issuable in
connection with the Triggering Event (the “Pre-Emptive Right Securities”) which
will, when added to the Common Shares beneficially owned by the CBG Group
immediately prior to the Triggering Event, result in the CBG Group beneficially
owning the Original Percentage after giving effect to the issue of all Common
Shares to be issued or issuable (pursuant to the exercise, conversion or
exchange of Convertible Securities) in connection with the Triggering Event. In
the event that a Triggering Event consists of an issue of both Common Shares and
Convertible Securities, the Pre-Emptive Right Securities shall be allocated to
CBG and/or GCILP between Common Shares and Convertible Securities on the same
pro rata basis as are allocated to subscribers of the Triggering Event.

 

  (b)

In respect of each exercise of the Pre-Emptive Right, the purchase price per
Pre-Emptive Right Security shall be equal to the greater of the Triggering Event
Price and such price as may be prescribed by any securities regulator or stock
exchange having jurisdiction over the issue of the Pre-Emptive Right Securities
to CBG, GCILP or another member of the CBG Group.

 

- 13 -



--------------------------------------------------------------------------------

  (c)

Except as otherwise specifically provided in this Article 3, each Party shall
bear its own expenses incurred in connection with this Article 3 and in
connection with all obligations required to be performed by each of them under
this Article 3.

 

  (d)

The Parties shall, subject to their respective legal obligations and Applicable
Law, consult with each other, and use reasonable efforts to agree upon the text
of any written press release relating to this Article 3 or the transactions
contemplated hereby, before issuing any such press release.

 

  (e)

Neither CBG nor GCILP shall be entitled to exercise the Pre-Emptive Right in
respect of any offering in which the Holder exercises its registration rights
under Schedule A.

 

  (f)

During the term of this Agreement, the Company shall provide to CBG and GCILP
written notice (a “Triggering Event Notice”) as soon as practicable
(i) following a determination by the Company to effect a Triggering Event, other
than a Triggering Event that arises as a result of the exercise of a Special
Option and (ii) following the exercise of a Special Option. Each Triggering
Event Notice shall include the number of Pre-Emptive Right Securities which CBG
and/or GCILP shall be entitled to purchase as a result of the applicable
Triggering Event, a calculation demonstrating how such number was determined,
the Triggering Event Price and the anticipated Triggering Event Closing Date and
the terms and conditions of the Pre-Emptive Right Securities, if other than
Common Shares. The Company shall also give CBG and GCILP notice as promptly as
practicable following the grant of a Special Option.

 

  (g)

Subject to the provisions of this Agreement, the Pre-Emptive Right shall, in
each instance, be exercisable by CBG and/or GCILP at any time (i) during a
period of 20 days following receipt of a Triggering Event Notice in accordance
with Section 3.1(f) if the gross proceeds of such Triggering Event are equal to
or greater than $90 million; and (ii) during a period of 12 days following
receipt of a Triggering Event Notice in accordance with Section 3.1(f) if the
gross proceeds of such Triggering Event are less than $90 million, provided that
if CBG and/or GCILP wish to exercise the Pre-Emptive Right, CBG and/or GCILP
shall deliver an irrevocable notice (an “Exercise Notice”) in writing addressed
to the Company confirming that it wishes to exercise the Pre-Emptive Right in
respect of such Triggering Event, specifying the number of Pre-Emptive Right
Securities that it will purchase and the member(s) of the CBG Group to whom such
Pre-Emptive Right Securities are to be issued, if other than CBG or GCILP. If
the Company does not receive an Exercise Notice in respect of a Triggering Event
Notice within the applicable period set out above, CBG and GCILP shall be deemed
to have not exercised the Pre-Emptive Right in respect of the Triggering Event
to which such Triggering Event Notice relates and the Pre-Emptive Right shall be
deemed to have expired in respect of such Triggering Event.

 

- 14 -



--------------------------------------------------------------------------------

  (h)

Subject to Applicable Law, the Pre-Emptive Right Closing of the issue of the
Pre-Emptive Right Securities shall occur on the Triggering Event Closing Date or
such later date as the Parties may agree upon.

 

3.2

Exercise of Pre-Emptive Right

 

  (a)

Each of the Parties shall use all commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done as promptly as
practicable, all things necessary, proper or advisable under Applicable Law to
consummate and make effective the transactions contemplated by this Article 3,
including obtaining any governmental, regulatory, stock exchange or other
consents, transfers, orders, qualifications, waivers, authorizations, exemptions
and approvals, providing all notices and making all registrations, filings and
applications necessary or desirable for the consummation of the transactions
contemplated by this Article 3, including any filings with governmental or
regulatory agencies and stock exchanges. The Company shall forthwith notify CBG
and/or GCILP if as a condition of obtaining any applicable regulatory approvals,
including securities regulatory and stock exchange approval, the purchase price
must be an amount greater than the Triggering Event Price, and shall keep CBG
and/or GCILP fully informed and allow CBG and/or GCILP to participate in any
communications with such stock exchange regarding the exercise of CBG and/or
GCILP’s rights under this Article 3.

 

  (b)

The obligation of the Company to consummate a purchase of Pre-Emptive Right
Securities, as the case may be, under this Article 3 is subject to the
fulfilment, prior to or at the applicable closing date, of each of the following
conditions, any of which may be waived by the Company in writing:

 

  (i)

there shall not be in effect any injunction or restraining order issued by a
court of competent jurisdiction which prohibits the consummation of the
transactions contemplated by this Article 3 nor shall there be any investigation
or proceeding pending before any court or governmental authority seeking to
prohibit the consummation of the transactions contemplated by this Article 3;

 

  (ii)

no Applicable Law shall have been enacted by any Governmental Authority which
prohibits the consummation of the transactions contemplated by this Article 3 or
makes such consummation illegal;

 

  (iii)

the closing of the issue and sale of the securities constituting the Triggering
Event shall have occurred prior to, or shall occur concurrently with, the
Pre-Emptive Right Closing;

 

  (iv)

any member of the CBG Group purchasing securities shall execute financing
agreements, which in the case of a purchase of Pre-Emptive Right Securities
shall be in the same form as the agreements being entered into by the other
participants in such Triggering Event, which, for greater certainty, shall
include confirmation that such member of the CBG Group is an accredited investor
or its equivalent under Applicable Laws or is otherwise eligible to purchase
securities of the Company pursuant to an exemption from applicable prospectus
and registration requirements; and

 

- 15 -



--------------------------------------------------------------------------------

  (v)

any stock exchange upon which the Common Shares are then listed and any other
securities regulator having jurisdiction and whose approval is required, shall
have approved the issue and sale of such securities.

 

  (c)

The obligation of CBG and/or GCILP to consummate a purchase of Pre-Emptive Right
Securities, as the case may be, under this Article 3 is subject to the
fulfilment, prior to or at the applicable closing, of each of the following
conditions, any of which may be waived by CBG and/or in writing:

 

  (i)

there shall not be in effect any injunction or restraining order issued by a
court of competent jurisdiction which prohibits the consummation of the
transactions contemplated by this Article 3, nor shall there be any
investigation or proceeding pending before any court or governmental authority
seeking to prohibit the consummation of the transactions contemplated by this
Article 3;

 

  (ii)

no Applicable Law shall have been enacted by any Governmental Authority which
prohibits the consummation of the transactions contemplated by this Article 3 or
makes such consummation illegal;

 

  (iii)

the closing of the issue and sale of the securities constituting the Triggering
Event shall have occurred prior to, or shall occur concurrently with, the
Pre-Emptive Right Closing; and

 

  (iv)

any stock exchange upon which the Common Shares are then listed and any other
securities regulatory having jurisdiction and whose approval is required, shall
have approved of the issue and sale of such securities.

 

  (d)

At or prior to the closing of any issuance of securities to the CBG Group under
this Article 3:

 

  (i)

the Company shall deliver, or cause to be delivered, to CBG the applicable
securities registered in the name of or otherwise credited to CBG or such member
of the CBG Group as is designated in writing by it;

 

  (ii)

CBG shall deliver or cause to be delivered to the Company payment of the
applicable purchase price by certified cheque or wire or other electronic funds
transfer; and

 

  (iii)

the Parties shall deliver any documents required to evidence the requirements
set out in Section 3.2(a) and Section 3.2(c).

 

- 16 -



--------------------------------------------------------------------------------

3.3

No Obligations Unless Pre-Emptive Right Exercised

Nothing herein contained or done pursuant hereto shall obligate CBG to purchase
or pay for, or shall obligate the Company to issue, the Pre-Emptive Right
Securities except upon the exercise by CBG of the Pre-Emptive Right in
accordance with the provisions of this Article 3 and compliance with all other
conditions precedent to such issue and purchase contained in this Article 3.

 

3.4

No Rights As Holder of Pre-Emptive Right Securities

CBG shall not have any rights whatsoever as a holder of any of the Pre-Emptive
Right Securities (including any right to receive dividends or other
distributions therefrom or thereon) until CBG shall have acquired the
Pre-Emptive Right Securities.

 

3.5

Registration Rights

The Holder shall have, and be entitled to exercise, the registration rights set
forth in Schedule A.

 

3.6

Top-Up Securities

 

  (a)

For so long as the CBG Group continues to hold at least the Target Number of
Shares, CBG and/or GCILP shall have a right (the “Top-Up Right”) to subscribe
for Common Shares in respect of any Top-Up Securities that the Company may, from
time to time, issue after the date of this Agreement, subject to any TSX, NYSE
or other stock exchange requirements as may then be applicable. The number of
Common Shares that may be subscribed for by CBG and/or GCILP pursuant to the
Top-Up Right shall be equal to up to the Percentage of Outstanding Common Shares
expressed as a percentage of the Top-Up Securities. The term “Top-Up Securities”
shall mean any Common Shares and/or Convertible Securities issued:

 

  (i)

on the exercise, conversion or exchange of Convertible Securities issued prior
to the date hereof or on the exercise, conversion or exchange of Convertible
Securities issued after the date hereof in compliance with the terms of this
Agreement, in each case, excluding any Convertible Securities owned by CBG
and/or GCILP;

 

  (ii)

pursuant to any Share Incentive Plan;

 

  (iii)

on the exercise of any Right;

 

  (iv)

in connection with bona fide bank debt, equipment financing or non-equity
interim financing transactions with lenders to the Company, in each case, with
an equity component;

 

  (v)

in connection with bona fide acquisitions (including acquisitions of assets or
rights under a license or otherwise), mergers or similar business combination
transactions or joint ventures undertaken and completed by the Company; or

 

  (vi)

in connection with bona fide acquisitions (including acquisitions of assets or
rights under a license or otherwise), mergers or similar business combination
transactions or joint ventures or any other issuances of shares undertaken and
completed by the Company set forth in Section 5.7(h) of the Disclosure Letter
(as defined in the Subscription Agreement) (each, a “Subject Acquisition”);
provided that, for the purposes of any Top-Up

 

- 17 -



--------------------------------------------------------------------------------

  Right exercised in respect of Top-Up Securities referred to in this
Section 3.6(a)(vi), if such Top-Up Securities relate to a Subject Acquisition
that is completed prior to the date of this Agreement, CBG and/or GCILP, as the
case may be, shall be entitled to exercise its Top-Up Right in respect of such
Subject Acquisitions for a period of nine months following the date of this
Agreement,

in all cases, other than Pre-Emptive Right Securities.

 

  (b)

The Top-Up Right may be exercised on a quarterly basis as set out in
Section 3.6(d). Any dilution to the Percentage of Outstanding Common Shares
beneficially owned by the CBG Group resulting from the issuance of Top-Up
Securities during a fiscal quarter of the Company will be disregarded for
purposes of determining, prior to the time CBG and/or GCILP may exercise its
Top-Up Right pursuant to Section 3.6(c) and 3.6(d) in respect of the issuances
of Top-Up Securities during such fiscal quarter, whether CBG and/or GCILP has
maintained the required Percentage of Outstanding Common Shares pursuant to this
Agreement. The Top-Up Right shall be effected through subscriptions for Common
Shares by CBG and/or GCILP for a price per Common Share equal to the volume
weighted average price of the Common Shares on the TSX for the five trading days
preceding the delivery of the Top-Up Right Acceptance Notice by CBG and/or GCILP
and shall be subject to approval by the TSX and NYSE.

 

  (c)

In the event that any exercise of a Top-Up Right shall be subject to the
approval of the Company’s shareholders, the Company shall use its commercially
reasonable efforts to cause the approval of such Top-Up Right at the next
meeting of shareholders that is convened by the Company in order to allow CBG
and/or GCILP to exercise its Top-Up Right. The Company shall solicit proxies
from its shareholders for use at such meeting to obtain such approval.

 

  (d)

Within 30 days following the end of each fiscal quarter of the Company, the
Company shall send a written notice to CBG and/or GCILP (the “Top-Up Right Offer
Notice”) specifying: (i) the number of Top-Up Securities issued during such
fiscal quarter; (ii) the expected use of proceeds from any exercise of the
Top-Up Right by CBG and/or GCILP; (iii) the total number of the then issued and
outstanding Common Shares (which shall include any securities to be issued to
Persons having similar participation rights); and (iv) the Percentage of
Outstanding Common Shares beneficially owned by the CBG Group (based on the last
publicly reported ownership figures of the CBG Group and the number of issued
and outstanding Common Shares in (iii) above) assuming CBG and/or GCILP did not
exercise its Top-up Right.

 

  (e)

CBG and/or GCILP shall have a period of 15 Business Days from the date of the
Top-Up Right Offer Notice (the “Top-Up Right Notice Period”) to notify the
Company in writing (the “Top-Up Right Acceptance Notice”) of the exercise, in
full or in part, of its Top-Up Right. The Top-Up Right Acceptance Notice shall
specify the number of Common Shares subscribed for the by CBG and/or GCILP
pursuant to the Top-Up Right and the subscription price calculated in accordance
with Section 3.2(b). If CBG and/or GCILP fails to deliver a Top-Up Right

 

- 18 -



--------------------------------------------------------------------------------

  Acceptance Notice within the Top-Up Right Notice Period, then the Top-Up Right
of CBG and/or GCILP in respect of the issuances of Top-Up Securities during the
applicable fiscal quarter is extinguished. If CBG and/or GCILP gives a Top-Up
Right Acceptance Notice, the sale of the Top-Up Securities to CBG and/or GCILP
shall be completed as soon as reasonably practicable thereafter.

 

  (f)

The Top-Up Right shall not apply in connection with any Rights Offering by the
Company.

ARTICLE 4

INFORMATION RIGHTS; INSPECTION RIGHTS

 

4.1

Annual and Quarterly Financial Information

The Company agrees that, with respect to any fiscal quarter or fiscal year
during the term of this Agreement, the Company shall deliver to CBG as promptly
as practicable: (i) drafts of the Audit Package relating to the Company’s
financial statements and management’s discussion and analysis of financial
condition and results of operations (“ MD&A”), (ii) the Audit Package relating
to the Company’s financial statements and MD&A no later than the time such
package is sent to the Company’s Audit Committee and (iii) the version of the
Company’s financial statements and MD&A that are approved by the Company’s Audit
Committee for any fiscal quarter or fiscal year, including, in the case of
audited annual financial statements, the opinion on the audited annual financial
statements by the Company’s independent certified public accountants.

 

4.2

Additional Information Rights

During the term of this Agreement, the Company shall deliver to CBG:

 

  (a)

as promptly as practicable after the end of each month, but in any event within
45 days after the end of each such month, a copy of the Standard Financial
Report for such month;

 

  (b)

as promptly as practicable, but in any event at least 60 days prior to the
commencement of each fiscal year of the Company, a copy of the proposed annual
budget for the Company and its Subsidiaries which, for greater certainty, is
consistent in terms of level of detail with the Company’s proposed annual budget
in prior fiscal years and which shall include a reasonably detailed capital
expenditure budget and operating budget for the Company;

 

  (c)

immediately following receipt thereof, a copy of any notice, letter,
correspondence or other communication from a Governmental Authority or any
litigation proceedings or filings involving the Company, in each case, in
respect of the Company’s potential, actual or alleged violation of any and all
Laws applicable to the business, affairs and operations of the Company and its
Subsidiaries anywhere in the world, and any responses by the Company in respect
thereto;

 

  (d)

immediately following delivery to the Company, any and all internal reports,
consulting reports, audit reports or other reports (whether prepared internally
or by third parties) related to any review, consideration or evaluation of the
effectiveness of the Company’s internal compliance programs and processes and
controls related thereto;

 

- 19 -



--------------------------------------------------------------------------------

  (e)

any information relating to material transactions or material expenditures of
the Company; and

 

  (f)

such other financial and business information relating to the Company as CBG may
reasonably request from the Company from time to time, including: audited and
unaudited financial and other information required for the preparation of
selected and summary financial data and pro forma financial information
regarding the business of the Company for all periods required by applicable
provisions of Regulations S-X and S-K promulgated under the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder and shall provide such management
representation letters and shall cause the Company’s outside independent public
accountants to deliver such consents and comfort as are customary under
applicable accounting standards, as promptly as reasonably practicable, but in
no event later than 45 days after receipt of a request by CBG therefor. CBG
shall be responsible for the costs and expenses incurred in the connection with
such preparation, review and audit. The Company agrees that CBG may use, and the
Company shall deliver such consents and shall authorize the Company’s outside
independent public accountants to deliver such consents as may reasonably be
requested by CBG for the use of, the financial and other information provided
pursuant to this Section 4.2(f), or any other financial information provided by
the Company to CBG specifically for the following purposes: in any registration
statement, prospectus, offering memorandum, Form 8-K or other public filing, at
any time on and after the date of this Agreement.

 

4.3

Inspection Rights

During the term of this Agreement, the Company shall provide CBG, its designees
and its representatives with reasonable access upon reasonable notice during
normal business hours, to the Company’s and its Subsidiaries’ books and records
and executive management so that CBG may conduct reasonable inspections,
investigations and audits relating to the information provided by the Company
pursuant to this Article 4, as well as to the internal accounting controls and
operations of the Company and its Subsidiaries.

 

4.4

Maintenance of Internal Controls

The Company shall, and shall cause each of its Subsidiaries to: (a) make and
keep books, records and accounts which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of the assets of the Company
and such Subsidiaries; and (b) devise and maintain a system of internal controls
over financial reporting sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary: (A) to
permit preparation of financial statements in conformity with IFRS or any other
criteria applicable to such statements and (B) to maintain accountability for
assets.

 

- 20 -



--------------------------------------------------------------------------------

4.5

Confidentiality

Subject to any rights granted pursuant to any of the Transaction Agreements:

 

  (a)

the Recipient (in the case of the CBG Group) shall not use Confidential
Information for any purpose other than:

 

  (i)

to monitor, oversee and make decisions with respect to the CBG Group’s
investment in the Company (including advising the CBG Group and its outside
advisors on its investment in the Company);

 

  (ii)

to comply with CBG’s and GCILP’s obligations under this Agreement;

 

  (iii)

to exercise any of CBG’s or GCILP’s rights under this Agreement;

 

  (iv)

in connection with the Company’s financial and reporting obligations; and

 

  (v)

to collaborate with the Company,

(collectively, the “Purpose”).

 

  (b)

the Recipient shall hold the Confidential Information in confidence, and shall
not disclose the Confidential Information to third parties without the prior
written consent of the Discloser. The Recipient shall restrict disclosure of the
Confidential Information to its and its Affiliates’ directors, officers,
employees and Representatives who have a need to know the Confidential
Information for the Purpose;

 

  (c)

notwithstanding anything in this Section 4.5 to the contrary, no consent of the
Discloser shall be required for the Recipient to disclose Confidential
Information of the Discloser if such disclosure is required by Applicable Law,
including, for greater certainty, the rules of any stock exchange upon which
securities of the Recipient or any of its Affiliates are traded, provided that
the Recipient shall use commercially reasonable efforts to give prior written
notice to the Discloser and a reasonable opportunity for the Discloser to review
and comment on the requisite disclosure before it is made. Further, in the event
the Recipient is requested or required (including by interrogatories, subpoena
or similar process) to disclose any Confidential Information of the Discloser,
the Recipient shall provide the Discloser with prompt written notice of such
request (if legally permitted) so the Discloser may consider whether it wishes
to seek an appropriate protective order. In the absence of a protective order,
the Recipient shall disclose only such Confidential Information as is legally
required and shall use commercially reasonable efforts to ensure the
confidentiality of any such Confidential Information that is disclosed; and

 

  (d)

each Party’s obligations under this Section 4.5 shall survive for a period of
two years following the date of termination of this Agreement; provided,
however, that each Party’s obligations with respect to any Confidential
Information that constitutes a trade secret shall continue until such
Confidential Information no longer constitutes a trade secret under Applicable
Law.

 

- 21 -



--------------------------------------------------------------------------------

4.6

Privilege

The provision of any information pursuant to this Article 4 shall not be deemed
a waiver of any privilege, including privileges arising under or related to the
attorney-client privilege or any other applicable privileges (a “Privilege”).

ARTICLE 5

COVENANTS

 

5.1

Covenants of the Company

 

  (a)

During the term of this Agreement, the Company hereby covenants and agrees as
follows:

 

  (i)

the Company shall comply with:

 

  (A)

all Applicable Laws (other than Applicable Laws of the United States) in all
material respects, including, to the extent applicable, the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s
business, affairs and operations, and, including for greater certainty, the
rules of the TSX, the NYSE and any other stock or securities exchange,
marketplace or trading market upon which the Company has sought and obtained
listing of its securities; and

 

  (B)

all Applicable Laws of the United States in all respects, including, to the
extent applicable, the Controlled Substances Act and all other Laws relating to
Cannabis which are applicable to the Company’s business, affairs and operations
in the United States, and, including for greater certainty, the rules of the
TSX, the NYSE and any other stock or securities exchange, marketplace or trading
market upon which the Company has sought and obtained listing of its securities;

 

  (ii)

the Company shall only carry on any business, affairs or operations or maintain
any activities in Canada and other markets to the extent such business, affairs
and operations are lawful in such markets or become lawful in such markets after
the date hereof;

 

  (iii)

the Company shall deliver to CBG, as promptly as practicable, but in any event
no later than 15 days after the end of each month, a compliance certificate
executed by a senior officer of the Company, in the form attached to this
Agreement as Schedule B;

 

- 22 -



--------------------------------------------------------------------------------

  (iv)

the Company shall comply in all respects with its internal compliance programs
designed to detect and prevent violations of any Applicable Laws related to the
Cannabis industry and shall periodically review and update its internal
compliance programs to account for any changes in Laws applicable to the
Company’s business, affairs or operations;

 

  (v)

the Company shall, on at least a quarterly basis, require and supervise internal
personnel and third party consultants to perform routine audits to test the
effectiveness of the Company’s internal compliance programs and processes and
controls related thereto;

 

  (vi)

the Company shall promptly notify and consult CBG in connection with: (i) any
and all matters relating to any potential, actual or alleged violation of, or
non-compliance with, Laws applicable to the United States; (ii) any and all
material matters relating to any violations of, or non-compliance with, any Laws
other than Laws applicable to the United States; and (iii) any and all matters
relating to any violations of, or non-compliance with, any Laws other than Laws
applicable to the United States which could reasonably be expected to result in
fines or penalties against the Company or otherwise result in a material adverse
effect on the Company’s business, affairs and operations, and, for greater
certainty, consultation for these purposes shall include the right of CBG to
participate in all decisions to be made by the Company relating to whether
purported or alleged violations or instances of non-compliance will be
challenged and how such violations or instances of non-compliance will be
remediated, provided that, for greater certainty, the Company shall make all
such decisions in its discretion, acting reasonably, after having received any
input provided by CBG in a timely fashion;

 

  (vii)

the Company shall provide and continue to provide sufficient training to
employees responsible for the Company’s internal compliance programs, including
informing them of all Applicable Laws, including, to the extent applicable, the
Controlled Substances Act, the CDSA, the Cannabis Act, if in force at the
applicable time, any and all Laws prescribed by and in respect of the ACMPR and
all other Laws relating to the Cannabis industry which are applicable to the
Company’s business, affairs and operations, and any changes thereto;

 

  (viii)

the Company shall, on at least an annual basis, provide CBG with a list of
employees and third party consultants responsible for the Company’s internal
compliance programs and processes and controls related thereto, including
details regarding the qualifications of such employees and third party
consultants and, if requested by CBG, such further information as may be
reasonably requested by CBG from time to time to demonstrate that such employees
are properly trained and fully familiar with: (i) the Laws relating to the
Cannabis industry which are applicable to the Company’s business, affairs and
operations; and (ii) the Company’s internal compliance programs and processes
and controls related thereto, in each case, so as to permit CBG to demonstrate
due diligence and compliance with its obligations under Applicable Law in the
United States;

 

- 23 -



--------------------------------------------------------------------------------

  (ix)

upon receipt by the Company of a written notice from CBG advising the Company
that: (i) the CBG Group has determined based on information not available to it
as at the date of this Agreement that holding an investment in the Company could
reasonably be expected to trigger a violation of, or any liability, other than
any liability arising from obligations required to be performed by the CBG Group
under this Agreement or the Subscription Agreement, to the CBG Group under,
Applicable Law (which, for greater certainty, shall include any Laws applicable
to the United States); and (ii) as a result of such determination, the CBG Group
wishes to sell all of the Common Shares beneficially owned by the CBG Group on
the TSX, NYSE or such other stock exchange, marketplace or trading market on
which the Common Shares are listed or traded at such time, then, as soon as
practicable, and no later than 9:00 a.m. (Smiths Falls time) on the fifteenth
(15th) day following receipt by the Company of the written notice from CBG
outlining the basis upon which CBG has reached the above referenced
determination, the Company shall, through a press release or other publicly
filed document (the “Cleansing Document”), make the Cleansing Announcement,
including filing a copy of the Cleansing Document on the System for Electronic
Document Analysis and Retrieval;

 

  (x)

the head office of the Company shall be located in Smiths Falls, Ontario, unless
otherwise approved by unanimous resolution of the Board; and

 

  (xi)

for so long as the CBG Group continues to hold at least the Target Number of
Shares, the Company shall not implement or adopt any shareholder rights plan
without the prior written consent of CBG.

 

  (b)

The Company hereby grants to the CBG Group, effective upon the termination of
this Agreement, a limited, non-exclusive, worldwide, royalty-bearing, perpetual,
non-revocable and irrevocable license granting all of the rights contemplated by
Section 7.1 of the Commercialization Agreement (as in effect prior to its
termination), provided that the definition of “Company IP” in Section 1.1
thereof shall be replaced in its entirety with:

‘“Company IP” means (a) any and all Intellectual Property (i) owned or
Controlled by the Company or any of its Affiliates as of November 2, 2017 or
(ii) made, conceived, developed, acquired, created or reduced to practice by or
for the Company or any of its Affiliates between November 2, 2017 and the date
of termination or expiration of this Agreement, whether independently or in
collaboration with a Third Party or with GCILP pursuant to Article 2 of this
Agreement, in each case, under the foregoing clauses (i) and (ii), that is
necessary or useful to Commercialize Beverage Products (collectively, the
“Company Background IP”) or (b) GCILP Improvements made to the Company
Background IP by any member of the GCILP Group between November 2, 2017 and the
termination or expiration of this Agreement; provided, however, all Company
Trademarks and GCILP Group Trademarks shall be excluded from the definition of
Company IP.’.

 

- 24 -



--------------------------------------------------------------------------------

5.2

Covenants of CBG

 

  (a)

For a period commencing on the date of this Agreement and ending on the earlier
of (A) the date on which all Warrants have been exercised by CBG, and (B) the
expiry or termination of the Warrants, the CBG Group shall not, directly or
indirectly, acquire Common Shares: (i) on the TSX, the NYSE or any other stock
exchange, marketplace or trading market on which the Common Shares are then
listed; or (ii) through private agreement transactions with existing holders of
Common Shares. For greater certainty, nothing in this Section 5.2(a) shall in
any way prevent or restrict CBG from making a take-over bid or tender offer in
respect of the Company in accordance with applicable Securities Laws, provided
that for a period commencing on the date of this Agreement and ending nine
months thereafter, CBG shall not, and shall cause the CBG Group not to, make a
take-over bid or tender offer in respect of the Company for a price per Common
Share of less than $54.00.

 

  (b)

CBG hereby acknowledges and agrees that it is aware that applicable Securities
Laws prohibit any Person who has material non-public information concerning the
Company or a proposed transaction involving the Company from purchasing or
selling securities of the Company or from communicating such information to any
other Person, and CBG covenants to comply, at all times, with such applicable
Securities Laws.

 

  (c)

For a period commencing on the date of this Agreement and ending on the
termination or expiration of this Agreement, the CBG Group shall not, without
the consent of the Board, engage in any lending or short selling of Common
Shares or trading involving the use of equity equivalent derivatives in respect
of Common Shares.

 

5.3

Cannabis Business

 

  (a)

For so long as the CBG Group holds at least the Target Number of Shares:

 

  (i)

CBG Group will use the Company as its exclusive strategic vehicle for the
development, manufacture, commercialization, sale and distribution of Cannabis
products of any kind anywhere in the world; and

 

  (ii)

CBG will, and will cause the CBG Group to present exclusively to the Company all
Cannabis Opportunities that, in the reasonable determination of CBG, fit within
the long-term business and strategic objectives of the Company and that have
been made available to the CBG Group.

 

  (b)

Until the latest of: (i) the date the CBG Group no longer holds at least the
Target Number of Shares, (ii) the date that is 12 months following a Cleansing
Date if the Cleansing Document was filed as a result of a change in Applicable
Law (and not, for certainty, in respect of, in connection with or as a result of
a violation or contravention of Applicable Law by the Company), and (iii) the
date that is the earlier of (A) 12 months following the date of termination of
this Agreement and (B) the date on which the CBG Group ceases to beneficially
own any Common Shares or Convertible Securities, CBG will, and will cause the
CBG Group to:

 

  (i)

not pursue any such Cannabis Opportunities on its own behalf and for its own
benefit without the Company’s prior consent;

 

- 25 -



--------------------------------------------------------------------------------

  (ii)

not, directly or indirectly, in any capacity whatsoever, participate or engage
directly or indirectly in a Competing Business anywhere in the world;

 

  (iii)

permit its name or any trade name, trade mark or other branding owned or
controlled by it to be used in connection with any Competing Business;

 

  (iv)

not enter into any type of developmental, strategic, marketing, manufacturing,
commercialization, sale or distribution relationship with respect to Cannabis
products anywhere in the world with any Person (other than the Company and/or
one or more of the Company’s Subsidiaries); and

 

  (v)

not invest in, own or acquire any part of, lend to or provide any other form of
financial or commercial assistance or guarantee to any Competing Business.

Notwithstanding any provision of this Agreement to the contrary, nothing
contained in this Agreement shall (1) restrict in any way the CBG Group’s
ability to engage and/or direct lobbyists, and/or undertake activities relating
to governmental and regulatory affairs and relations, and activities relating to
environmental, social, corporate governance and corporate social responsibility
matters, or (2) prohibit the CBG Group from acquiring or owning:

 

  (x)

5% or less of the equity or debt securities of any Person whose securities are
traded on any stock exchange, securities exchange, marketplace or trading market
provided that (I) such acquisition is in the nature of a portfolio investment
undertaken in connection with asset management activities and which is not part
of an investment strategy directed at acquiring and holding direct investments
in Competing Businesses, (II) CBG Group’s investment is in the nature of a
passive investment, and (III) in respect of such acquisition, CBG does not have
board representation, board observer rights or other approval, veto or
information rights;

 

  (y)

any business so long as 10% or less of the total annual revenue attributable to
such business as of the date such business is acquired by the CBG Group relates
to a Competing Business; or

 

  (z)

any business (in this paragraph, the “Acquired Business”): (A) the primary
purpose of which is neither the sale of Cannabis nor Cannabis-related products,
and (B) in respect of which more than 10% of the total annual revenue
attributable to the Acquired Business as of the date the Acquired Business is
acquired by the CBG Group relates to a Competing Business, so long as the
applicable CBG Group member negotiates in good faith with the Company the sale
of the Acquired Business’ Competing Business to the Company (whether or not any
such sale is consummated),

 

- 26 -



--------------------------------------------------------------------------------

(collectively, “Permitted Exceptions”).

For purposes of this Section 5.3, “Competing Business” means a business that is
substantially similar to or directly and materially competitive with the
business carried on by the Company.

ARTICLE 6

TERMINATION; SURVIVAL

 

6.1

Termination

Subject to Section 6.2, the term of this Agreement shall commence on the date
hereof and shall continue in force until the earliest to occur of:

 

  (a)

the date on which the CBG Group holds less than 33,000,000 Common Shares;

 

  (b)

the date on which this Agreement is terminated by the mutual consent of the
Parties;

 

  (c)

in the event of a Claim brought by the Company, a court of competent
jurisdiction having finally determined (after CBG or GCILP, as the case may be,
having had a reasonable opportunity to cure such breach, after prior written
notice of such breach by the Company and all appeal rights having expired or all
time periods for appeal having expired without appeals having been taken) that
CBG or GCILP has breached Section 4.5, 5.2(a) or 5.3 of this Agreement, and such
breach constitutes a material breach of this Agreement, and, as a consequence of
such breach, ordered the termination of this Agreement;

 

  (d)

in the event of a Claim brought by a member of the CBG Group, a court of
competent jurisdiction having finally determined (after the Company having had a
reasonable opportunity to cure such breach, after prior written notice of such
breach by CBG and all appeal rights having expired or all time periods for
appeal having expired without appeals having been taken) that the Company has
breached Article 2, Article 3, Article 4 or Section 5.1 of this Agreement, and
such breach constitutes a material breach of this Agreement, and, as a
consequence of such breach, ordered the termination of this Agreement;

 

  (e)

by the Company by notice to CBG if at any time (A) the CBG Group no longer holds
at least the Target Number of Shares, (B) the provisions of Section 5.3(b) do
not then apply to restrict the business or activities of the CBG Group, and
(C) the CBG Group has engaged in the conduct (other than Permitted Exceptions)
referred to in clauses (i) to (v) of Section 5.3(b) for a period of at least 30
consecutive days following receipt by CBG of a notification from the Company of
the CBG Group’s having engaged in such conduct.

 

6.2

Survival

Notwithstanding Section 6.1 of this Agreement, Section 4.5, Section 5.1(b),
Section 5.2(a), Section 5.2(b), Section 5.3(b), this Section 6.2, Article 7 and
the indemnification provided for under Article 3 of Schedule A shall survive the
expiration or other termination of this Agreement and shall remain in full force
and effect, provided, however, that Section 5.3(b) shall not survive the
termination of this Agreement pursuant to Section 6.1(d).

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE 7

GENERAL PROVISIONS

 

7.1

Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the Province of Ontario and the federal Laws of Canada
applicable therein irrespective of the choice of Laws principles.

 

7.2

Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 7.2):

if to CBG or GCILP:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention: Emmanuel Pressman and James R. Brown

if to the Company:

1 Hershey Drive

Smiths Falls, Ontario K7A 0A8

Attention:     Chief Executive Officer

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, Ontario K2K 3G4

Attention:     Deborah Weinstein

 

- 28 -



--------------------------------------------------------------------------------

7.3

Expenses

Except as otherwise specifically provided in this Agreement, each Party shall
bear any costs and expenses incurred in connection with exercising its rights
and performing its obligations under this Agreement.

 

7.4

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

 

7.5

Entire Agreement

This Agreement (including the Schedules hereto), the Subscription Agreement and
any Ancillary Agreements constitute the entire agreement of the Parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement.

 

7.6

Assignment; No Third-Party Beneficiaries

 

  (a)

Any member of the CBG Group (including, for greater certainty, CBG) may assign
this Agreement to any other member of the CBG Group, including any member to
whom Common Shares are transferred (whereupon such transferee shall be deemed to
become a Holder in respect of such Common Shares), provided, however that such
transferor must remain party hereto in respect of any Common Shares, as
applicable, remaining held by it. Except as aforesaid, this Agreement shall not
be assigned by any Party hereto without the prior written consent of the other
Party.

 

  (b)

Except as provided in Article 3 of Schedule A with respect to indemnification,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

7.7

Amendment; Waiver

No provision of this Agreement may be amended or modified except by a written
instrument signed by all the Parties. No waiver by any Party of any provision
hereof shall be effective unless explicitly set forth in writing and executed by
the Party so waiving. The waiver by either Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.

 

- 29 -



--------------------------------------------------------------------------------

7.8

Injunctive Relief

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at Law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the Parties agree that, in the event of
any breach or threatened breach of this Agreement by a Party, the non-breaching
Party will be entitled, without the requirement of posting a bond or other
security, to equitable relief, including injunctive relief and specific
performance, and the Parties shall not object to the granting of injunctive or
other equitable relief on the basis that there exists an adequate remedy at Law.
Such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at Law or
equity to each of the Parties.

 

7.9

Rules of Construction

Interpretation of this Agreement shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section, paragraph,
and Schedule are references to the Articles, Sections, paragraphs and Schedules
to this Agreement unless otherwise specified; (c) the word “including” and words
of similar import shall mean “including, without limitation,”; (d) provisions
shall apply, when appropriate, to successive events and transactions; (e) the
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (f) a reference to a
statute includes all regulations and rules made pursuant to the statute and,
unless otherwise specified, the provisions of any statute, regulation or rule
which amends, supplements or supersedes any such statute, regulation or rule;
and (g) this Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

7.10

Currency

All references in this Agreement to “dollars” or “$” are expressed in Canadian
currency, unless otherwise specifically indicated.

 

7.11

Further Assurances

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time for the purpose of
giving effect to the Transaction Agreements and shall use reasonable efforts and
take all such steps as may be reasonably within its power to implement to their
full extent the provisions of the Transaction Agreements.

 

- 30 -



--------------------------------------------------------------------------------

7.12

Public Disclosure

The Company shall provide prior notice to CBG of any public disclosure that it
proposes to make which includes the name of any member of the CBG Group,
together with a draft copy of such disclosure; provided that, except as required
by Applicable Law, in no circumstance shall any public disclosure of the Company
or any of its Affiliates include the name of any member of the CBG Group without
CBG’s prior written consent, in its sole discretion. The foregoing requirements
shall not apply in respect of any public disclosure naming a member of the CBG
Group using language previously approved by CBG in writing within the same
fiscal year.

 

7.13

Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

[Signature page follows]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

CBG HOLDINGS LLC By:  

 

    Name:     Title: GREENSTAR CANADA INVESTMENT LIMITED PARTNERSHIP, by its
general partner, GREENSTAR CANADA INVESTMENT CORPORATION By:  

 

    Name:     Title: CANOPY GROWTH CORPORATION By:  

 

    Name:     Title:

Amended and Restated Investor Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE A

REGISTRATION RIGHTS

 

1.

Definitions

For purposes of this Schedule A:

“bought deal” means a public offering of securities as described in the
definition of “bought deal agreement” in Section 7.1 of National Instrument
44-101 – Short Form Prospectus Distributions;

“Demand Notice” has the meaning ascribed thereto in Section 2.1(a);

“Demand Registration” has the meaning ascribed thereto in Section 2.1(a);

“Distribution” means a distribution of Common Shares to the public by way of a
Prospectus under Securities Laws in one or more of the Qualifying Provinces or a
Registration Statement in the United States, excluding any distribution of
Common Shares relating to: (a) employee benefit plans, equity incentive plans or
dividend reinvestment plans; or (b) the acquisition or merger after the date
hereof by the Company or any of its Subsidiaries of or with any other
businesses;

“Holder’s Expenses” has the meaning ascribed thereto in Section 2.5;

“Indemnified Party” has the meaning ascribed thereto in Section 3.4;

“Indemnifying Party” has the meaning ascribed thereto in Section 3.4;

“Minimum Price” has the meaning ascribed thereto in Section 2.1(f);

“Piggy-Back Notice” has the meaning ascribed thereto in Section 2.2;

“Piggy-Back Registration” has the meaning ascribed thereto in Section 2.2;

“Prospectus” means a “prospectus”, as such term is used in National Instrument
41-101 – General Prospectus Requirements, including all amendments and
supplements thereto;

“Qualifying Provinces” means, collectively, all of the Provinces of Canada
except Québec;

“Registrable Securities” means: (a) any Common Shares held by the Holder;
(b) any Common Shares issuable upon the exercise, conversion or exchange of any
of the Company’s securities, in each case, to the extent exercisable,
convertible or exchangeable, held by the Holder, and (c) all Common Shares
directly or indirectly issued or issuable with respect to the securities
referred to in paragraphs (a) and (b) above by way of share dividend or share
split or in connection with a share consolidation, recapitalization, merger,
amalgamation, arrangement or other similar transaction with respect to the
Common Shares;

“Registration Statement” means a registration statement filed with the SEC
pursuant to the U.S. Securities Act;

“SEC” means the U.S. Securities and Exchange Commission;

 

A-1



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act (Ontario), and any successor to such
statute, as it may, from time to time, be amended and in effect;

“Securities Regulators ” means, collectively, the securities commissions or
other securities regulatory authorities in each of the Qualifying Provinces;

“Shares” means the Common Shares and any other shares in the capital of the
Company;

“underwriter” and all terms which are derivatives thereof shall be deemed to
include “best efforts agent” and all terms which are derivatives thereof, as
appropriate;

“U.S. Prospectus” means the prospectus forming a part of the Registration
Statement;

“U.S. Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

“Underwriters’ Cutback” has the meaning ascribed thereto in Section 2.3(a); and

“Valid Business Reason” has the meaning ascribed thereto in Section 2.1(c)(iii).

 

2.

Registration Rights

 

2.1

Demand Registration Rights

 

  (a)

During the term of this Agreement, at any time and from time to time from and
after the date hereof, the Holder may, subject to the limitations of this
Article 2, require the Company to file a Prospectus under applicable Securities
Laws and/or a Registration Statement under the U.S. Securities Act and take such
other steps as may be necessary to facilitate a secondary offering in one or
more of the Qualifying Provinces and/or the United States of all or any portion
of the Registrable Securities held by the Holder (a “Demand Registration”), by
giving written notice of such Demand Registration to the Company (the “Demand
Notice”); provided, however, that, subject to Sections 2.3 and 2.4, if the
Holder delivers a Demand Registration pursuant to this Section 2.1 to sell more
than 33% of its Registrable Securities, then the Company shall, in its sole
discretion, have the right to require the sale by the Holder of all of its
Registrable Securities pursuant to such Demand Registration.

 

  (b)

The Company shall, subject to the limitations of this Article 2 and applicable
Securities Laws, use commercially reasonable efforts to as expeditiously as
reasonably practicable, but in any event no more than 45 days after the
Company’s receipt of the Demand Notice, prepare and file a preliminary
Prospectus under applicable Securities Laws and/or a Registration Statement
under the U.S. Securities Act, as applicable, and promptly thereafter take such
other steps as may be necessary in order to effect the Distribution in one or
more of the Qualifying Provinces of all or any portion (as may be reduced
pursuant to Section 2.3) of the Registrable Securities of the Holder requested
to be included in such Demand Registration. The Parties shall cooperate in a
timely manner in connection with any such Distribution and the procedures set
forth in Section 2.6 shall apply to such Distribution.

 

A-2



--------------------------------------------------------------------------------

  (c)

The Company shall not be obliged to effect a Demand Registration:

 

  (i)

within a period of three months after the date of completion of a previous
Demand Registration;

 

  (ii)

during a regularly scheduled black-out period in which insiders of the Company
are restricted from trading in securities of the Company under the insider
trading policy or any other applicable policy of the Company; or

 

  (iii)

in the event the Board reasonably determines in its good faith judgment that
either: (A) the effect of the filing of a Prospectus or a Registration
Statement, as applicable, would impede the ability of the Company to consummate
a pending or proposed material financing, acquisition, corporate reorganization,
merger or other material transaction involving the Company or would have a
material adverse effect on the business of the Company and its Subsidiaries
(taken as a whole); or (B) there exists at the time material non-public
information relating to the Company the disclosure of which would be detrimental
to the Company (each of (A) and (B) being, a “Valid Business Reason”), then in
either case, the Company’s obligations under this Section 2.1 shall be deferred
for a period of not more than 90 days from the date of receipt of the Demand
Notice; provided, however, that (i) the Company shall give written notice to the
Holder: (x) of its determination to postpone filing of the Prospectus and/or
Registration Statement, as applicable, and, subject to compliance by the Company
with applicable Securities Laws, of the facts giving rise to the Valid Business
Reason and (y) of the time at which it determines the Valid Business Reason to
no longer exist; and (ii) the Company shall not qualify or register any
securities offered by the Company for its own account during such period,

provided, however, that if the Holder provides notice to the Company advising
the Company that the CBG Group has determined based on information not available
to it as at the date of this Agreement that holding an investment in the Company
could reasonably be expected to trigger a violation of, or any liability, other
than any liability arising from obligations required to be performed by the CBG
Group under this Agreement or the Subscription Agreement, to the CBG Group
under, Applicable Law (which, for greater certainty, shall include any Laws
applicable to the United States), or could otherwise be reasonably expected to
have an adverse effect on the CBG Group or any of its businesses, which notice
outlines the basis upon which the CBG Group has reached the above referenced
determination, then the Holder shall have the immediate right to exercise a
Demand Registration pursuant to this Section 2.1 and to sell all of its
Registrable Securities without any of the limitations or constraints on the
Holder set forth in this Section 2.1; provided that in the event the Board
reasonably determines in its good faith judgment that there is a Valid Business
Reason, then the Company’s obligations under this Section 2.1 shall be deferred
for a period of not more than 15 days from the date of receipt of such notice
from the Holder; provided, however, that (i) the Company shall give written
notice to the Holder: (x) of its determination to postpone filing of the
Prospectus and/or the Registration Statement, as applicable, and, subject to
compliance by the Company with applicable Securities Laws, of the facts giving
rise to the Valid Business Reason and (y) of the time within such 15 day period
at which it determines the Valid Business Reason to no longer exist; and
(ii) the Company shall not qualify or register any securities offered by the
Company for its own account during such 15 day period.

 

A-3



--------------------------------------------------------------------------------

  (d)

A Demand Notice shall:

 

  (i)

specify the number of Registrable Securities that the Holder intends to offer
and sell;

 

  (ii)

express the intention of the Holder to offer or cause the offering of such
Registrable Securities;

 

  (iii)

describe the nature or methods of the proposed offer and sale thereof, the
Qualifying Provinces in which such offer will be made, and whether such offer
will be made in the United States;

 

  (iv)

contain the undertaking of the Holder to provide all such information regarding
its holdings and the proposed manner of distribution thereof as may be required
in order to permit the Company to comply with all Securities Laws; and

 

  (v)

specify whether such offer and sale will be made by an underwritten offering.

 

  (e)

In the case of an underwritten public offering initiated pursuant to this
Section 2.1, the Company shall have the right to select the managing underwriter
or underwriters to effect the Distribution in connection with such Demand
Registration, provided, however, that such selection shall also be satisfactory
to the Holder, acting reasonably. The Company shall have the right to retain
counsel of its choice to assist it in fulfilling its obligations under this
Article 2.

 

  (f)

The Company shall be entitled to include Common Shares which are not Registrable
Securities in any Demand Registration. Notwithstanding the foregoing, if the
managing underwriter or underwriters shall impose a limitation on the number or
kind of securities which may be included in any such Distribution because, in
its reasonable judgment, the inclusion of securities requested to be included in
such offering exceeds the number of securities which can be sold in an orderly
manner in such offering within a price range reasonably acceptable to the Holder
(the “Minimum Price”), then the Holder shall be obligated to include in such
Distribution such portion of the Common Shares that have been requested to be
included in such Distribution as is determined in good faith by such managing
underwriter or underwriters in the priority provided for in Section 2.3(a).

 

  (g)

In the case of an underwritten Demand Registration, the Holder and its
representatives may participate in the negotiation of the terms of any
underwriting agreement. Such participation in, and the Company’s completion of,
the underwritten Demand Registration is conditional upon each of the Holder and
the Company agreeing that the terms of any underwriting agreement are
satisfactory to it, in its reasonable discretion.

 

A-4



--------------------------------------------------------------------------------

  (h)

The Company shall not sell, offer to sell, announce any intention to sell, grant
any option for the sale of, or otherwise dispose of any Shares or securities
convertible into Shares other than pursuant to the Share Incentive Plan and any
other Convertible Securities outstanding as of the date of this Agreement, or
acquire securities of the Company, whether for its own account or for the
account of another securityholder, from the date of a Demand Notice until the
date of the closing of the sale of the Registrable Securities in accordance with
a Demand Registration (unless the Holder withdraws its request for qualification
of its Registrable Securities pursuant to such Demand Registration in accordance
with Section 2.4(a)).

 

2.2

Piggy-Back Registration Rights

During the term of this Agreement, if, at any time and from time to time from
and after the date hereof, the Company proposes to make a Distribution for its
own account, the Company shall, at that time, promptly give the Holder written
notice (the “Piggy-Back Notice”) of the proposed Distribution. Upon the written
request of the Holder to the Company given within five Business Days after
receipt of the Piggy-Back Notice that the Holder wishes to include a specified
number of the Registrable Securities in the Distribution, the Company shall
cause the Registrable Securities requested to be qualified or registered, as
applicable, by the Holder to be included in the Distribution (a “ Piggy-Back
Registration”), and the procedures set forth in Section 2.6 shall apply. Subject
to Sections 2.3 and 2.4, if the Holder exercises its right pursuant to this
Section 2.2 to sell more than 33% of its Registrable Securities, then the
Company shall, in its sole discretion, have the right to require the sale by the
Holder of all of its Registrable Securities pursuant to such Piggy-Back
Registration.

 

2.3

Underwriters’ Cutback

 

  (a)

If, in connection with a Demand Registration or a Piggy-Back Registration, the
managing underwriter or underwriters shall impose a limitation on the number or
kind of securities which may be included in any such Distribution because, in
its reasonable judgment, the inclusion of securities requested to be included in
such offering exceeds the number of securities which can be sold in an orderly
manner in such offering within the Minimum Price (an “Underwriters’ Cutback”),
then the Company shall be obligated to include in such Distribution such
securities as is determined in good faith by such managing underwriter or
underwriters in the following priority:

 

  (i)

first, such Registrable Securities requested to be qualified by the Holder; and

 

  (ii)

second, if there are any additional securities that may be underwritten at no
less than the Minimum Price after allowing for the inclusion of all of the
Registrable Securities required under (i) above, such additional securities
offered by the Company for its own account, provided that, if any additional
securities requested to be qualified by the Company are not otherwise included
in the Distribution, such additional securities that are not so included will be
included in an over-allotment option which will be granted to the underwriters
in connection with such Distribution for such amount of additional securities
requested to be qualified by the Company that were not otherwise included in
such Distribution.

 

A-5



--------------------------------------------------------------------------------

2.4

Withdrawal of Registrable Securities

 

  (a)

The Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any Demand Registration or Piggy-Back Registration
pursuant to Section 2.1 or Section 2.2 by giving written notice to the Company
of its request to withdraw; provided, however, that:

 

  (i)

such request shall be made in writing prior to the execution of the enforceable
bought deal letter or underwriting agreement with respect to such Distribution;
and

 

  (ii)

such withdrawal shall be irrevocable and, after making such withdrawal, the
Holder shall no longer have any right to include its Registrable Securities in
the Distribution pertaining to which such withdrawal was made.

 

  (b)

Provided that the Holder withdraws all of its Registrable Securities from a
Demand Registration or a Piggy-Back Registration in accordance with
Section 2.4(a) prior to the filing of a preliminary Prospectus or a Registration
Statement, the Holder shall be deemed to not have participated in or requested
such Demand Registration or a Piggy-Back Registration, as applicable.

 

  (c)

Notwithstanding Section 2.4(a)(i), if the Holder withdraws its request for
inclusion of its Registrable Securities from a Demand Registration or Piggy-Back
Registration at any time after having learned of a material adverse change in
the condition, business or prospects of the Company, the Holder shall not be
deemed to have participated in or requested such Demand Registration or Piggy-
Back Registration.

 

  (d)

Notwithstanding the foregoing, if the Company postpones the filing of a
Prospectus or a Registration Statement pursuant to Section 2.1(c)(iii) and if
the Holder, at any time prior to receiving written notice that the Valid
Business Reason for such postponement no longer exists, advises the Company in
writing that it has determined to withdraw its request for a Demand
Registration, then such Demand Registration and the request therefor shall be
deemed to be withdrawn and such request shall be deemed not to have been made
for purposes of determining whether the Holder exercised its right to a Demand
Registration.

 

2.5

Expenses

All expenses (other than (a) fees and disbursements of legal counsel to the
Holder; and (b) underwriters’ discounts and commissions, if any, which shall be
borne by the Holder (the “Holder’s Expenses”)), incurred in connection with a
Demand Registration or Piggy-Back Registration pursuant to Section 2.1 or
Section 2.2, as applicable, including, (i) Securities Regulators, SEC, FINRA,
and stock exchange registration, listing and filing fees relating to the

 

A-6



--------------------------------------------------------------------------------

Registrable Securities, (ii) fees and expenses of compliance with Securities
Laws and the U.S. Securities Act, (iii) printing and copying expenses,
(iv) messenger and delivery expenses, (v) expenses incurred in connection with
any road show and marketing activities, (vi) fees and disbursements of counsel
to the Company, (vii) fees and disbursements of all independent public
accountants (including the expenses of any audit and/or “comfort” letter) and
fees and expenses of any other special experts retained by the Company,
(viii) translation expenses, and (ix) any other fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (but excluding
the Holder’s Expenses), shall be borne by the Company; provided, however, that
the Holder shall be required to reimburse the Company for any reasonable
out-of-pocket expenses incurred by the Company in connection with a Demand
Registration if the Demand Registration is subsequently withdrawn at the request
of the Holder, unless the Holder withdraws such request after having learned of
a material adverse change in the condition, business or prospects of the Company
which is unknown to the Holder at the time of its request for a Demand
Registration.

 

2.6

Registration Procedures

 

  (a)

In connection with the Demand Registration and Piggy-Back Registration
obligations pursuant to Sections 2.1 and 2.2, the Company shall use commercially
reasonable efforts to effect the qualification and/or registration, as
applicable, for the offer and sale or other disposition or Distribution of
Registrable Securities of the Holder in one or more of the Qualifying Provinces
and/or the United States, as directed by the Holder, and in furtherance thereof,
the Company shall as expeditiously as possible:

 

  (i)

but in any event within 45 days after the Company’s receipt of the Demand
Notice, prepare and file in the English language with the Securities Regulators
a preliminary Prospectus and/or with the SEC a Registration Statement, as
applicable, and, promptly thereafter, a final Prospectus under and in compliance
with the applicable Securities Laws, relating to the applicable Demand
Registration or Piggy-Back Registration, including all exhibits, financial
statements and such other related documents required by the Securities
Regulators and the SEC to be filed therewith, and use its commercially
reasonable efforts to cause such Prospectus to be receipted and/or such
Registration Statement to be declared effective by the SEC; and the Company
shall furnish to the Holder and the managing underwriters or underwriters, if
any, copies of such preliminary Prospectus and final Prospectus and/or
Registration Statement, as applicable, and any amendments or supplements in the
form filed with the Securities Regulators or the SEC, promptly after the filing
of such preliminary Prospectus and final Prospectus and/or such Registration
Statement and the preliminary and final U.S. Prospectus, and any amendments or
supplements thereto;

 

  (ii)

prepare and file with the Securities Regulators and/or the SEC such amendments
and supplements to the preliminary Prospectus and final Prospectus and/or the
Registration Statement, as applicable, as may be necessary to complete the
Distribution of all such Registrable Securities and as required under the
Securities Act and the U.S. Securities Act or under any applicable provisions of
Securities Laws and the U.S. Securities Act;

 

A-7



--------------------------------------------------------------------------------

  (iii)

notify the Holder and the managing underwriter or underwriters, if any, and (if
requested) confirm such advice in writing, as soon as practicable after notice
thereof is received by the Company: (A) when the preliminary Prospectus and
final Prospectus and/or the Registration Statement, as applicable, or any
amendment thereto has been filed or been receipted or declared effective, and
furnish to the Holder and managing underwriter or underwriters, if any, copies
thereof, (B) of any request by the Securities Regulators or the SEC for
amendments to the preliminary Prospectus or the final Prospectus or the
Registration Statement or for additional information; (C) of the issuance by the
Securities Regulators or the SEC of any stop order or cease trade order relating
to the Prospectus or the Registration Statement or any order preventing or
suspending the use of any preliminary Prospectus or final Prospectus or the
Registration Statement or the initiation or threatening of any proceedings for
such purposes; and (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification or registration of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

  (iv)

promptly notify the Holder and the managing underwriter or underwriters, if any,
when the Company becomes aware of the happening of any event as a result of
which the preliminary Prospectus or final Prospectus or the Registration
Statement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statement therein (in the case of the
preliminary Prospectus or final Prospectus in light of the circumstances under
which they were made) when such preliminary Prospectus or final Prospectus was
delivered or the Registration Statement was declared effective by the SEC not
misleading, fails to constitute full, true and plain disclosure of all material
facts regarding the Registrable Securities when such preliminary Prospectus or
final Prospectus was delivered or the Registration Statement was declared
effective by the SEC or if for any other reason it shall be necessary during
such time period to amend or supplement the preliminary Prospectus or the final
Prospectus or the Registration Statement in order to comply with Securities Laws
or the U.S. Securities Act and, in either case, as promptly as practicable,
prepare and file with the Securities Regulators and/or the SEC, as applicable,
and furnish to the Holder and the managing underwriter or underwriters, if any,
a supplement or amendment to such preliminary Prospectus or final Prospectus or
the Registration Statement which shall correct such statement or omission or
effect such compliance;

 

  (v)

use commercially reasonable efforts to obtain the withdrawal of any stop order,
cease trade order or other order against the Company or affecting the securities
of the Company suspending the use of any preliminary Prospectus or final
Prospectus or the Registration Statement or suspending the qualification or
registration of any Registrable Securities covered by such Prospectus or
Registration Statement, or the initiation or the threatening of any proceedings
for such purposes;

 

A-8



--------------------------------------------------------------------------------

  (vi)

furnish to the Holder and each underwriter or underwriters, if any, without
charge, one executed copy and as many conformed copies as they may reasonably
request, of the preliminary Prospectus and final Prospectus and/or the
Registration Statement and preliminary U.S. Prospectus and final U.S.
Prospectus, as applicable, including financial statements and schedules and all
documents incorporated therein by reference, and provide the Holder and its
counsel with a reasonable opportunity to review and provide comments to the
Company on the preliminary Prospectus and final Prospectus and/or the
Registration Statement;

 

  (vii)

deliver to the Holder and the underwriter or underwriters, if any, without
charge, as many commercial copies of the preliminary Prospectus and the final
Prospectus and/or the preliminary U.S. Prospectus and final U.S. Prospectus, as
applicable, and any amendment or supplement thereto as such Persons may
reasonably request (it being understood that the Company consents to the use of
the preliminary Prospectus and the final Prospectus and/or the preliminary U.S.
Prospectus and final U.S. Prospectus, as applicable, or any amendment or
supplement thereto by the Holder and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
preliminary Prospectus and the final Prospectus and/or such preliminary U.S.
Prospectus and/or final U.S. Prospectus or any amendment or supplement thereto)
and such other documents as the Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities by such Person;

 

  (viii)

on or prior to the date on which a receipt is issued for the preliminary
Prospectus or final Prospectus by the applicable Securities Regulators, use
commercially reasonable efforts to qualify, and cooperate with the Holder, the
managing underwriter or underwriters, if any, and their respective counsel in
connection with the qualification of, such Registrable Securities for offer and
sale under the Securities Laws of each of the Qualifying Provinces, as
applicable, as any such Person or underwriter reasonably requests in writing,
provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;

 

  (ix)

in connection with any underwritten offering enter into customary agreements,
including an underwriting agreement with the underwriter or underwriters, such
agreements to contain such representations and warranties by the Company and
such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions and indemnification
provisions and/or agreements substantially consistent with Article 3, but in any
event, which agreements shall contain provisions for the indemnification by the
underwriter or

 

A-9



--------------------------------------------------------------------------------

  underwriters in favour of the Company with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Prospectus
and/or the Registration Statement included in reliance upon and in conformity
with written information furnished to the Company by any underwriter in writing;

 

  (x)

as promptly as practicable after filing with the Securities Regulators or the
SEC any document which is incorporated by reference into the preliminary
Prospectus or final Prospectus or the Registration Statement, provide copies of
such document to the Holder and its counsel and to the managing underwriters or
underwriters, if any;

 

  (xi)

file, and to not withdraw, a notice declaring its intention to be qualified to
file a short form prospectus as soon as permitted by applicable Securities Laws;

 

  (xii)

use its commercially reasonable efforts to obtain a customary legal opinion, in
the form and substance as is customarily given by external company counsel in
securities offerings, addressed to the Holder and the underwriters, if any, and
such other Persons as the underwriting agreement may reasonably specify, and a
customary “comfort letter” from the Company’s auditor and/or the auditors of any
financial statements included or incorporated by reference in a preliminary
Prospectus or final Prospectus and/or the Registration Statement;

 

  (xiii)

furnish to the Holder and the managing underwriter or underwriters, if any, and
such other Persons as the Holder may reasonably specify, such corporate
certificates, satisfactory to the Holder acting reasonably, as are customarily
furnished in securities offerings, and, in each case, covering substantially the
same matters as are customarily covered in such documents in the relevant
jurisdictions and such other matters as the Holder may reasonably request;

 

  (xiv)

provide and cause to be maintained a transfer agent and registrar for such
Common Shares not later than the date a receipt is issued for the final
Prospectus by the applicable Securities Regulators or the date that the
Registration Statement is declared effective by the SEC and use its best efforts
to cause all Common Shares covered by such Final Prospectus and/or such
Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed;

 

  (xv)

participate in such marketing efforts as the Holder or managing underwriter or
underwriters, if any, determine are reasonably necessary, such as “roadshows”,
institutional investor meetings and similar events; and

 

A-10



--------------------------------------------------------------------------------

  (xvi)

take such other actions and execute and deliver such other documents as may be
reasonably necessary to give full effect to the rights of the Holder under the
Agreement.

 

  (b)

The Company may require the Holder to furnish to the Company such information
regarding the Distribution of such Registrable Securities and such other
information relating to the Holder and its beneficial ownership of Common Shares
as the Company may from time to time reasonably request in writing in order to
comply with applicable Securities Laws in each jurisdiction in which a Demand
Registration or Piggy-Back Registration is to be effected and the U.S.
Securities Act. The Holder agrees to furnish such information to the Company and
to cooperate with the Company as necessary to enable the Company to comply with
the provisions of the Agreement and applicable Securities Laws and the U.S.
Securities Act. The Holder shall promptly notify the Company when the Holder
becomes aware of the happening of any event (insofar as it relates to the Holder
or information provided by the Holder in writing for inclusion in the applicable
preliminary Prospectus or final Prospectus and/or Registration Statement) as a
result of which the preliminary Prospectus or Final Prospectus or the
Registration Statement contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statement therein (in the case of
the preliminary Prospectus or final Prospectus in light of the circumstances
under which they were made) when such preliminary Prospectus or final Prospectus
was delivered or when such Registration Statement was declared effective by the
SEC not misleading or, if for any other reason it shall be necessary during such
time period to amend or supplement the preliminary Prospectus or the final
Prospectus or the Registration Statement in order to comply with Securities Laws
or the U.S. Securities Act. In addition, the Holder shall, if required under
applicable Securities Laws, execute any certificate forming part of a
preliminary Prospectus or a final Prospectus to be filed with the applicable
Securities Regulators.

 

  (c)

In connection with any underwritten offering in connection with a Demand
Registration or a Piggy-Back Registration, the Holder shall enter into customary
agreements, including an underwriting agreement with the underwriter or
underwriters, such agreements to contain such representations and warranties by
the Holder and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions and
indemnification provisions and/or agreements substantially consistent with
Article 3, but in any event, which agreements shall contain provisions for the
indemnification by the underwriter or underwriters in favour of the Holder with
respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Prospectus or the Registration Statement included in
reliance upon and in conformity with written information furnished to the
Company by the underwriter in writing.

 

A-11



--------------------------------------------------------------------------------

3.

Due Diligence; Investigation

 

3.1

Preparation; Reasonable Investigation

In connection with the preparation and filing of any Prospectus or Registration
Statement in connection with a Demand Registration or Piggy-Back Registration as
herein contemplated, the Company shall give the Holder, the underwriter or
underwriters of such Distribution, if any, and their respective counsel,
auditors and other representatives, the opportunity to fully participate in the
preparation of such documents and each amendment thereof or supplement thereto,
and shall insert therein such material furnished to the Company in writing,
which in the reasonable judgment of the Company and its counsel should be
included, and shall give each of them such reasonable and customary access to
the Company’s books and records and such reasonable and customary opportunity to
discuss the business of the Company with its officers and auditors, and to
conduct all reasonable and customary due diligence which the Holder and the
underwriters or underwriter, if any, and their respective counsel may reasonably
require in order to conduct a reasonable investigation in order to enable such
underwriters to execute any certificate required to be executed by them in
Canada for inclusion in such documents, provided that the Holder and the
underwriters agree to maintain the confidentiality of such information.

 

3.2

Indemnification by the Company

In connection with any Demand Registration and/or Piggy-Back Registration, the
Company shall indemnify and hold harmless the Holder and its Affiliates and each
of their respective directors, officers, employees and agents, shareholders,
limited partners and underwriters, from and against any loss (excluding loss of
profits), liability, claim, damage and expense whatsoever (including reasonable
legal fees and expenses), including any amounts paid in settlement of any
investigation, order, litigation, proceeding or claim, joint or several,
incurred, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus or Registration
Statement, or any amendment or supplement thereto, including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or as incurred, arising out of or based upon
any failure to comply with applicable Securities Laws or the U.S. Securities Act
(other than any failure to comply with applicable Securities Laws or the U.S.
Securities Act by the Holder or underwriter); provided that the Company shall
not be liable under this Section 3.2 for any settlement of any action effected
without its written consent, which consent shall not be unreasonably withheld or
delayed; provided further that the indemnity provided for in this Section 3.2,
in respect of the Holder shall not apply to any loss, liability, claim, damage
or expense to the extent incurred, arising out of or based upon any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Holder or underwriter for use in the Prospectus or the Registration Statement.
Any amounts advanced by the Company to an Indemnified Party pursuant to this
Section 3.2 as a result of such losses shall be returned to the Company if it is
finally determined by a court in a judgment not subject to appeal or final
review that such Indemnified Party was not entitled to indemnification by the
Company.

 

A-12



--------------------------------------------------------------------------------

3.3

Indemnification by the Holder

 

  (a)

In connection with any Demand Registration and/or Piggy-Back Registration, the
Holder shall indemnify and hold harmless the Company and each of its directors,
officers, employees, agents and shareholders from and against any loss
(excluding loss of profits), liability, claim, damage and expense whatsoever
(including reasonable legal fees and expenses), including any amounts paid in
settlement of any investigation, order, litigation, proceeding or claim, joint
or several, as incurred, arising out of or based on any untrue statement or
omission of a material fact, or alleged untrue statement or omission of a
material fact, made or required to be made in the Prospectus or the Registration
Statement, as applicable, included in reliance upon and in conformity with
written information furnished to the Company by the Holder for use in the
Prospectus or Registration Statement or as incurred, arising out of or based
upon any failure to comply with applicable Securities Laws or the U.S.
Securities Act (other than any failure to comply with applicable Securities Laws
or the U.S. Securities Act by the Company), including, for greater certainty,
for any amounts paid pursuant to Section 3.2; provided that the Holder shall not
be liable under this Section 3.3(a) for any settlement of any action effected
without its written consent, which consent shall not be unreasonably withheld or
delayed; provided further that the indemnity provided for in this Section 3.3(a)
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of an untrue statement or omission or alleged untrue statement or
omission contained in any Prospectus or Registration Statement relating to a
Demand Registration and/or Piggy Back Registration if the Company or any
underwriter failed to send or deliver a copy of the Prospectus or the U.S.
Prospectus, as applicable, to the Person asserting such losses, liabilities,
claims, damages or expenses on or prior to the delivery of written confirmation
of any sale of securities covered thereby to such Person in any case where such
Prospectus or U.S. Prospectus corrected such untrue statement or omission. Any
amounts advanced by the Holder to an Indemnified Party pursuant to this
Section 3.3(a) as a result of such losses shall be returned to the Holder if it
is finally determined by a court in a judgment not subject to appeal or final
review that such Indemnified Party was not entitled to indemnification by the
Holder.

 

  (b)

Notwithstanding any provision of this Agreement or any other agreement, in
connection with any Demand Registration or any Piggy-Back Registration, in no
event shall the Holder be liable for indemnification or contribution hereunder
for an amount greater than the lesser of: (i) the net sales proceeds actually
received by the Holder; and (ii) the Holder’s proportionate share of any such
liability based on the net sales proceeds actually received by the Holder and
the aggregate net sales proceeds of the Distribution, except in the case of
fraud or wilful misconduct by the Holder.

 

A-13



--------------------------------------------------------------------------------

3.4

Defence of the Action by the Indemnifying Parties

Each party entitled to indemnification under this Article 3 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought,

but the omission to so notify the Indemnifying Party shall not relieve it from
any liability which it may have to the Indemnified Party pursuant to the
provisions of this Article 3 except to the extent of the damage or prejudice
suffered by such delay in notification. The Indemnifying Party shall assume the
defence of such action, including the employment of counsel to be chosen by the
Indemnifying Party to the reasonable satisfaction of the Indemnified Party, and
the payment of expenses. The Indemnified Party shall have the right to employ
its own counsel in any such case, but the legal fees and expenses of such
counsel shall be at the expense of the Indemnified Party, unless the employment
of such counsel is authorized in writing by the Indemnifying Party in connection
with the defence of such action, or the Indemnifying Party shall not have
employed counsel to take charge of the defence of such action or the Indemnified
Party reasonably concludes, based on the opinion of counsel, that there may be
defences available to it or them which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defence of such action on behalf of the
Indemnified Party), in any of which events the reasonable fees and expenses
shall be borne by the Indemnifying Party, provided, further, that in no event
shall the Indemnifying Party be required to pay the expenses of more than one
law firm as counsel for all Indemnified Parties pursuant to this sentence. No
Indemnifying Party, in the defence of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

 

3.5

Contribution

If the indemnification provided for in Section 3.2 or Section 3.3, as
applicable, is unavailable to a party that would have been an Indemnified Party
under Section 3.2 or Section 3.3, as applicable, in respect of any losses,
liabilities, claims, damages and expenses referred to herein, then each party
that would have been an Indemnifying Party hereunder shall, in lieu of
indemnifying such Indemnified Party, contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, liabilities, claims, damages
and expenses in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party on the one hand and such Indemnified Party on the
other hand in connection with the statement or omission which resulted in such
losses, liabilities, claims, damages and expenses, as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case, no Person guilty of misrepresentation within the meaning
of applicable Securities Laws and the U.S. Securities Act shall be entitled to
contribution from any Person who was not guilty of misrepresentation. The amount
paid or payable by a party under this Section 3.5 as a result of the losses,
liabilities, claims, damages and expenses referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The Company and the Holder
agree that it would not be just and equitable if contribution pursuant to this
Section 3.5 were determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this Section 3.5.

 

A-14



--------------------------------------------------------------------------------

3.6

Holder is Trustee

The Company hereby acknowledges and agrees that, with respect to this Article 3,
the Holder is contracting on its own behalf and as agent for the other
Indemnified Parties referred to in this Article 3. In this regard, the Holder
shall act as trustee for such Indemnified Parties of the covenants of the
Company under this Article 3 with respect to such Indemnified Parties and
accepts these trusts and shall hold and enforce those covenants on behalf of
such Indemnified Parties.

 

3.7

Company is Trustee

The Holder hereby acknowledges and agrees that, with respect to this Article 3,
the Company is contracting on its own behalf and as agent for the other
Indemnified Parties referred to in this Article 3. In this regard, the Company
shall act as trustee for such Indemnified Parties of the covenants of the
Holders under this Article 3 with respect to such Indemnified Parties and
accepts these trusts and shall hold and enforce those covenants on behalf of
such Indemnified Parties.

 

3.8

Delay of Registration

The Holder shall have no right to obtain or seek an injunction restraining or
otherwise delaying any registration pursuant to this Agreement as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Schedule A.

 

4.

Limitations on Subsequent Registration Rights

The Company shall not, without the prior written consent of the Holder, enter
into any agreement with any holder or prospective holder of the Company’s
securities that grants such holder or prospective holder rights to include
securities of the Company in any Prospectus under applicable Securities Laws or
any Registration Statement under the U.S. Securities Act, unless: (a) such
rights are either pro rata with, or subordinated to, the rights granted to the
Holder under this Agreement on terms reasonably satisfactory to the Holder; and
(b) the Holder maintains its first priority right in connection with an
Underwriters’ Cutback as contemplated by Section 2.3(a).

 

A-15



--------------------------------------------------------------------------------

SCHEDULE B

COMPLIANCE CERTIFICATE

 

To:

CBG Holdings LLC (“CBG”)

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Investor Rights Agreement
dated ●, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing, the “Agreement”), by and between CBG and Canopy Growth
Corporation (the “Company”).

The undersigned responsible officer hereby certifies as of the date hereof that
he/she is the ● of the Company, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to CBG on behalf of the Company,
and that:

 

1.

The Company is in compliance:

 

  (i)

in all material respects, with all laws and regulations applicable to the
Company’s business, affairs and operations anywhere in the world (other than the
United States), including, to the extent applicable, the Controlled Drugs and
Substances Act (Canada), those laws and regulations prescribed by and in respect
of the Access to Cannabis for Medical Purposes Regulations issued under the
Controlled Drugs and Substances Act (Canada), S.C. 2018, c.16, An Act respecting
cannabis and to amend the Controlled Drugs and Substances Act, the Criminal Code
and other Acts, as amended from time to time and as the same may come into
force, and, including for greater certainty, the rules of the TSX, NYSE and any
other stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities; and

 

  (ii)

in all respects, with all laws and regulations applicable to the Company’s
business, affairs and operations in the United States, including, to the extent
applicable, the Controlled Substances Act of the United States, 21 U.S.C. § 801
et seq, and, including for greater certainty, the rules of the TSX, NYSE and any
other stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities.

 

2.

The Company is in compliance with its internal compliance programs in all
material respects. Such internal compliance programs have been periodically
reviewed and updated to account for any changes in the laws and regulations
applicable to the business, affairs and operations of the Company. In addition,
the Company has provided any and all internally prepared or third-party
consultant prepared audit reports related to a review of the effectiveness of
the Company’s compliance program and processes and controls related to thereto.

 

3.

The Company has not received any communication from any regulator, governmental
entity or other agency since the date of the last Compliance Certificate. If the
Company has received any communication from any regulator, governmental entity
or other agency, it has notified CBG and provided written copies of all such
correspondence and any responses by the Company thereto.

 

B-1



--------------------------------------------------------------------------------

4.

The Company has performed and observed each covenant and condition of the
Agreement, applicable to it, and, since the date of the last Compliance
Certificate has not been in and is not currently in breach of any such covenant
or condition.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of, ● 20●.

 

CANOPY GROWTH CORPORATION

By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B

FORMS OF WARRANT CERTIFICATE

Form of Tranche A Warrant Certificate

(see attached)

 

Exhibit B-1



--------------------------------------------------------------------------------

TRANCHE A

COMMON SHARE PURCHASE WARRANT

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS

SECURITY MUST NOT TRADE THE SECURITY BEFORE ●, 2019.1

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR U.S. STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, ONLY (A) TO CANOPY GROWTH CORPORATION (THE “CORPORATION”), (B)
OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT PROVIDED BY (I) RULE 144 THEREUNDER
IF AVAILABLE OR (II) RULE 144A THEREUNDER, IF AVAILABLE, AND IN EACH CASE IN
ACCORDANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, (D) IN ANOTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, PROVIDED THAT, IN THE CASE
OF TRANSFERS PURSUANT TO (C)(I) OR (D) ABOVE, THE HOLDER HAS, PRIOR TO SUCH
TRANSFER, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OR OTHER EVIDENCE
OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE CORPORATION.
DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS THIS WARRANT AND SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR
EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS ARE AVAILABLE. “UNITED STATES”
AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.

WARRANTS TO PURCHASE COMMON SHARES OF

CANOPY GROWTH CORPORATION

 

Warrant Certificate Number:    Number of Warrants: 20● – A-1    88,472,861   
Date:    ●, 20●2

 

1

Note: Four months and one day after the date of this Warrant Certificate.

2

Note: Date on which this Warrant Certificate is issued to the Holder.



--------------------------------------------------------------------------------

THIS CERTIFIES THAT, for value received, CBG Holdings LLC (the “Holder”) is
entitled, at any time prior to the Expiry Time, to purchase, at the Exercise
Price, one fully paid, validly issued and non-assessable Common Share for each
Warrant vested and exercisable under this Warrant Certificate, by surrendering
to the Company, at its principal office at 1 Hershey Drive, Smith Falls,
Ontario, K7A 0A8, this Warrant Certificate, together with a Subscription Form,
duly completed and executed, and immediately available funds by wire transfer of
lawful money of Canada payable to or to the order of the Company for an amount
equal to the Exercise Price multiplied by the number of Common Shares subscribed
for, on and subject to the terms and conditions set forth below.

Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any Common Shares at any time after the Expiry Time, and from and
after the Expiry Time, this Warrant Certificate and all rights hereunder shall
be void and of no value.

 

1.

Defined Terms

Capitalized terms used in this Warrant Certificate, including the preamble,
shall have the following meanings:

“Adjustment Period” means the period commencing on the date hereof and ending at
the Expiry Time.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Capital Reorganization” has the meaning ascribed to such term in
Section 8(a)(iv).

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.

“Company” means Canopy Growth Corporation, a corporation existing under the
federal laws of Canada, and its successors and assigns.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

- 2 -



--------------------------------------------------------------------------------

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “ Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Current Market Price” means, at the relevant time of reference, the price per
share equal to the volume-weighted average trading price of the Common Shares on
the TSX for the five Trading Days immediately preceding the relevant record
date.

“Exercise Price” means $50.40.

“Expiry Time” means 5:00 p.m. (Toronto time) on ●.3

“NYSE” means the New York Stock Exchange.

“Person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof.

“Rights Offering” has the meaning ascribed to such term in Section 8(a)(ii).

“Rights Period” has the meaning ascribed to such term in Section 8(a)(ii).

“Special Distribution” has the meaning ascribed to such term in
Section 8(a)(iii).

“Subscription Form” means the form of subscription annexed hereto as Schedule
“A”.

“Trading Day” means a day on which the TSX is open for business.

“TSX” means the Toronto Stock Exchange.

“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia.

“U.S. Person” means “U.S. person” as defined in Rule 902(k) of Regulation S
under the U.S. Securities Act.

“U.S. Securities Act” means United States Securities Act of 1933, as amended.

“Warrants” means the tranche A Common Share purchase warrants represented by
this Warrant Certificate.

 

2.

Vesting of Warrants

The Warrants represented by this Warrant Certificate are fully vested and are
immediately exercisable by the Holder at any time and from time to time,
commencing on the date hereof and prior to the Expiry Time.

 

3

Note: The third anniversary of the date of this Warrant Certificate.

 

- 3 -



--------------------------------------------------------------------------------

3.

Exercise of Warrants

 

  (a)

Subject to Section 2, the rights represented by this Warrant Certificate may be
exercised by the Holder, in whole or in part, by the surrender of this Warrant
Certificate, with the attached Subscription Form duly executed, at the principal
office of the Company at 1 Hershey Drive, Smiths Falls, Ontario K7A 0A8 (or such
other office of the Company as it may designate by notice in writing to the
Holder at the address of such Holder appearing on the books of the Company at
any time and from time to time during the period within which the rights
represented by this Warrant Certificate may be exercised) and upon payment to or
to the order of the Company of immediately available funds by wire transfer of
lawful money of Canada in an amount equal to the Exercise Price per Common Share
multiplied by the aggregate number of Common Shares to be issued on such
exercise of this Warrant. In the event that the Holder subscribes for and
purchases any such lesser number of Common Shares prior to the Expiry Time, the
Holder shall be entitled to receive a replacement Warrant Certificate, without
charge, representing the unexercised balance of the Warrants as soon as
practicable, and in any event within five Business Days, after the Warrants
represented by this Warrant Certificate shall have been so exercised.

 

  (b)

The Company agrees that the Common Shares so purchased shall be and be deemed to
be issued to the Holder as the registered owner of such Common Shares as of the
close of business on the date on which both this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid.
Certificates for the Common Shares so purchased shall be delivered to the Holder
as soon as practicable, and in any event within five Business Days, after the
Warrants represented by this Warrant Certificate shall have been so exercised.

 

4.

Ability to Exercise

Subject to Section 2, the Warrants may be exercised in whole or in part at any
time and from time to time prior to the Expiry Time. After the Expiry Time, all
rights under any outstanding Warrants evidenced hereby, in respect of which the
rights of subscription and purchase herein provided for shall not have been
exercised, shall wholly cease and terminate and such Warrants shall be void and
of no value or effect.

 

5.

No Fractional Common Shares

No fractional Common Shares will be issuable upon any exercise of the Warrants
and the Holder will not be entitled to any cash payment or compensation in lieu
of a fractional Common Share.

 

6.

Not a Shareholder

The holding of the Warrants shall not constitute the Holder a shareholder of the
Company nor entitle the Holder to any right or interest in respect thereof,
except as expressly provided in this Warrant Certificate.

 

7.

Covenants and Representations of the Company

The Company covenants and agrees as follows:

 

  (a)

this Warrant Certificate is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

 

- 4 -



--------------------------------------------------------------------------------

  (b)

all Common Shares which may be issued upon the exercise of the rights
represented by the Warrants will, upon issuance, be validly issued, fully paid
and non-assessable, free from all taxes, liens and charges with respect to the
issue thereof, except with respect to any applicable withholding taxes; and

 

  (c)

during the period within which the rights represented by this Warrant
Certificate may be exercised, the Company will at all times have authorized and
reserved a sufficient number of its Common Shares to provide for the exercise of
the rights represented by this Warrant Certificate.

 

8.

Anti-Dilution Protection

 

  (a)

The Exercise Price and the number of Common Shares issuable to the Holder upon
the exercise of the Warrants shall be subject to adjustment from time to time in
the events and in the manner provided as follows:

 

  (i)

If at any time during the Adjustment Period the Company shall:

 

  (A)

fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a share
dividend;

 

  (B)

fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

 

  (C)

subdivide the outstanding Common Shares into a greater number of Common Shares;
or

 

  (D)

consolidate the outstanding Common Shares into a smaller number of Common
Shares,

(any of such events in subsections (A), (B), (C) and (D) above being called a
“Common Share Reorganization”), the Exercise Price shall be adjusted on the
earlier of the record date on which holders of Common Shares are determined for
the purposes of the Common Share Reorganization and the effective date of the
Common Share Reorganization to the amount determined by multiplying the Exercise
Price in effect immediately prior to such record date or effective date, as the
case may be, by a fraction:

 

  (A)

the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

 

  (B)

the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including, in the case of a distribution of securities exchangeable for or
convertible into Common Shares, the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such record date or effective date, as the case may be).

 

- 5 -



--------------------------------------------------------------------------------

To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(i) as a result of the fixing by the Company of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

 

  (ii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of rights, options or warrants pursuant to which such
holders are entitled, during a period expiring not more than 45 days after the
record date for such issue (such period being the “Rights Period”), to subscribe
for or purchase Common Shares or securities exchangeable for or convertible into
Common Shares at a price per share to the holder (or in the case of securities
exchangeable for or convertible into Common Shares, at an exchange or conversion
price per share) at the date of issue of such securities of less than the
Current Market Price of the Common Shares on such record date (any of such
events being called a “Rights Offering”), the Exercise Price shall be adjusted
effective immediately after the record date for such Rights Offering to the
amount determined by multiplying the Exercise Price in effect on such record
date by a fraction:

 

  (A)

the numerator of which shall be the aggregate of:

 

  (1)

the number of Common Shares outstanding on the record date for the Rights
Offering, and

 

  (2)

the quotient determined by dividing

 

  I.

either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 

  II.

the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 

  (B)

the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

 

- 6 -



--------------------------------------------------------------------------------

If by the terms of the rights, options, or warrants referred to in this
Section 8(a)(ii), there is more than one purchase, conversion or exchange price
per Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be. Any
Common Shares owned by or held for the account of the Company shall be deemed
not to be outstanding for the purpose of any such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(ii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants referred to in this
Section 8(a)(ii), the Exercise Price shall be readjusted immediately after the
expiry of any relevant exchange, conversion or exercise right to the Exercise
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.

 

  (iii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of:

 

  (A)

shares of the Company of any class other than Common Shares;

 

  (B)

rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share) at the date of issue of such securities to the
holder of at least the Current Market Price of the Common Shares on such record
date);

 

  (C)

evidences of indebtedness of the Company; or

 

  (D)

any property or assets of the Company;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
called a “Special Distribution”), the Exercise Price shall be adjusted effective
immediately after the record date for the Special Distribution to the amount
determined by multiplying the Exercise Price in effect on the record date for
the Special Distribution by a fraction:

 

  (1)

the numerator of which shall be the difference between:

 

  I.

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 

- 7 -



--------------------------------------------------------------------------------

  II.

the fair value, as determined in good faith by the directors of the Company, to
the holders of Common Shares of the shares, rights, options, warrants, evidences
of indebtedness or property or assets to be issued or distributed in the Special
Distribution; and

 

  (2)

the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(iii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants to acquire Common
Shares or securities exchangeable for or convertible into Common Shares referred
to in this Section 8(a)(iii), the Exercise Price shall be readjusted immediately
after the expiry of any relevant exercise, exchange or conversion right to the
amount which would then be in effect based upon the number of Common Shares
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.

 

  (iv)

If at any time during the Adjustment Period there shall occur:

 

  (A)

a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 

  (B)

a consolidation, amalgamation, arrangement or merger of the Company with or into
another body corporate which results in a reclassification or redesignation of
the Common Shares or a change of the Common Shares into other shares or
securities;

 

  (C)

the transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another company or entity;

(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Warrants, in lieu of the number of Common Shares to which the Holder was
theretofore entitled upon the exercise of the Warrants, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Holder would have been entitled to receive as a result
of the Capital Reorganization if, on the effective date thereof, the Holder had
been the registered holder of the number of Common Shares which the Holder was
theretofore entitled to purchase or receive upon the exercise of the Warrants.
If necessary, as a result of any such Capital Reorganization, appropriate
adjustments shall be made in the application of the provisions of this Warrant
Certificate with respect to the rights and interests thereafter of the Holder to
the end that the provisions shall thereafter correspondingly be made applicable
as nearly as may reasonably be possible in relation to any shares or other
securities or property thereafter deliverable upon the exercise of the Warrants.

 

- 8 -



--------------------------------------------------------------------------------

  (v)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of Sections 8(a)(i) or
8(a)(iii) of this Warrant Certificate, then the number of Common Shares
purchasable upon the subsequent exercise of the Warrants shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Common
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.

 

  (b)

The following rules and procedures shall be applicable to adjustments made
pursuant to Section 8(a) of this Warrant Certificate:

 

  (i)

subject to the following sections of this Section 8(b), any adjustment made
pursuant to Section 8(a) of this Warrant Certificate shall be made successively
whenever an event referred to therein shall occur;

 

  (ii)

no adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one percent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of the Warrants unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which except for the provision of this Section 8(b)(ii) would
otherwise have been required to be made shall be carried forward and taken into
account in any subsequent adjustment. Notwithstanding any other provision of
Section 8(a) of this Warrant Certificate, no adjustment of the Exercise Price
shall be made which would result in an increase in the Exercise Price or a
decrease in the number of Common Shares issuable upon the exercise of the
Warrants (except in respect of a consolidation of the outstanding Common
Shares);

 

  (iii)

if at any time during the Adjustment Period the Company shall take any action
affecting the Common Shares, other than an action or event described in
Section 8(a) of this Warrant Certificate, which in the opinion of the directors
of the Company would have an adverse effect upon the rights of the Holder, the
Exercise Price and/or the number of Common Shares purchasable under the Warrants
shall, subject to any necessary regulatory approval, be adjusted in such manner
and at such time as the directors of the Company may determine to be equitable
in the circumstances, provided that no such action shall be taken unless and
until the Holder has been provided with notice of such proposed action and the
consequences thereof;

 

  (iv)

if the Company sets a record date to determine holders of Common Shares for the
purpose of entitling such holders to receive any dividend or distribution or any
subscription or purchase rights and shall thereafter and before the distribution
to such holders of any such dividend, distribution or subscription or purchase
rights legally abandon its plan to pay or deliver such dividend, distribution or
subscription or purchase rights, then no adjustment in the Exercise Price or the
number of Common Shares purchasable under the Warrants shall be required by
reason of the setting of such record date;

 

- 9 -



--------------------------------------------------------------------------------

  (v)

no adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of the Warrants shall be made in respect of any
event described in Section 8 of this Warrant Certificate if (subject to TSX and
NYSE approval) the Holder is entitled to participate in such event on the same
terms mutatis mutandis as if the Holder had exercised the Warrants prior to or
on the record date or effective date, as the case may be, of such event. Any
such participation by the Holder is subject to regulatory approval; and

 

  (vi)

in any case in which this Warrant Certificate shall require that an adjustment
shall become effective immediately after a record date for an event referred to
in Section 8(a) hereof, the Company may defer, until the occurrence of such
event:

 

  (A)

issuing to the Holder, to the extent that the Warrants are exercised after such
record date and before the occurrence of such event, the additional Common
Shares issuable upon such exercise by reason of the adjustment required by such
event; and

 

  (B)

delivering to the Holder any distribution declared with respect to such
additional Common Shares after such record date and before such event;

provided, however, that the Company shall deliver to the Holder an appropriate
instrument evidencing the right of the Holder upon the occurrence of the event
requiring the adjustment, to an adjustment in the Exercise Price or the number
of Common Shares purchasable upon the exercise of the Warrants and to such
distribution declared with respect to any such additional Common Shares issuable
on the exercise of the Warrants.

 

  (c)

At least 10 days prior to the earlier of the record date or effective date of
any event which requires or might require an adjustment in any of the rights of
the Holder under this Warrant Certificate, including the Exercise Price or the
number of Common Shares which may be purchased under this Warrant Certificate,
the Company shall deliver to the Holder a certificate of the Company specifying
the particulars of such event and, if determinable, the required adjustment and
the calculation of such adjustment. In case any adjustment for which a notice in
this Section 8(c) has been given is not then determinable, the Company shall
promptly after such adjustment is determinable deliver to the Holder a
certificate providing the calculation of such adjustment. The Company hereby
covenants and agrees that the Company will not take any action which might
deprive the Holder of the opportunity of exercising the rights of subscription
contained in this Warrant Certificate, during such 10 day period.

 

  (d)

In connection with any: (i) reclassification or redesignation of the Common
Shares, any change of the Common Shares into other shares or securities or any
other capital reorganization involving the Common Shares other than as set forth
in this Section 8; (ii) consolidation, amalgamation, arrangement or merger of
the Company with or into another body corporate which results in a
reclassification or redesignation of the Common Shares or a change of the Common
Shares into other shares or securities (including, without limitation, pursuant
to a “take-over bid”, “tender offer” or other acquisition of all or
substantially all of the outstanding Common Shares); or (iii) sale, transfer or
lease to another corporation of all or substantially all the property or assets
of the Company, the Holder shall have the right thereafter, upon payment of the
Exercise Price in effect immediately prior to such action, to purchase upon
exercise of each Warrant the kind and amount of shares and other securities and
property which it would have owned or have been entitled to receive after the
happening of such reclassification,

 

- 10 -



--------------------------------------------------------------------------------

  redesignation, consolidation, amalgamation, arrangement, merger, sale,
transfer or lease had such Warrant been exercised immediately prior to such
action, and the Holder shall be bound to accept such shares and other securities
and property in lieu of the Common Shares to which it was previously entitled;
provided, however, that no adjustment in respect of dividends, interest or other
income on or from such shares or other securities and property shall be made
during the term of a Warrant or upon the exercise of a Warrant. If necessary, as
a result of any actions contemplated by this paragraph, appropriate adjustments
shall be made in the application of the provisions of this Warrant Certificate
with respect to the rights and interests thereafter of the Holder to the end
that the provisions shall thereafter correspondingly be made applicable as
nearly as may reasonably be possible in relation to any shares or other
securities or property thereafter deliverable upon the exercise of the Warrants.
The provisions of this paragraph shall similarly apply to successive
consolidations, mergers, amalgamation, sales, transfers or leases.

 

9.

U.S. Registration

This Warrant and the Common Shares issuable upon exercise of this Warrant have
not been and will not be registered under the U.S. Securities Act or under state
securities laws of any state in the United States. Accordingly, this Warrant may
not be transferred or exercised in the United States or by or on behalf of a
U.S. Person or a person in the United States unless an exemption is available
from the registration requirements of the U.S. Securities Act and applicable
state securities laws and, if required by the Company, the holder of this
Warrant has furnished an opinion of counsel of recognized standing in form and
substance reasonably satisfactory to the Company to such effect, as applicable.

 

10.

Authorized Shares

As a condition precedent to the taking of any action which would require an
adjustment pursuant to Section 8 of this Warrant Certificate, the Company shall
take any action which may be necessary in order that the Company has issued and
reserved in its authorized capital, and may validly and legally issue as fully
paid and non-assessable, all of the Common Shares (or other shares and
securities, if applicable) which the Holder of the Warrants is entitled to
receive on the exercise hereof.

 

11.

Mutilated or Missing Warrant Certificate

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant Certificate and, in the case of any
such loss, theft or destruction, upon delivery of a bond or indemnity
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender or cancellation of this Warrant Certificate, the Company will issue to
the Holder a new warrant certificate of like tenor, in lieu of this Warrant
Certificate, representing the right to subscribe for and purchase the number of
Common Shares which may be subscribed for and purchased hereunder.

 

12.

Merger and Successors

 

  (a)

Nothing herein contained shall prevent any consolidation, amalgamation or merger
of the Company with or into any other Person or Persons, or a conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any Person lawfully entitled to acquire and operate
same, provided, however, that the Person formed by such consolidation,
amalgamation, arrangement or merger or which acquires by conveyance or transfer
all or substantially all of the properties and estates of the Company as an
entirety shall, simultaneously with such amalgamation, arrangement, merger,
conveyance or transfer, assume the due and punctual performance and observance
of all the covenants and conditions hereof to be performed or observed by the
Company.

 

- 11 -



--------------------------------------------------------------------------------

  (b)

In case the Company, pursuant to Section 12(a), shall be consolidated,
amalgamated or merged with or into any other Person or Persons or shall convey
or transfer all or substantially all of its properties and estates as an
entirety to any other Person, the successor Person formed by such consolidation,
amalgamation or arrangement, or into which the Company shall have been
consolidated, amalgamated or merged or which shall have received a conveyance or
transfer as aforesaid, shall succeed to and be substituted for the Company
hereunder and such changes in phraseology and form (but not in substance) may be
made in this Warrant Certificate as may be appropriate in view of such
amalgamation, arrangement, merger or transfer.

 

13.

Amendment

This Warrant Certificate may only be amended with the prior written consent of
the Company and the Holder.

 

14.

Severability

If any term or other provision of this Warrant Certificate is invalid, illegal
or incapable of being enforced under any applicable law or as a matter of public
policy, all other conditions and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Company and the Holder shall negotiate in good faith to modify this Warrant
Certificate so as to effect the original intent of the Company and the Holder as
closely as possible in a mutually acceptable manner in order that the provisions
of this Warrant Certificate be consummated as originally contemplated to the
greatest extent possible.

 

15.

Governing Law

This Warrant Certificate shall be governed by and construed and interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein irrespective of the choice of laws principles.

 

16.

Transferability

Subject only to applicable securities laws, the Warrants represented by this
Warrant Certificate are transferable by the Holder to any of its Affiliates and
the term “Holder” shall mean and include any successor, transferee or assignee
of the current or any future Holder. The Warrants represented by this Warrant
Certificate may be transferred by the Holder completing and delivering to the
Company the transfer form attached hereto as Schedule “B”. For greater
certainty, the Warrants represented by this Warrant Certificate are not
transferrable except as described in this Section 16 or with the prior written
consent of the Company.

 

17.

Enurement

This Warrant Certificate and all of its provisions shall enure to the benefit of
the Holder and its permitted assigns and successors and shall be binding upon
the Company and its successors and permitted assigns.

 

- 12 -



--------------------------------------------------------------------------------

18.

Notice

All notices, requests, claims, demands and other communications under this
Warrant Certificate shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service or by registered or certified mail (postage prepaid,
return receipt requested) to the Holder and the Company at the following
addresses (or at such other address as shall be specified in a notice given in
accordance with this Section 18):

 

  (a)

if to the Holder at:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention: Emmanuel Pressman and James R. Brown

 

  (b)

if to the Company at:

1 Hershey Drive,

Smiths Falls, ON K7A 0A8

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, ON K2K 3G4

Attention: Deborah Weinstein

 

19.

Further Assurances

The Company shall promptly do, make, execute, deliver, or cause to be done,
made, executed or delivered, all such further acts, documents and things as the
Holder may reasonably require from time to time for the purpose of giving effect
to this Warrant Certificate and shall use reasonable efforts and take all such
steps as may be reasonably within its power to implement to their full extent
the provisions of this Warrant Certificate.

 

20.

Currency

All dollar amounts referred to in this Warrant Certificate are in Canadian
dollars.

[Signature page follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by a duly authorized signatory effective as of the date first written
above.

 

CANOPY GROWTH CORPORATION

By:  

             

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE “A”

SUBSCRIPTION FORM

TO: CANOPY GROWTH CORPORATION

Terms which are not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant Certificate held by the undersigned and issued by
Canopy Growth Corporation (the “Company”).

The undersigned hereby exercises the right to acquire                     
Common Shares of the

Company in accordance with and subject to the provisions of such Warrant
Certificate and herewith makes payment of the Exercise Price in full for the
said number of Common Shares.

(Please check the ONE box applicable):

 

☐    A    The undersigned holder (i) at the time of exercise of the Warrant is
not in the United States; (ii) is not a U.S. Person (iii) is not exercising the
Warrant on behalf of a U.S. Person or a person in the United States; and
(iv) did not execute or deliver this exercise form in the United States. ☐    B.
   The undersigned holder (i) purchased the Warrants for its own account or the
account of another “accredited investor” as defined in Rule 501(a) of Regulation
D under the U.S. Securities Act (“Accredited Investor”); (ii) is exercising the
Warrants solely for its own account or for the account of such other Accredited
Investor; (iii) each of it and such other person, if any, was an Accredited
Investor on the date the Warrants were acquired and is an Accredited Investor on
the date of exercise of the Warrants; and (iv) the representations and
warranties made by the holder or any beneficial purchaser, as the case may be,
to the Company in connection with the acquisition of the Warrants remain true
and correct on the date hereof. ☐    C.    The undersigned holder has delivered
to the Company an opinion of counsel (which will not be sufficient unless it is
from counsel of recognized standing and in form and substance reasonably
satisfactory to the Company) to the effect that an exemption from the
registration requirements of the U.S. Securities Act and applicable state
securities laws is available.

The Common Shares are to be issued, registered and delivered as follows:

 

Name:   

         

Address in full:   

 

  

 

Note: If further nominees are intended, please attach (and initial) a schedule
giving these particulars.

DATED this              day of                     , 20        .



--------------------------------------------------------------------------------

 

Signature Guaranteed

             

 

(Signature of Warrantholder)

(if required)     

 

    

 

     Print full name     

 

    

 

     Print full address

Note:

The undersigned holder understands that unless Box A above is checked, the
certificate representing the Common Shares issuable upon exercise of the
Warrants will bear a legend restricting transfer without registration under the
U.S. Securities Act and applicable state securities laws unless an exemption
from registration is available. Certificates representing such Common Shares
will not be registered or delivered to an address in the United States unless
Box B or Box C above is checked. If Box C is checked, any opinion tendered must
be in form and substance reasonably satisfactory to the Company. Holders
planning to deliver an opinion of counsel in connection with the exercise of the
Warrant should contact the Company in advance to determine whether any opinions
to be tendered will be acceptable to the Company.

If Box B or Box C is checked, any certificate representing the Common Shares
issued upon exercise of this Warrant will bear an applicable United States
restrictive legend.

Instructions:

The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to the Company.

The signature on this Subscription Form must correspond in every particular with
the name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

If the Subscription Form indicates that Common Shares are to be issued to a
Person or Persons other than the registered holder of the Warrant Certificate or
an affiliate of such registered holder, the endorsement must be signature
guaranteed, in either case, by a Canadian chartered bank, or a member of a
recognized Securities Transfer Agents Medallion Program (STAMP). The stamp
affixed thereon by the guarantor must bear the actual words “Signature
Guarantee”, or “Signature Medallion Guaranteed” or in accordance with industry
standards.

The certificates will be mailed by registered mail to the Holder(s) at the
address(es) appearing in this Subscription Form.

If any Warrants represented by this certificate are not being exercised, a new
Warrant Certificate will be issued and delivered to the Holder with the Common
Share certificates in accordance with the provisions of the Warrant Certificate.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE “B”

TRANSFER FORM

TO: CANOPY GROWTH CORPORATION

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(include name and address of the transferee) ________________ (include number)
Warrants exercisable for common shares of Canopy Growth Corporation (the
“Company”) registered in the name of the undersigned on the register of the
Company maintained therefor, and hereby irrevocably appoints
__________________________________________ the attorney of the undersigned to
transfer the said securities on the books maintained by the Company with full
power of substitution.

THE UNDERSIGNED TRANSFEROR HEREBY CERTIFIES AND DECLARES that the Warrants are
not being offered, sold or transferred to, or for the account or benefit of, a
“U.S. person” (as defined in Rule 902(k) of Regulation S under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”)) or a person
within the United States unless the Warrants are registered under the U.S.
Securities Act and any applicable state securities laws or unless an exemption
from such registration is available.

DATED this _________ day of ___________________, 20____.

 

 

Signature Guaranteed

             

 

(Signature of Warrantholder)

    

 

Print full name

    

 

    

 

 

Print full address

Instructions:

The signature on this Transfer Form must correspond in every particular with the
name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

The endorsement must be signature guaranteed, in either case, by a Canadian
chartered bank, or a member of a recognized Securities Transfer Agents Medallion
Program (STAMP). The stamp affixed thereon by the guarantor must bear the actual
words “Signature Guarantee”, or “Signature Medallion Guaranteed” or in
accordance with industry standards.

If any Warrants represented by this certificate are not being transferred, a new
Warrant Certificate will be issued and delivered to the Holder.



--------------------------------------------------------------------------------

Form of Tranche B Warrant Certificate

(see attached)

 

Exhibit B-2



--------------------------------------------------------------------------------

TRANCHE B

COMMON SHARE PURCHASE WARRANT

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE ●, 2019.1

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR U.S. STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, ONLY (A) TO CANOPY GROWTH CORPORATION (THE “CORPORATION”), (B)
OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT PROVIDED BY (I) RULE 144 THEREUNDER
IF AVAILABLE OR (II) RULE 144A THEREUNDER, IF AVAILABLE, AND IN EACH CASE IN
ACCORDANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, (D) IN ANOTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, PROVIDED THAT, IN THE CASE
OF TRANSFERS PURSUANT TO (C)(I) OR (D) ABOVE, THE HOLDER HAS, PRIOR TO SUCH
TRANSFER, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OR OTHER EVIDENCE
OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE CORPORATION.
DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS THIS WARRANT AND SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR
EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS ARE AVAILABLE. “UNITED STATES”
AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.

WARRANTS TO PURCHASE COMMON SHARES OF

CANOPY GROWTH CORPORATION

 

Warrant Certificate Number:    Number of Warrants:

20● – B-1

   51,272,592    Date:    ●, 20●2

 

 

1 

Note: Four months and one day after the date of this Warrant Certificate.

2 

Note: Date on which this Warrant Certificate is issued to the Holder.



--------------------------------------------------------------------------------

THIS CERTIFIES THAT, for value received, CBG Holdings LLC (the “Holder”) is
entitled, at any time prior to the Expiry Time, to purchase, at the Exercise
Price, one fully paid, validly issued and non-assessable Common Share for each
Warrant vested and exercisable under this Warrant Certificate, by surrendering
to the Company, at its principal office at 1 Hershey Drive, Smith Falls,
Ontario, K7A 0A8, this Warrant Certificate, together with a Subscription Form,
duly completed and executed, and immediately available funds by wire transfer of
lawful money of Canada payable to or to the order of the Company for an amount
equal to the Exercise Price multiplied by the number of Common Shares subscribed
for, on and subject to the terms and conditions set forth below.

Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any Common Shares at any time after the Expiry Time, and from and
after the Expiry Time, this Warrant Certificate and all rights hereunder shall
be void and of no value.

 

1.

Defined Terms

Capitalized terms used in this Warrant Certificate, including the preamble,
shall have the following meanings:

“Adjustment Period” means the period commencing on the date hereof and ending at
the Expiry Time.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Capital Reorganization” has the meaning ascribed to such term in
Section 8(a)(iv).

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.

“Company” means Canopy Growth Corporation, a corporation existing under the
federal laws of Canada, and its successors and assigns.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

- 2 -



--------------------------------------------------------------------------------

(c) in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “ Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Current Market Price” means, at the relevant time of reference, the price per
share equal to the volume-weighted average trading price of the Common Shares on
the TSX for the five Trading Days immediately preceding the relevant record
date.

“Exercise Price” means, at the time of exercise, the Current Market Price.

“Expiry Time” means 5:00 p.m. (Toronto time) on ●.3

“NYSE” means the New York Stock Exchange.

“Person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof.

“Rights Offering” has the meaning ascribed to such term in Section 8(a)(ii).

“Rights Period” has the meaning ascribed to such term in Section 8(a)(ii).

“Special Distribution” has the meaning ascribed to such term in
Section 8(a)(iii).

“Subscription Form” means the form of subscription annexed hereto as Schedule
“A”.

“Trading Day” means a day on which the TSX is open for business.

“Tranche A Warrants” means the 91,662,953 Common Share purchase warrants
represented by the tranche A warrant certificate issued by the Company to the
Holder on the date hereof.

“TSX” means the Toronto Stock Exchange.

“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia.

“U.S. Person” means “U.S. person” as defined in Rule 902(k) of Regulation S
under the U.S.

Securities Act.

“U.S. Securities Act” means United States Securities Act of 1933, as amended.

“Warrants” means the tranche B Common Share purchase warrants represented by
this Warrant Certificate.

 

 

3

Note: The third anniversary of the date of this Warrant Certificate.

 

- 3 -



--------------------------------------------------------------------------------

2.

Vesting of Warrants

The Warrants represented by this Warrant Certificate shall vest and become
immediately exercisable once all Tranche A Warrants have been exercised in
accordance with their terms, and shall remain exercisable by the Holder, in
whole or in part at any time, and from time to time, thereafter and prior to the
Expiry Time.

 

3.

Exercise of Warrants

 

  (a)

Subject to Section 2, the rights represented by this Warrant Certificate may be
exercised by the Holder, in whole or in part, by the surrender of this Warrant
Certificate, with the attached Subscription Form duly executed, at the principal
office of the Company at 1 Hershey Drive, Smiths Falls, Ontario K7A 0A8 (or such
other office of the Company as it may designate by notice in writing to the
Holder at the address of such Holder appearing on the books of the Company at
any time and from time to time during the period within which the rights
represented by this Warrant Certificate may be exercised) and upon payment to or
to the order of the Company of immediately available funds by wire transfer of
lawful money of Canada in an amount equal to the Exercise Price per Common Share
multiplied by the aggregate number of Common Shares to be issued on such
exercise of this Warrant. In the event that the Holder subscribes for and
purchases any such lesser number of Common Shares prior to the Expiry Time, the
Holder shall be entitled to receive a replacement Warrant Certificate, without
charge, representing the unexercised balance of the Warrants as soon as
practicable, and in any event within five Business Days, after the Warrants
represented by this Warrant Certificate shall have been so exercised.

 

  (b)

The Company agrees that the Common Shares so purchased shall be and be deemed to
be issued to the Holder as the registered owner of such Common Shares as of the
close of business on the date on which both this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid.
Certificates for the Common Shares so purchased shall be delivered to the Holder
as soon as practicable, and in any event within five Business Days, after the
Warrants represented by this Warrant Certificate shall have been so exercised.

 

4.

Ability to Exercise

Subject to Section 2, the Warrants may be exercised in whole or in part at any
time and from time to time prior to the Expiry Time. After the Expiry Time, all
rights under any outstanding Warrants evidenced hereby, in respect of which the
rights of subscription and purchase herein provided for shall not have been
exercised, shall wholly cease and terminate and such Warrants shall be void and
of no value or effect.

 

5.

No Fractional Common Shares

No fractional Common Shares will be issuable upon any exercise of the Warrants
and the Holder will not be entitled to any cash payment or compensation in lieu
of a fractional Common Share.

 

6.

Not a Shareholder

The holding of the Warrants shall not constitute the Holder a shareholder of the
Company nor entitle the Holder to any right or interest in respect thereof,
except as expressly provided in this Warrant Certificate.

 

- 4 -



--------------------------------------------------------------------------------

7.

Covenants and Representations of the Company The Company covenants and agrees as
follows:

 

  (a)

this Warrant Certificate is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

 

  (b)

all Common Shares which may be issued upon the exercise of the rights
represented by the Warrants will, upon issuance, be validly issued, fully paid
and non-assessable, free from all taxes, liens and charges with respect to the
issue thereof, except with respect to any applicable withholding taxes; and

 

  (c)

during the period within which the rights represented by this Warrant
Certificate may be exercised, the Company will at all times have authorized and
reserved a sufficient number of its Common Shares to provide for the exercise of
the rights represented by this Warrant Certificate.

 

8.

Anti-Dilution Protection

 

  (a)

The Exercise Price and the number of Common Shares issuable to the Holder upon
the exercise of the Warrants shall be subject to adjustment from time to time in
the events and in the manner provided as follows:

 

  (i)

If at any time during the Adjustment Period the Company shall:

 

  (A)

fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a share
dividend;

 

  (B)

fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

 

  (C)

subdivide the outstanding Common Shares into a greater number of Common Shares;
or

 

  (D)

consolidate the outstanding Common Shares into a smaller number of Common
Shares,

(any of such events in subsections (A), (B), (C) and (D) above being called a
“Common Share Reorganization”), the Exercise Price shall be adjusted on the
earlier of the record date on which holders of Common Shares are determined for
the purposes of the Common Share Reorganization and the effective date of the
Common Share Reorganization to the amount determined by multiplying the Exercise
Price in effect immediately prior to such record date or effective date, as the
case may be, by a fraction:

 

  (A)

the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

 

- 5 -



--------------------------------------------------------------------------------

  (B)

the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including, in the case of a distribution of securities exchangeable for or
convertible into Common Shares, the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such record date or effective date, as the case may be).

To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(i) as a result of the fixing by the Company of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

 

  (ii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of rights, options or warrants pursuant to which such
holders are entitled, during a period expiring not more than 45 days after the
record date for such issue (such period being the “Rights Period”), to subscribe
for or purchase Common Shares or securities exchangeable for or convertible into
Common Shares at a price per share to the holder (or in the case of securities
exchangeable for or convertible into Common Shares, at an exchange or conversion
price per share) at the date of issue of such securities of less than the
Current Market Price of the Common Shares on such record date (any of such
events being called a “Rights Offering”), the Exercise Price shall be adjusted
effective immediately after the record date for such Rights Offering to the
amount determined by multiplying the Exercise Price in effect on such record
date by a fraction:

 

  (A)

the numerator of which shall be the aggregate of:

 

  (1)

the number of Common Shares outstanding on the record date for the Rights
Offering, and

 

  (2)

the quotient determined by dividing

 

  I.

either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 

  II.

the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 

- 6 -



--------------------------------------------------------------------------------

  (B)

the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

If by the terms of the rights, options, or warrants referred to in this
Section 8(a)(ii), there is more than one purchase, conversion or exchange price
per Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be. Any
Common Shares owned by or held for the account of the Company shall be deemed
not to be outstanding for the purpose of any such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(ii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants referred to in this
Section 8(a)(ii), the Exercise Price shall be readjusted immediately after the
expiry of any relevant exchange, conversion or exercise right to the Exercise
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.

 

  (iii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of:

 

  (A)

shares of the Company of any class other than Common Shares;

 

  (B)

rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share) at the date of issue of such securities to the
holder of at least the Current Market Price of the Common Shares on such record
date);

 

  (C)

evidences of indebtedness of the Company; or

 

  (D)

any property or assets of the Company;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
called a “Special Distribution”), the Exercise Price shall be adjusted effective
immediately after the record date for the Special Distribution to the amount
determined by multiplying the Exercise Price in effect on the record date for
the Special Distribution by a fraction:

 

- 7 -



--------------------------------------------------------------------------------

  (1)

the numerator of which shall be the difference between:

 

  I.

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 

  II.

the fair value, as determined in good faith by the directors of the Company, to
the holders of Common Shares of the shares, rights, options, warrants, evidences
of indebtedness or property or assets to be issued or distributed in the Special
Distribution; and

 

  (2)

the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(iii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants to acquire Common
Shares or securities exchangeable for or convertible into Common Shares referred
to in this Section 8(a)(iii), the Exercise Price shall be readjusted immediately
after the expiry of any relevant exercise, exchange or conversion right to the
amount which would then be in effect based upon the number of Common Shares
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.

 

  (iv)

If at any time during the Adjustment Period there shall occur:

 

  (A)

a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 

  (B)

a consolidation, amalgamation, arrangement or merger of the Company with or into
another body corporate which results in a reclassification or redesignation of
the Common Shares or a change of the Common Shares into other shares or
securities;

 

  (C)

the transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another company or entity;

(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Warrants, in lieu of the number of Common Shares to which the Holder was
theretofore entitled upon the exercise of the Warrants, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Holder

 

- 8 -



--------------------------------------------------------------------------------

would have been entitled to receive as a result of the Capital Reorganization
if, on the effective date thereof, the Holder had been the registered holder of
the number of Common Shares which the Holder was theretofore entitled to
purchase or receive upon the exercise of the Warrants. If necessary, as a result
of any such Capital Reorganization, appropriate adjustments shall be made in the
application of the provisions of this Warrant Certificate with respect to the
rights and interests thereafter of the Holder to the end that the provisions
shall thereafter correspondingly be made applicable as nearly as may reasonably
be possible in relation to any shares or other securities or property thereafter
deliverable upon the exercise of the Warrants.

 

  (v)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of Sections 8(a)(i) or
8(a)(iii) of this Warrant Certificate, then the number of Common Shares
purchasable upon the subsequent exercise of the Warrants shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Common
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.

 

  (b)

The following rules and procedures shall be applicable to adjustments made
pursuant to Section 8(a) of this Warrant Certificate:

 

  (i)

subject to the following sections of this Section 8(b), any adjustment made
pursuant to Section 8(a) of this Warrant Certificate shall be made successively
whenever an event referred to therein shall occur;

 

  (ii)

no adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one percent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of the Warrants unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which except for the provision of this Section 8(b)(ii) would
otherwise have been required to be made shall be carried forward and taken into
account in any subsequent adjustment. Notwithstanding any other provision of
Section 8(a) of this Warrant Certificate, no adjustment of the Exercise Price
shall be made which would result in an increase in the Exercise Price or a
decrease in the number of Common Shares issuable upon the exercise of the
Warrants (except in respect of a consolidation of the outstanding Common
Shares);

 

  (iii)

if at any time during the Adjustment Period the Company shall take any action
affecting the Common Shares, other than an action or event described in
Section 8(a) of this Warrant Certificate, which in the opinion of the directors
of the Company would have an adverse effect upon the rights of the Holder, the
Exercise Price and/or the number of Common Shares purchasable under the Warrants
shall, subject to any necessary regulatory approval, be adjusted in such manner
and at such time as the directors of the Company may determine to be equitable
in the circumstances, provided that no such action shall be taken unless and
until the Holder has been provided with notice of such proposed action and the
consequences thereof;

 

- 9 -



--------------------------------------------------------------------------------

  (iv)

if the Company sets a record date to determine holders of Common Shares for the
purpose of entitling such holders to receive any dividend or distribution or any
subscription or purchase rights and shall thereafter and before the distribution
to such holders of any such dividend, distribution or subscription or purchase
rights legally abandon its plan to pay or deliver such dividend, distribution or
subscription or purchase rights, then no adjustment in the Exercise Price or the
number of Common Shares purchasable under the Warrants shall be required by
reason of the setting of such record date;

 

  (v)

no adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of the Warrants shall be made in respect of any
event described in Section 8 of this Warrant Certificate if (subject to TSX and
NYSE approval) the Holder is entitled to participate in such event on the same
terms mutatis mutandis as if the Holder had exercised the Warrants prior to or
on the record date or effective date, as the case may be, of such event. Any
such participation by the Holder is subject to regulatory approval; and

 

  (vi)

in any case in which this Warrant Certificate shall require that an adjustment
shall become effective immediately after a record date for an event referred to
in Section 8(a) hereof, the Company may defer, until the occurrence of such
event:

 

  (A)

issuing to the Holder, to the extent that the Warrants are exercised after such
record date and before the occurrence of such event, the additional Common
Shares issuable upon such exercise by reason of the adjustment required by such
event; and

 

  (B)

delivering to the Holder any distribution declared with respect to such
additional Common Shares after such record date and before such event;

provided, however, that the Company shall deliver to the Holder an appropriate
instrument evidencing the right of the Holder upon the occurrence of the event
requiring the adjustment, to an adjustment in the Exercise Price or the number
of Common Shares purchasable upon the exercise of the Warrants and to such
distribution declared with respect to any such additional Common Shares issuable
on the exercise of the Warrants.

 

  (c)

At least 10 days prior to the earlier of the record date or effective date of
any event which requires or might require an adjustment in any of the rights of
the Holder under this Warrant Certificate, including the Exercise Price or the
number of Common Shares which may be purchased under this Warrant Certificate,
the Company shall deliver to the Holder a certificate of the Company specifying
the particulars of such event and, if determinable, the required adjustment and
the calculation of such adjustment. In case any adjustment for which a notice in
this Section 8(c) has been given is not then determinable, the Company shall
promptly after such adjustment is determinable deliver to the Holder a
certificate providing the calculation of such adjustment. The Company hereby
covenants and agrees that the Company will not take any action which might
deprive the Holder of the opportunity of exercising the rights of subscription
contained in this Warrant Certificate, during such 10 day period.

 

  (d)

In connection with any: (i) reclassification or redesignation of the Common
Shares, any change of the Common Shares into other shares or securities or any
other capital reorganization involving the Common Shares other than as set forth
in this Section 8; (ii) consolidation, amalgamation, arrangement or merger of
the Company with or into

 

- 10 -



--------------------------------------------------------------------------------

  another body corporate which results in a reclassification or redesignation of
the Common Shares or a change of the Common Shares into other shares or
securities (including, without limitation, pursuant to a “take-over bid”,
“tender offer” or other acquisition of all or substantially all of the
outstanding Common Shares); or (iii) sale, transfer or lease to another
corporation of all or substantially all the property or assets of the Company,
the Holder shall have the right thereafter, upon payment of the Exercise Price
in effect immediately prior to such action, to purchase upon exercise of each
Warrant the kind and amount of shares and other securities and property which it
would have owned or have been entitled to receive after the happening of such
reclassification, redesignation, consolidation, amalgamation, arrangement,
merger, sale, transfer or lease had such Warrant been exercised immediately
prior to such action, and the Holder shall be bound to accept such shares and
other securities and property in lieu of the Common Shares to which it was
previously entitled; provided, however, that no adjustment in respect of
dividends, interest or other income on or from such shares or other securities
and property shall be made during the term of a Warrant or upon the exercise of
a Warrant. If necessary, as a result of any actions contemplated by this
paragraph, appropriate adjustments shall be made in the application of the
provisions of this Warrant Certificate with respect to the rights and interests
thereafter of the Holder to the end that the provisions shall thereafter
correspondingly be made applicable as nearly as may reasonably be possible in
relation to any shares or other securities or property thereafter deliverable
upon the exercise of the Warrants. The provisions of this paragraph shall
similarly apply to successive consolidations, mergers, amalgamation, sales,
transfers or leases.

 

9.

U.S. Registration

This Warrant and the Common Shares issuable upon exercise of this Warrant have
not been and will not be registered under the U.S. Securities Act or under state
securities laws of any state in the United States. Accordingly, this Warrant may
not be transferred or exercised in the United States or by or on behalf of a
U.S. Person or a person in the United States unless an exemption is available
from the registration requirements of the U.S. Securities Act and applicable
state securities laws and, if required by the Company, the holder of this
Warrant has furnished an opinion of counsel of recognized standing in form and
substance reasonably satisfactory to the Company to such effect, as applicable.

 

10.

Authorized Shares

As a condition precedent to the taking of any action which would require an
adjustment pursuant to Section 8 of this Warrant Certificate, the Company shall
take any action which may be necessary in order that the Company has issued and
reserved in its authorized capital, and may validly and legally issue as fully
paid and non-assessable, all of the Common Shares (or other shares and
securities, if applicable) which the Holder of the Warrants is entitled to
receive on the exercise hereof.

 

11.

Mutilated or Missing Warrant Certificate

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant Certificate and, in the case of any
such loss, theft or destruction, upon delivery of a bond or indemnity
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender or cancellation of this Warrant Certificate, the Company will issue to
the Holder a new warrant certificate of like tenor, in lieu of this Warrant
Certificate, representing the right to subscribe for and purchase the number of
Common Shares which may be subscribed for and purchased hereunder.

 

- 11 -



--------------------------------------------------------------------------------

12.

Merger and Successors

 

  (a)

Nothing herein contained shall prevent any consolidation, amalgamation or merger
of the Company with or into any other Person or Persons, or a conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any Person lawfully entitled to acquire and operate
same, provided, however, that the Person formed by such consolidation,
amalgamation, arrangement or merger or which acquires by conveyance or transfer
all or substantially all of the properties and estates of the Company as an
entirety shall, simultaneously with such amalgamation, arrangement, merger,
conveyance or transfer, assume the due and punctual performance and observance
of all the covenants and conditions hereof to be performed or observed by the
Company.

 

  (b)

In case the Company, pursuant to Section 12(a), shall be consolidated,
amalgamated or merged with or into any other Person or Persons or shall convey
or transfer all or substantially all of its properties and estates as an
entirety to any other Person, the successor Person formed by such consolidation,
amalgamation or arrangement, or into which the Company shall have been
consolidated, amalgamated or merged or which shall have received a conveyance or
transfer as aforesaid, shall succeed to and be substituted for the Company
hereunder and such changes in phraseology and form (but not in substance) may be
made in this Warrant Certificate as may be appropriate in view of such
amalgamation, arrangement, merger or transfer.

13. Amendment

This Warrant Certificate may only be amended with the prior written consent of
the Company and the Holder.

 

14.

Severability

If any term or other provision of this Warrant Certificate is invalid, illegal
or incapable of being enforced under any applicable law or as a matter of public
policy, all other conditions and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Company and the Holder shall negotiate in good faith to modify this Warrant
Certificate so as to effect the original intent of the Company and the Holder as
closely as possible in a mutually acceptable manner in order that the provisions
of this Warrant Certificate be consummated as originally contemplated to the
greatest extent possible.

 

15.

Governing Law

This Warrant Certificate shall be governed by and construed and interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein irrespective of the choice of laws principles.

 

- 12 -



--------------------------------------------------------------------------------

16.

Transferability

Subject only to applicable securities laws, the Warrants represented by this
Warrant Certificate are transferable by the Holder to any of its Affiliates and
the term “Holder” shall mean and include any successor, transferee or assignee
of the current or any future Holder. The Warrants represented by this Warrant
Certificate may be transferred by the Holder completing and delivering to the
Company the transfer form attached hereto as Schedule “B”. For greater
certainty, the Warrants represented by this Warrant Certificate are not
transferrable except as described in this Section 16 or with the prior written
consent of the Company.

 

17.

Enurement

This Warrant Certificate and all of its provisions shall enure to the benefit of
the Holder and its permitted assigns and successors and shall be binding upon
the Company and its successors and permitted assigns.

 

18.

Notice

All notices, requests, claims, demands and other communications under this
Warrant Certificate shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service or by registered or certified mail (postage prepaid,
return receipt requested) to the Holder and the Company at the following
addresses (or at such other address as shall be specified in a notice given in
accordance with this Section 18):

 

  (a)

if to the Holder at:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention: Emmanuel Pressman and James R. Brown

 

  (b)

if to the Company at:

1 Hershey Drive,

Smiths Falls, ON K7A 0A8

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, ON K2K 3G4

Attention: Deborah Weinstein

 

- 13 -



--------------------------------------------------------------------------------

19.

Further Assurances

The Company shall promptly do, make, execute, deliver, or cause to be done,
made, executed or delivered, all such further acts, documents and things as the
Holder may reasonably require from time to time for the purpose of giving effect
to this Warrant Certificate and shall use reasonable efforts and take all such
steps as may be reasonably within its power to implement to their full extent
the provisions of this Warrant Certificate.

 

20.

Currency

All dollar amounts referred to in this Warrant Certificate are in Canadian
dollars.

[Signature page follows]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by a duly authorized signatory effective as of the date first written
above.

 

CANOPY GROWTH CORPORATION By:  

         

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE “A”

SUBSCRIPTION FORM

TO: CANOPY GROWTH CORPORATION

Terms which are not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant Certificate held by the undersigned and issued by
Canopy Growth Corporation (the “Company”).

The undersigned hereby exercises the right to acquire                         
Common Shares of the Company in accordance with and subject to the provisions of
such Warrant Certificate and herewith makes payment of the Exercise Price in
full for the said number of Common Shares.

(Please check the ONE box applicable):

 

☐    A    The undersigned holder (i) at the time of exercise of the Warrant is
not in the United States; (ii) is not a U.S. Person (iii) is not exercising the
Warrant on behalf of a U.S. Person or a person in the United States; and
(iv) did not execute or deliver this exercise form in the United States. ☐    B.
   The undersigned holder (i) purchased the Warrants for its own account or the
account of another “accredited investor” as defined in Rule 501(a) of Regulation
D under the U.S. Securities Act (“Accredited Investor”); (ii) is exercising the
Warrants solely for its own account or for the account of such other Accredited
Investor; (iii) each of it and such other person, if any, was an Accredited
Investor on the date the Warrants were acquired and is an Accredited Investor on
the date of exercise of the Warrants; and (iv) the representations and
warranties made by the holder or any beneficial purchaser, as the case may be,
to the Company in connection with the acquisition of the Warrants remain true
and correct on the date hereof. ☐    C.    The undersigned holder has delivered
to the Company an opinion of counsel (which will not be sufficient unless it is
from counsel of recognized standing and in form and substance reasonably
satisfactory to the Company) to the effect that an exemption from the
registration requirements of the U.S. Securities Act and applicable state
securities laws is available.

The Common Shares are to be issued, registered and delivered as follows:

 

Name:   

 

Address in full:   

 

  

 

Note: If further nominees are intended, please attach (and initial) a schedule
giving these particulars.

DATED this              day of                         , 20        .



--------------------------------------------------------------------------------

 

Signature Guaranteed

             

 

(Signature of Warrantholder)

(if required)          

 

    

 

     Print full name     

 

    

 

     Print full address

Note:

The undersigned holder understands that unless Box A above is checked, the
certificate representing the Common Shares issuable upon exercise of the
Warrants will bear a legend restricting transfer without registration under the
U.S. Securities Act and applicable state securities laws unless an exemption
from registration is available. Certificates representing such Common Shares
will not be registered or delivered to an address in the United States unless
Box B or Box C above is checked. If Box C is checked, any opinion tendered must
be in form and substance reasonably satisfactory to the Company. Holders
planning to deliver an opinion of counsel in connection with the exercise of the
Warrant should contact the Company in advance to determine whether any opinions
to be tendered will be acceptable to the Company.

If Box B or Box C is checked, any certificate representing the Common Shares
issued upon exercise of this Warrant will bear an applicable United States
restrictive legend.

Instructions:

The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to the Company.

The signature on this Subscription Form must correspond in every particular with
the name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

If the Subscription Form indicates that Common Shares are to be issued to a
Person or Persons other than the registered holder of the Warrant Certificate or
an affiliate of such registered holder, the endorsement must be signature
guaranteed, in either case, by a Canadian chartered bank, or a member of a
recognized Securities Transfer Agents Medallion Program (STAMP). The stamp
affixed thereon by the guarantor must bear the actual words “Signature
Guarantee”, or “Signature Medallion Guaranteed” or in accordance with industry
standards.

The certificates will be mailed by registered mail to the Holder(s) at the
address(es) appearing in this Subscription Form.

If any Warrants represented by this certificate are not being exercised, a new
Warrant Certificate will be issued and delivered to the Holder with the Common
Share certificates in accordance with the provisions of the Warrant Certificate.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE “B”

TRANSFER FORM

TO: CANOPY GROWTH CORPORATION

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(include name and address of the transferee) ________________ (include number)
Warrants exercisable for common shares of Canopy Growth Corporation (the
“Company”) registered in the name of the undersigned on the register of the
Company maintained therefor, and hereby irrevocably appoints
__________________________________________ the attorney of the undersigned to
transfer the said securities on the books maintained by the Company with full
power of substitution.

THE UNDERSIGNED TRANSFEROR HEREBY CERTIFIES AND DECLARES that the Warrants are
not being offered, sold or transferred to, or for the account or benefit of, a
“U.S. person” (as defined in Rule 902(k) of Regulation S under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”)) or a person
within the United States unless the Warrants are registered under the U.S.
Securities Act and any applicable state securities laws or unless an exemption
from such registration is available.

DATED this              day of                         , 20        .

 

 

Signature Guaranteed

              

 

(Signature of Warrantholder)

     

 

Print full name

     

 

     

 

Print full address

Instructions:

The signature on this Transfer Form must correspond in every particular with the
name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

The endorsement must be signature guaranteed, in either case, by a Canadian
chartered bank, or a member of a recognized Securities Transfer Agents Medallion
Program (STAMP). The stamp affixed thereon by the guarantor must bear the actual
words “Signature Guarantee”, or “Signature Medallion Guaranteed” or in
accordance with industry standards.

If any Warrants represented by this certificate are not being transferred, a new
Warrant Certificate will be issued and delivered to the Holder.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ADMINISTRATIVE SERVICES AGREEMENT

(see attached)

 

Exhibit C-1



--------------------------------------------------------------------------------

 

ADMINISTRATIVE SERVICES AGREEMENT

●, 2018

 

 



--------------------------------------------------------------------------------

ADMINISTRATIVE SERVICES AGREEMENT

THIS ADMINISTRATIVE SERVICES AGREEMENT (the “Agreement”) is made and entered
into as of ●, 2018 (the “Effective Date”) by and between Canopy Growth
Corporation, a corporation existing under the laws of Canada (the “Company”),
and Constellation Brands, Inc. a corporation existing under the laws of the
State of Delaware (the “Service Provider”).

RECITALS

 

A.

CBG Holdings LLC, an affiliate of CBI, (the “Purchaser”) and the Company have
entered into a subscription agreement dated August 14, 2018 (the “Subscription
Agreement”) pursuant to which the Purchaser has agreed to make an equity
investment in the Company.

 

B.

From and after the completion of the transactions contemplated by the
Subscription Agreement, the Company desires to have the Service Provider
provide, or cause its affiliates to provide, the Company or its affiliates with
certain administrative services with respect to the operation of the business of
the Company, and the Service Provider desires to provide or cause to be
provided, such services, on the terms and subject to the conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises, mutual covenants, agreements,
representations and warranties contained in this Agreement, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Specific Definitions. The following terms shall have the meanings set
forth below:

(a) “affiliate” has the meaning given to it in the Canada Business Corporations
Act;

(b) “Bankruptcy Event” with respect to a party shall occur upon an involuntary
proceeding or filing in bankruptcy or similar proceeding against such party
seeking its reorganization, liquidation or the appointment of a receiver,
trustee or liquidator for it or for all or substantially all of its assets,
whereupon such proceeding shall not be dismissed within thirty (30) days after
the filing thereof, or if such party shall (i) apply for or consent in writing
to the appointment of a receiver, trustee or liquidator of itself or all or
substantially all of its assets, (ii) bring a voluntary proceeding or filing or
admit in writing its inability to pay its debts as they become due, (iii) make a
general assignment for the benefit of creditors, (iv) bring a proceeding or
filing seeking reorganization or an arrangement with creditors or seeking to
take advantage of any insolvency law, or (v) participate in a proceeding or
filing admitting to the material allegations of such a proceeding or filing
against it in any bankruptcy, reorganization, insolvency proceedings or any
similar proceedings;

(c) “CBG Group” means, collectively, the Purchaser, Greenstar Canada Investment
Limited Partnership, the Service Provider and its subsidiaries;

 

- 2 -



--------------------------------------------------------------------------------

(d) “Intellectual Property” means any and all intellectual property rights,
whether registered or not, owned, licensed, used or held by either the Service
Provider or the Company, or their respective affiliates, as the context
requires;

(e) “Percentage of Outstanding Common Shares” means the percentage equal to the
quotient obtained when (i) the aggregate number of issued and outstanding Common
Shares beneficially owned by the CBG Group, or over which the CBG Group
exercises control or direction (including, for the purposes of this calculation,
Convertible Securities owned by the CBG Group or over which the CBG Group
exercises control or direction) is divided by (ii) the aggregate number of
issued and outstanding Common Shares (including, for the purposes of this
calculation, Convertible Securities owned by the CBG Group or over which the CBG
Group exercises control or direction), in each case, as at the time of
calculation and, for avoidance of doubt otherwise on a non-diluted basis.

(f) “Person” has the meaning given to it in the Subscription Agreement;

(g) “Services” has the meaning given to it in Section 2.1(a);

(h) “Statement of Work” means one or more statements of work in the form
attached hereto as Exhibit A entered into from time to time between the Company
and the Service Provider pursuant to Section 2.1 of this Agreement; and

(i) “Target Number of Shares” means that number of Common Shares that satisfies
the following two conditions:

(i) 117,208,056 Common Shares in the capital of the Company, subject to
adjustment for any share dividend, share consolidation, share split, share
reclassification, reorganization, amalgamation, arrangement or mergers involving
the Company or any other event that affects all Common Shares in an identical
manner; and

(ii) the number of Common Shares which represents a Percentage of Outstanding
Common Shares equal to 28.2%.

Section 2. Services.

2.1 Services.

(a) Subject to the terms and conditions set out in this Agreement, the Service
Provider and the Company shall negotiate in good faith and in a commercially
reasonable manner and time frame and mutually agree those services to be
provided, from time to time, by the Service Provider or its affiliates to the
Company or any of its affiliates, which services shall be described in one or
more Statements of Work (as any such Statement of Work may be modified during
the Term in accordance with this Agreement) (collectively, the “Services”).

(b) The parties may modify the Services provided by the Service Provider in a
Statement of Work by entering into a Change Order (as defined in Section 4 of
the form of Statement of Work attached hereto as Exhibit A). Any Services
modified by a Change Order will constitute Services under this Agreement and be
subject in all respects to the provisions of this Agreement as if fully set
forth in the applicable Statement of Work.

 

- 3 -



--------------------------------------------------------------------------------

(c) If the Company requires the provision of additional services by the Service
Provider that are not contemplated by a prior Statement of Work and are outside
the scope of work that would otherwise be addressed by such Statement of Work
(as modified by any Change Order), the parties shall negotiate in good faith and
in a commercially reasonable manner and time frame to mutually agree those
additional services, which additional services shall be described in, and become
the subject of, a new Statement of Work.

(d) Notwithstanding anything in this Agreement, the Services shall not include,
and the Service Provider shall not be required to take, any action to enforce or
prosecute the collection of any debt owed on account of products shipped to the
Company’s customers under this Agreement, owed on amounts invoiced by the
Service Provider to the Company’s customer under this Agreement, or otherwise
owed to the Company for any reason. In the provision of the Services, the
Service Provider will not provide or be deemed to be providing any legal,
financial statement certification, tax filings, audit services, and foreign
currency purchases. Without limiting the generality of the foregoing, the
Services shall not obligate the Service Provider to provide financing or
funding, make any capital investment or similar expense or provide engineering
or construction services.

2.2 Standard of Service.

(a) Warranty. In performing the Services, the Service Provider shall (i) provide
the same level of service and use the same degree of diligence and care as such
Service Provider’s personnel provided and used in performing services of the
same kind or nature as the Services for such Service Provider’s own account
prior to the date hereof with respect to such Service, or (ii) in the case of
any services of the same kind or nature as the Services not provided by such
Service Provider for such Service Provider’s own account prior to the date
hereof, a reasonable degree of diligence and care; in each case subject to the
provisions of the applicable Statement of Work. If the Company notifies the
Service Provider of its failure to meet this standard of performance for the
Services, the parties shall use commercially reasonable efforts to (i) cooperate
to develop a remedial plan and (ii) rectify the failure of performance.

(b) Compliance with Law. The Service Provider warrants and covenants that all
Services to be performed by the Service Provider and any of its affiliates shall
be performed in compliance in all material respects with all applicable laws.

(c) Compliance with Policies and Procedures. Each of the Company and the Service
Provider, as their respective affiliates, shall comply in all material respects
with all applicable and documented policies and procedures of the other party in
connection with the Services provided to the Company hereunder.

(d) Alternative. Notwithstanding anything to the contrary contained in this
Agreement, if the Service Provider reasonably believes it is unable to provide a
Service (i) because of a failure to obtain necessary consents, licenses,
sublicenses or approvals, (ii) because the provision of such Service would
violate, breach or cause a default under any contract to which the Service
Provider or any of its affiliates is a party or would violate, or risk
violating, any applicable laws, or (iii) due to causes which are outside its
reasonable control as determined under Section 7.3,

 

- 4 -



--------------------------------------------------------------------------------

the parties hereto shall cooperate and negotiate in good faith to determine the
best alternative approach. Until such alternative approach is found or the
problem is otherwise resolved to the satisfaction of the parties hereto, the
Service Provider shall use its commercially reasonable efforts to continue
providing the Service, unless the provision of such Service would violate ,
breach or cause a default under any contract to which the Service Provider or
any of its affiliates is a party or would violate, or risk violating, any
applicable laws. To the extent an alternative approach agreed upon by the
parties requires payments in excess of the charges included in the applicable
Statement of Work, the Company shall be responsible for such excess.

 

(e) Modification of Services. The Service Provider reserves the right to
substitute, replace, upgrade or otherwise modify any or all of its Services set
forth in any Statement of Work, so long as such substitution, replacement,
upgrade or modification does not materially affect such Services and is
undertaken in a non-discriminatory fashion towards the Company as part of
overall changes in the manner in which the Service Provider provides such
services to itself and its own affiliates generally.

(f) Use of Services. The Service Provider shall be required to provide Services
only to the Company and its affiliates. The Company shall not, and shall not
permit any third parties to, resell any Services to any Person whatsoever.

2.3 Cooperation. Each of the parties hereto will use its commercially reasonable
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services. Each party further agrees and acknowledges that the
Service Provider may not be able to provide, or cause to be provided, certain
Services unless (a) certain data and information is provided to the Service
Provider, (b) the Company has all necessary rights, licenses, contracts and
permits needed to receive the Services without violating applicable law or the
rights of any third party, and (c) certain actions are taken by the Company, as
requested by the Service Provider and within a reasonable time prior to the
commencement of Services. The Service Provider shall have no obligation under
this Agreement to the extent that the Service Provider (a) cannot provide, or
cause to be provided, Services due to the Company failing to timely deliver to
the Service Provider any data or information or failing to timely take any
action requested by the Service Provider, that is necessary for the Service
Provider to provide, or cause to be provided, Services or (b) does not receive
access to the Company’s properties, books, records and employees necessary to
permit the Service Provider to perform its obligations hereunder.

2.4 No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND
WITHOUT LIMITING THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE
SUBSCRIPTION AGREEMENT, NEITHER THE COMPANY NOR THE SERVICE PROVIDER IS MAKING
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, AND THE COMPANY AND THE SERVICE
PROVIDER EXPRESSLY DISCLAIM ANY AND ALL OTHER WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

Section 3. Fees and Payment.

3.1 Fees. The fee (the “Fee”) charged for any Service hereunder of the type set
forth on Exhibit B will be equal to Service Provider’s fully loaded cost to
perform such Service calculated in accordance with Generally Accepted Accounting
Principles in the United States and CBI’s accounting policies (the “Cost”). With
regard to any Service provided hereunder that is not of the type set forth on
Exhibit B, the Fee shall be equal to Service Provider’s Cost plus a mark-up not
to exceed standards of the Organisation for Economic Co-operation and
Development.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Payment. In consideration for the provision of each of the Services, the
Company shall pay to the Service Provider the amounts set forth for such Service
on the applicable Statement of Work. The Service Provider shall provide the
Company with a monthly invoice for fees due for the Services. Each invoice
received pursuant to this Agreement shall be paid by electronic funds transfer
or other immediately available funds within 30 days of the date on which such
invoice is received or such earlier date as is indicated in the applicable
Statement of Work.

3.3 Taxes. The parties agree that the Services set forth on all Statements of
Work are exclusive of all taxes, including value-added, sales or use, or
withholding taxes, that may be imposed (regardless of the party hereto on whom
imposed) on the provision of or payment for the Services hereunder, and that the
Company shall be liable for and shall pay any and all such taxes required to be
collected by the Service Provider. The parties shall cooperate and use their
respective commercially reasonable efforts to assist the other in entering into
such arrangements as the other may reasonably request in order to minimize, to
the extent lawful and feasible, the payment or assessment of any taxes in
connection with the transactions contemplated by this Agreement; provided that
nothing in this Section 3.2 shall obligate either party to cooperate with, or
assist, the other party in any arrangement proposed by such other party that
would have a material or unreimbursed detrimental effect on such first party or
any of its affiliates.

Section 4. Ownership of Intellectual Property and Data.

4.1 Company Data. The Company shall own all right, title and interest in and to
any data, information, records, reports and other deliverables originally
provided by the Company (the “Service Data”). The Service Provider hereby
assigns to the Company any and all right, title or interest in copyrights that
the Service Provider may have or acquire in or to any the Service Data.

4.2 Ownership and Use of Intellectual Property.

(a) Neither this Agreement nor any Services performed hereunder shall cause, or
be deemed to cause, the assignment or transfer of title or any ownership right
or interest of any kind whatsoever in or to any Intellectual Property of the
Service Provider or the Company to the other party.

(b) Except as may otherwise be agreed in writing by the Company, the Service
Provider shall not use, and shall not permit any of its affiliates to use, any
trademarks, trade names, trade dress, service marks, word marks, design marks,
internet domain names, logos, copyrights or other Intellectual Property owned,
licensed, used or held by the Company or any of its affiliates.

(c) The Company will have sole and exclusive right, title and interest
world-wide in and to all Intellectual Property created, made, conceived or
contributed to other Company Intellectual Property by the Service Provider or
its affiliates in the course of the performance of the Services, which right,
title and interest will continue after termination of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(d) The Service Provider hereby agrees to assign to the Company, without the
need for any further remuneration or consideration, all right, title and
interest that the Service

Provider or any of its affiliates may have in and to the Intellectual Property
that the Service Provider or any of its affiliates may have by virtue of having
created, made or conceived such Intellectual Property or having contributed to
any Company Intellectual Property, in whole or in part, in the course of the
performance of the Services for the Company. The Service Provider hereby waives
all moral rights that the Service Provider may have with respect to the
Intellectual Property, and the Company may in its sole discretion assign the
benefit of such waiver of moral rights. The Service Provider agrees not to
exercise such moral rights against any third parties without the express written
consent of the Company and agrees that the above-noted waiver may be invoked by
any person authorized by the Company to use and/or modify the Intellectual
Property.

(e) The Service Provider will execute and deliver to the Company whenever
requested by the Company, any and all further documents and assurances that the
Company may deem necessary or expedient to effect the purposes and intent of the
assignment and waiver set out herein. If the Service Provider refuses or fails
to execute any further documents and assurances whenever requested by the
Company, this Agreement shall form a power of attorney granting to the Company
the right to execute and deliver on the Service Provider’s behalf, all such
further documents and assurances that the Company may deem necessary or
expedient to effect the purposes and intent of the assignment and waiver set out
herein on the Service Provider’s behalf.

Section 5. Indemnification.

5.1 Indemnity. The parties agree as follows:

(a) The Company acknowledges that the Service Provider is providing such
Services solely as an accommodation to the Company. As such, the Company agrees
to indemnify, defend, and hold the Service Provider harmless from and against
any damages related to any claim by a third party arising out of or relating to,
whether directly or indirectly, the Service Provider’s performance of the
Services required to be delivered by it, except to the extent caused by the
Service Provider’s, or that of any of its affiliates, gross negligence or
intentional misconduct in performing such Services.

(b) The Service Provider agrees to indemnify, defend, and hold the Company
harmless from and against any damages related to any claim by a third party
arising out of or relating to, whether directly or indirectly, performance of
the Services by the Service Provider or any of its affiliates, but only to the
extent caused by or relating to, directly or indirectly, the Service Provider’s,
or that of any of its affiliates, gross negligence or intentional misconduct in
performing the Services.

5.2 Limitation. IN NO EVENT WHATSOEVER SHALL A PARTY OR ANY OF ITS AFFILIATES OR
RELATED PARTIES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES OR RELATED
PARTIES, OR SUCCESSORS OR ASSIGNS, FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
EXEMPLARY, PUNITIVE OR SPECIAL LOSSES, DAMAGES, COSTS OR EXPENSES OF ANY KIND
RELATING IN ANY WAY TO THE SERVICES, OR OTHERWISE RELATING TO THIS AGREEMENT OR
TO ANY ACTS OR OMISSIONS ON THE PART OF SUCH PARTY IN CONNECTION HEREWITH
(INCLUDING LOST PROFITS OR THE USE OF OR LOSS OF USE OF ANY OF THE

 

- 7 -



--------------------------------------------------------------------------------

PRODUCTS OR OTHER PROPERTY, WHETHER OR NOT SUCH PARTY HAS BEEN MADE AWARE OF THE
POTENTIAL FOR ANY SUCH LIABILITY), UNLESS AWARDED PURSUANT TO INDEMNIFIED CLAIMS
MADE BY A THIRD PARTY UNDER SECTION 5.1. IN NO CASE OTHER THAN THE SERVICE
PROVIDER’S, OR THAT OF ANY OF ITS AFFILIATES, INTENTIONAL MISCONDUCT OR GROSS
NEGLIGENCE SHALL THE SERVICE PROVIDER’S LIABILITY FOR DAMAGES UNDER THIS
AGREEMENT, REGARDLESS OF THE TYPE OF DAMAGES, FORM OF ACTION OR THE THEORY OF
LIABILITY, EXCEED IN THE AGGREGATE THE AMOUNT PAID TO THE SERVICE PROVIDER UNDER
THIS AGREEMENT.

Section 6. Confidentiality and Personal Information. Each party shall keep
confidential all the terms of this Agreement and all information received from
the other party regarding the Services (including personal information received
from the other party), including any information received with respect to
products of the other party, and to use and disclose such information only for
the purposes set forth in this Agreement unless: (i) otherwise agreed to in
writing by the party from which such information was received; (ii) required to
be disclosed by a governmental order or applicable law; or (iii) the party
receiving such information can demonstrate that the information: (A) was
publicly known at the time of disclosure to it, or has become publicly known
through no act of such party; or (B) was rightfully received from a third party
without a duty of confidentiality. Notwithstanding the foregoing, the Service
Provider will not be prohibited from disclosing the mere fact that it is
performing Services under this Agreement. All personal information received from
the other party shall be maintained in accordance with applicable laws.

Section 7. Term.

7.1 Duration. Subject to earlier termination pursuant to Section 7.2, the term
of this Agreement shall commence on the Effective Date and shall continue in
full force and effect until the date that all Services have been terminated as
specified in the applicable Statement of Work (the “Term”), provided that the
provision of any Service under this Agreement and the term of the provision of
such Service is as specified in the applicable Statement of Work.

7.2 Early Termination. This Agreement, either in its entirety or in respect of
one or more Services being provided to the Company or any of its affiliates
under a Statement of Work for those Services, may be terminated prior to the
expiry of the Term under any of the following circumstances:

(a) The Company may terminate such Services, in whole or in part, by delivering
a written notice thereof to the Service Provider at least thirty (30) days
before the effective date of early termination, unless the applicable Statement
of Work requires otherwise in respect of such Services.

(b) The Company may terminate such Services, in whole or in part, on at least
thirty (30) days prior written notice to the Service Provider, in the event that
the CBG Group no longer holds the Target Number of Shares.

(c) Either party may terminate this Agreement in the case of a material breach
of this Agreement by the other party if such other party has not cured such
material breach within thirty (30) days after receipt of notice thereof sent by
the terminating party; provided that a failure of the Company to pay an invoice
in accordance with Section 3.1 is deemed to be a material breach for purposes of
this Agreement and if such material breach is due to a failure of the Company to
pay an invoice in accordance with Section 3.1, the Service Provider may
terminate this Agreement if such invoice has not been paid within fifteen
(15) days of delivery of notice sent by the Service Provider.

 

- 8 -



--------------------------------------------------------------------------------

(d) Either party may terminate this Agreement forthwith upon written notice to
the other party if a Bankruptcy Event has occurred with respect to
non-terminating party.

(e) Either party may terminate this Agreement forthwith upon written notice to
the other party if such other party takes any corporate action for its winding
up, dissolution or liquidation.

7.3 Force Majeure. Other than for payment of money when due, in the event the
performance of the Service Provider’s duties or obligations hereunder is
interrupted or interfered with by reason of any cause beyond its reasonable
control including fire, weather, natural disaster, war, terrorism, riots or
civil disturbances, acts of civil or military authorities, strike or labor
disruption, loss or disruption of power, act of God, boycott, embargo, shortage
or unavailability of supplies or labor, malfunction or destruction of equipment,
or governmental law, regulation or edict (collectively, the “Force Majeure
Events”), the Service Provider shall not be deemed to be in default of this
Agreement by reason of its non-performance due to such Force Majeure Event, but
shall give notice to the Company of the Force Majeure Event with a reasonable
time following the occurrence of any Force Majeure Event.

7.4 Effect of Termination.

(a) Upon any expiration or valid termination of this Agreement, in addition to
any other rights or remedies of the parties under this Agreement or applicable
law, (i) the Service Provider shall promptly cease all Services, (ii) each of
the parties shall promptly return all Confidential Information received from the
other party in connection with this Agreement, and

(iii) the parties’ respective rights and obligations under Section 2.3,
Section 3, Section 5, Section 6, Section 7.4 and Section 12 shall survive.
Should this Agreement or any Statement of Work be terminated with respect to any
particular Service only, this Section 7.4 shall apply with respect only to that
particular Service for which such termination has been exercised, and all other
rights and obligations under this Agreement shall continue in full force and
effect.

(b) Upon any expiration or valid termination of this Agreement, any Statement of
Work or any Service provided under this Agreement or Statement of Work, the
parties shall cooperate to ensure the orderly transition of the records, data
and any other information to the other party, as required related to such
terminated Services.

Section 8. Relationship Between the Parties. The relationship between the
parties, including their respective personnel, established under this Agreement
is that of independent contractors and no party shall be deemed an employee,
agent, partner or joint venture of or with the other party. The Service Provider
shall be solely responsible for any employment-related taxes, insurance premiums
or other employment benefits respecting its personnel’s performance of any
Services under this Agreement. Subject to the Service Provider’s and its
affiliates’ confidentiality and other obligations hereunder and under the
Subscription Agreement, the Company agrees to afford the Service Provider
reasonable access to its properties, books, records and employees to the extent
necessary to permit the Service Provider to perform its obligations hereunder.

 

- 9 -



--------------------------------------------------------------------------------

Section 9. Contract Management. Each party agrees to communicate only with ● (in
the case of the Company) and ● (in the case of the Service Provider) with
respect to this Agreement and the Services to be provided under this Agreement,
or such other individual or individuals as may be designated in writing by the
party (each a “Services Manager”). The Services Manager may be an employee or an
outside consultant engaged by the party hereto. Without the prior written
consent of the other party’s Services Manager, no party shall contact any
officer, director, agent, employee or other representative of the other party
concerning this Agreement or any of the Services.

Section 10. Records and Employee Access.

10.1 Access to Records. Service Provider shall use commercially reasonable
efforts to create and maintain full and accurate books and records in connection
with its provision of the Services, and upon reasonable notice from the other
party shall make available for inspection and copy by such other party’s
employees or agents such records during reasonable business hours. The Service
Provider may, but shall not be required to, maintain records under this
Agreement following the termination of this Agreement except as required by
applicable Laws.

10.2 Tax Audit. The parties hereto will cooperate with each other in making such
information available as reasonably necessary in the event of a tax audit,
whether in Canada, the United States or any other country or region.

Section 11. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, reputable overnight courier and addressed to the intended
recipient as set forth below:

 

If to the Company:

  

If to the Service Provider:

Canopy Growth Corporation

  

Constellation Brands, Inc.

1 Hershey Drive

  

207 High Point Drive, Building 100

Smiths Falls, Ontario K7A 0A8

  

Victor, New York 14564

Attn: ●

  

Attn: ●

Any notice delivered or transmitted to a party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a business day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
business day then the notice shall be deemed to have been given and received on
the next business day. Any party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other party notice in the manner set forth in this Section.

 

- 10 -



--------------------------------------------------------------------------------

Section 12. Miscellaneous.

12.1 Fees and Expenses. Each party shall be solely responsible for payment of
any and all legal, accounting or other fees and expenses incurred by them or on
their behalf pursuant to the transactions contemplated by this Agreement.

12.2 Entire Agreement. This Agreement, including all Statements of Work and the
other documents and instruments required to be delivered pursuant hereto and
thereto contain all of the agreements of the parties with respect to the matters
contained herein, and no prior agreement or understanding pertaining to any such
matter shall be effective for any purpose. There are no covenants, promises,
warranties, representations, conditions, understandings or other agreements,
oral or written, express, implied or collateral between the parties in
connection with the subject matter of this Agreement, including all Statements
of Work, and the other documents and instruments required to be delivered
pursuant hereto and thereto except as specifically set forth herein and therein
and in any document or instrument required to delivered pursuant hereto or
thereto.

12.3 Amendments. No provision of this Agreement may be amended or modified in
any manner whatsoever except by an agreement in writing signed by duly
authorized representatives of each of the parties.

12.4 Successors. The terms, covenants and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the heirs, executors,
administrators and permitted successors and assigns of the respective parties.

12.5 Assignment. No party may assign (by operation of law or otherwise) this
Agreement without the prior written consent of the other party, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
the Service Provider shall be permitted to assign this Agreement, in whole or in
part, to any affiliate.

12.6 Choice of Laws. Any and all claims or controversies arising out of or
relating to parties rights and responsibilities under this Agreement or the
transaction contemplated hereby shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein, without regard to its principles of conflicts of laws, and
shall be tried and litigated only in the Ontario Superior Court of Justice in
the of City of Toronto. Each party hereby irrevocably submits to the personal
and exclusive jurisdiction of such courts and waives the right to assert the
doctrine of “forum non conveniens” or to otherwise object to jurisdiction or
venue to the extent any proceeding is brought in accordance with or arising out
of or relating to this Agreement.

12.7 Counterparts. This Agreement may be signed by the parties in different
counterparts and the signature pages combined to create a document binding on
all parties. A fax or electronic copy of this Agreement showing the signatures
of each of the parties, or, when taken together, multiple fax or electronic
copies of this Agreement showing the signatures of each of the parties,
respectively, where such signatures do not appear on the same copy, will
constitute an original copy of this Agreement requiring no further execution.

 

- 11 -



--------------------------------------------------------------------------------

12.8 Waiver. Each of the Company or the Service Provider may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any

inaccuracies in the representations and warranties of the other party contained
herein, or (c) waive compliance with any of the agreements or conditions of the
other contained herein. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby. A
waiver of any breach of this Agreement by any party shall not constitute a
continuing waiver or a waiver of any subsequent breach of the same or any other
provision of this Agreement, and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. The failure of a
party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.

12.9 Exhibits. The Exhibits (and any annex thereto) attached hereto are
incorporated herein by reference as if set out herein in full.

12.10 Parties in Interest. Nothing in this Agreement, express or implied, is
intended to provide any rights or remedies to any Person other than the parties
and their respective successors and permitted assigns, if any.

12.11 Currency. References to dollars, $, C$ or Canadian Dollars shall be to
lawful currency of Canada and references to US$ or US Dollars shall be to lawful
currency of the United States of America.

12.12 Invalidity. In the event that any one or more of the provisions contained
in this Agreement or in any other document or instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement or any other such instrument.

12.13 Certain Interpretive Matters. In this Agreement, unless the context
otherwise requires: (i) words of the masculine or neuter gender shall include
the masculine and/or feminine gender, and words in the singular number or in the
plural number shall each include the singular number or the plural number;
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any agreement (including this
Agreement) or other contract or any document means such agreement, contract or
document as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof; (iv) all amounts in
this Agreement are stated and shall be paid in United States dollars unless
specifically otherwise provided; (v) the word “or” is not exclusive; (vi)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term;
(vii) relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including;” (viii) “hereto”, “herein’’, “hereof”, “hereinafter” and similar
expressions refer to this Agreement in its entirety, and not to any particular
Article, Section, paragraph or other part of this Agreement; (ix) reference to
any “Article” or “Section” means the corresponding Article(s) or Section(s) of
this Agreement; (x) the descriptive headings of Articles, Sections, paragraphs
and other parts of this Agreement are included for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement
or any of the terms or provisions hereof; (xi) reference to any law or order,
means (A) such law or order as amended, modified, codified, supplemented or
re-enacted, in whole or in part, and in effect from time to time; and (B) any
comparable successor laws or orders; and (xii) any contract, instrument,
insurance policy, certificate or other document defined or referred to in this
Agreement means such contract, instrument, insurance policy, certificate or
other document as from time to time amended.

[SIGNATURE PAGE TO FOLLOW]

 

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
behalf of the parties as of the date first herein above written.

 

CANOPY GROWTH CORPORATION By:  

         

Name:  

 

Title:  

 

CONSTELLATION BRANDS, INC. By:  

 

Name:  

 

Title:  

 

Administrative Services Agreement



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK (“SOW”)

Addresses and contacts for notices under this SOW:

 

Canopy Growth Corporation

  

Constellation Brands, Inc.

Contact:

 

  

Contact:

 

Address:

  

Address:

Phone number:

 

  

Phone number:

Fax number:

 

  

Fax number:

 

E-mail:

  

E-mail:

Agreed and accepted:

Canopy Growth Corporation

   Constellation Brands, Inc.

By:                                                            
                               

  

By:                                                            
                           

Name:

  

Name:

Title:

  

Title:

Date:

  

Date:

Term:

 

SOW Effective Date:

 

  

●

 

SOW Expiration Date:

  

●

This Statement of Work (“SOW”) is incorporated by reference into and subject to
the terms and conditions of the administrative services agreement entered into
between Canopy Growth Corporation (the “Company”) and Constellation Brands, Inc.
(the “Service Provider”) dated August ●, 2018 (the “Administrative Services
Agreement”), and is made as of the ___ day of ●, 20● between the Company and the
Service Provider and will form a part of the Administrative Services Agreement.
Capitalized terms used but not otherwise defined in this SOW will have the
respective meanings ascribed to them in the Administrative Services Agreement.
If there is any conflict between this SOW and the Administrative Services
Agreement, the Administrative Services Agreement will prevail.



--------------------------------------------------------------------------------

SECTION 1 SOW Services

 

(a)

Overview. This Section 1 describes the details of the Services to be provided by
the Service Provider covered by this SOW (collectively, the “SOW Services”).

 

(b)

Description of SOW Services.

The Service Provider will provide the following SOW Services:

 

  

●

 

(c)

Performance metrics (if any).

 

●

SECTION 2 Term and Termination

 

(a)

Term. This SOW begins on the SOW Effective Date and ends on the SOW Expiration
Date.

 

(b)

Early termination: ●

SECTION 3 Changes to SOW

Subject to the terms and conditions of the Administrative Services Agreement,
changes to this SOW will be memorialized (i) in the form attached as Annex 1 (a
“Change Order”) which will be signed by the parties to this SOW, or (ii) in a
written amendment to this SOW that will be effective when signed by the parties
to this SOW.

[Remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

Annex 1

Change Order

 

Date

requested:

  

[insert

details]

  

Change

number:

  

[insert details]

        

Change

        

Number

        

Title of

request:

  

[insert

details]

  

Requested by:

  

[insert details]

        

This Change Order amends the Statement of Work referenced as Exhibit No. __ (the
“SOW”) to Exhibit B of the Administrative Services Agreement dated August ●,
2018 between Canopy Growth Corporation and Constellation Brands, Inc. (the
“Administrative Services Agreement”). This Change Order is effective on and
after [insert month, date, year]. This Change Order is subject to all of the
terms and conditions in the SOW and the Administrative Services Agreement. The
parties agree as follows:

 

Change requested in: (Check all that apply)

  

Affected Section #s of SOW, or name of other

☐ Specifications

  

☐ Deliverables

  

document:

☐ Schedules

  

☐ Services

  

☐ Other

     

Description of change:

Reason for change:

Change(s) to SOW:

Section #                             Original
language:                                                 
Replacing/supplementing language:

Canopy Growth Corporation approval

Print name/Title __________________________

Signature________________________________ Date

Constellation Brands, Inc. approval

Print name/Title __________________________

Signature________________________________ Date



--------------------------------------------------------------------------------

EXHIBIT B

SERVICES PROVIDED AT COST

Certain management and administrative services as deemed appropriate by the
parties from time to time, which may include, but are not limited to:

 

1.

Finance – including payroll, accounts receivable, accounts payable, budgeting,
forecasting, financial analysis and planning, and treasury activities including
cash management, foreign currency hedging, investment strategy and other similar
activities.

 

2.

General administrative – including data entry, word processing, office
management and other similar activities.

 

3.

Corporate and Public Relations – including planning and executing public
relations programs or corporate communications policies, distribution of
internal and external corporate communications and other similar activities.

 

4.

Meeting Coordination Travel Planning – including coordinating travel activities,
negotiating airline, rental car, and hotel contracts, providing a system for
reservations and ticket purchases and other similar activities.

 

5.

Accounting and auditing – including gathering information used to prepare
financial statements, maintaining accounting records, preparing statutory
financial statements, performing operational and financial audits and other
similar activities.

 

6.

Tax Services – including preparation of local country tax filing, overseeing
audits conducted by tax authorities, providing tax advice to comply with local
tax laws, reviewing local country tax provisions and other similar activities.

 

7.

Staffing, Recruiting and Training – including coordinating with temporary
employment agencies and management of the recruiting process, establishing and
maintaining employee files, administering compensation and benefits policies,
developing and implementing plans regarding career development, job evaluation
and other similar activities.

 

8.

Information technology (IT) services – including supporting computer systems in
connection with operations, accounting, customer service, human resources,
payroll and email, formulating guidelines with respect to use of IT systems,
maintaining and repairing systems, providing telecommunications facilities,
providing technical assistance and training on existing systems, maintaining and
testing existing computer databases and other similar activities.

 

9.

Legal Services – general services performed by in-house legal counsel, including
but not limited to drafting, negotiating and review of contracts and agreements,
representation and advocacy before courts, administrative agencies, arbitrators
or legislatures, preparing advice in respect to structuring and reorganization,
acquisition and divestment transactions and maintaining local corporate books
and records and other similar activities.



--------------------------------------------------------------------------------

10.

Insurance Claims Management – includes securing insurance coverage for general
product and workers compensation liability, property loss, business interruption
and other business risks, coordinating with third party insurers and other
similar activities.

 

11.

Purchasing – including planning and executing procurement of services and
material pursuant to company standard for support functions, and other similar
activities.

 

12.

Premiums for Unemployment, Disability and Workers Compensation – including
processing unemployment insurance premiums, disability premiums and workers
compensation premiums.

 

13.

Health, Safety, Environmental and Regulatory Affairs – including but not limited
to developing company health, safety, and environmental standards, monitoring
compliance with such standards, and training affected personnel, gathering
information and preparing documentation relating to eligibility for or
compliance with laws and regulations governing contracts, licenses and permits,
gathering information, verifying data and preparing documentation relating to
compliance with laws and regulations governing financial and securities
institutions and financial and real estate transactions. Examining and verifying
correctness of, or establishing authenticity of records. Providing security
services (e.g. executive protection or global headquarters security). Providing
common health risk management systems development, clinical services, industrial
hygiene, alcohol and drug testing services (laboratory analysis done by third
parties), and advice to business management on health issues. Providing guidance
on support operations, integrity management support implementation, coaching and
conducting operations integrity management assessments, development and
implementation of safety behavior based programs, and incident reporting and
accident investigations. Providing strategies, resources, and training for
effective crisis preparedness and response.

 

14.

Statistical Assistance – compiling data for use in statistical studies and
preparation of required governmental reports.

 

15.

Training and Employee Development – including but not limited to assisting in
training of personnel including assessing development and training needs,
creating and conducting internal development and training programs and
communicating training opportunities to personnel. Arranging for management
training on employment law compliance, employer liability avoidance,
interviewing, hiring, terminations, promotions, performance reviews, safety and
sexual harassment. Developing and implementing plans regarding
career-development succession. Developing and implementing a job evaluation
process including procedures and forms.

 

16.

Employee Benefits – Including but not limited to developing and implementing
employee compensation and benefits including healthcare, life insurance, 401(k)
profit sharing, workers compensation, unemployment, dental, employee incentive
compensation and employee assistance programs. Providing benchmarking studies
for compensation and other benefit programs. Providing guidance and direction to
employees regarding elections for benefits, applications for benefits and
receipt of benefits (including providing assistance to employees in completing
all necessary forms). Arranging annual benefit enrollment meetings and employee
benefit seminars. Processing employee benefits inquiries and complaints and
reconciling billing issues. Coordinating with hospitals, physicians, insurers,
employees, and beneficiaries to facilitate proper and complete utilization of
benefits for all employees.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TERMINATION AGREEMENT

(see attached)

Exhibit D-1



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT is made as of ●, 2018 between Greenstar Canada
Investment Limited Partnership, a limited partnership existing under the laws of
the Province of British Columbia (“GCILP”), and Canopy Growth Corporation., a
corporation existing under the federal laws of Canada (“CG”).

RECITALS:

 

A.

On November 2, 2017, GCILP and CG entered into a commercialization agreement
(the “Commercialization Agreement”) to record the manner in which GCILP and CG
were to work together to Commercialize certain Beverage Products and to grant
one another certain rights with respect to Beverage Products and Other Products.

 

B.

On the date hereof, CG issued to CBG Holdings LLC, an affiliate of GCILP, on a
private placement basis, pursuant to a subscription agreement dated August 14,
2018 (the “Subscription Agreement”): (i) 104,500,000 common shares in the
capital of GP (the “Common Shares”); and (ii) 139,745,453 common share purchase
warrants representing the right to purchase up to 139,745,453 Common Shares (the
“Warrants”), for an aggregate purchase price of C$5,078,700,000 (the
“Investment”).

 

C.

It is a condition to the closing of the Investment that GCILP and CG enter into
this Termination Agreement for the purpose of terminating the Commercialization
Agreement.

 

D.

Capitalized terms not otherwise defined in this Termination Agreement have the
meanings ascribed to them in the Commercialization Agreement.

THEREFORE, the parties agree as follows:

 

1.

The Commercialization Agreement is hereby terminated pursuant to Section 10.1(b)
thereof, and shall have no further force and effect, effective the date hereof.

 

2.

Subject to the terms of Section 5.1(b) of the Amended and Restated Investor
Rights Agreement being entered into between GCILP, CG and CGB Holdings Inc. on
or about the date hereof in connection with the Investment and despite any terms
to the contrary set forth in the Commercialization Agreement, including Sections
7.1(b), 10.2 and 10.3 thereof, GCILP and CG specifically agree that the only
terms of the Commercialization Agreement that shall survive the termination
thereof shall be: Section 2.1(d) (Grant of License to Company Group of GCILP
Licensed IP) and Section 8 (Confidentiality). All other rights and obligations
of the parties under the Commercialization Agreement shall end upon termination.

 

3.

This Termination Agreement enures to the benefit of and is binding upon the
parties and their respective successors (including any successor by reason of
amalgamation of any Party) and permitted assigns.

 

4.

This Termination Agreement may be executed by the parties in counterparts and
may be executed and delivered by electronic transmission and all such
counterparts and electronic copies together constitute one and the same
agreement.



--------------------------------------------------------------------------------

IN WITNESS OF WHICH the Parties have executed this Agreement.

 

GREENSTAR CANADA INVESTMENT

LIMITED PARTNERSHIP, by its general partner, GREENSTAR CANADA

INVESTMENT CORPORATION

By:

 

 

 

Name:

 

Title:

CANOPY GROWTH CORPORATION

By:

 

 

 

Name:

 

Title:

[Termination of Commercialization Agreement]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

To: CBG Holdings LLC (the “Purchaser”)

Ladies and Gentlemen:

Reference is made to that certain Subscription Agreement dated August 14, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing,
the “Agreement”), by and between the Purchaser and Canopy Growth Corporation
(the “Company”).

The undersigned responsible officer hereby certifies as of the date hereof that
he/she is the ● of the Company, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Purchaser on behalf of
the Company, and that:

 

1.

The Company is in compliance with:

 

  (i)

in all material respects, with all laws and regulations applicable to the
Company’s business, affairs and operations anywhere in the world (other than the
United States), including, to the extent applicable, the Controlled Drugs and
Substances Act (Canada), those laws and regulations prescribed by and in respect
of the Access to Cannabis for Medical Purposes Regulations issued under the
Controlled Drugs and Substances Act (Canada), Bill C-45 “An Act respecting
cannabis and to amend the Controlled Drugs and Substances Act, the Criminal Code
and other Acts”, as amended from time to time and as the same may come into
force, and, including for greater certainty, the rules of the TSX and any other
stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities; and

 

  (ii)

in all respects, with all laws and regulations applicable to the Company’s
business, affairs and operations in the United States, including, to the extent
applicable, the Controlled Substances Act of the United States, 21 U.S.C. § 801
et seq., and, including for greater certainty, the rules of the TSX and any
other stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities.

 

2.

The Company is in compliance with its internal compliance programs in all
material respects. Such internal compliance programs have been periodically
reviewed and updated to account for any changes in the laws and regulations
applicable to the business, affairs and operations of the Company. In addition,
the Company has provided any and all internally prepared or third-party
consultant prepared audit reports related to a review of the effectiveness of
the Company’s compliance program and processes and controls related to thereto.

 

3.

The Company has not received any communication from any regulator, Governmental
Authority or other agency since the date of the last Compliance Certificate. If
the Company has received any communication from any regulator, Governmental
Authority or other agency, it has notified the Purchaser and provided written
copies of all such correspondence and any responses by the Company thereto.

Exhibit E-1



--------------------------------------------------------------------------------

4.

The Company has performed and observed each covenant and condition of the
Agreement, applicable to it, and, since the date of the last Compliance
Certificate has not been in and is not currently in breach of any such covenant
or condition.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of, ● 20●.

 

CANOPY GROWTH CORPORATION

By:

 

 

 

Name:

 

Title:

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF APPROVAL RESOLUTION

BE IT RESOLVED as an ordinary resolution that:

 

1.

The issuance of 104,500,000 common shares in the capital of the Company (“Common
Shares”) and 139,745,453 warrants to purchase Common Shares (“Warrants”),
including the issuance of up to 139,745,453 Common Shares, from time to time, on
exercise of outstanding Warrants, to CBG Holdings LLC (“CBG”) (or its affiliates
or permitted assignees), which issuance could materially affect control of the
Company, pursuant to a private placement transaction, in each case, subject to
the terms and conditions of the subscription agreement between CBG and the
Company dated August 14, 2018, as the same may be amended, supplemented or
otherwise modified in accordance with the terms therein (the “Subscription
Agreement”), and the performance by the Company of its obligations thereunder,
all as more particularly described in the management information circular dated
●, 2018 of the Company accompanying the notice of meeting, as it may be amended,
modified or supplemented in accordance with the Subscription Agreement, is
hereby authorized and approved (the “Investment”).

 

2.

The Subscription Agreement and transactions contemplated thereby, actions of the
directors of the Company in approving the Subscription Agreement, and actions of
the directors and officers of the Company in executing and delivering the
Subscription Agreement, and any amendments, modifications or supplements
thereto, are hereby ratified, authorized and approved.

 

3.

The entry into the investor rights agreement between the Company, CBG (or its
affiliate or permitted assignee) and Greenstar Canada Investment Limited
Partnership (the “Investor Rights Agreement”), and the performance by the
Company of its obligations thereunder, including, for certainty, the issuance of
Common Shares, Warrants and any other securities thereunder, whether debt or
equity, and whether convertible or exercisable into or exchangeable for common
shares, or otherwise, pursuant to the “Pre-Emptive Right”, the “Top-Up Right” or
otherwise (each as described in the Investor Rights Agreement); are hereby
authorized and approved.

 

4.

The entry into the administrative services agreement between the Company and
Constellation Brands Inc. (or its affiliate or permitted assignee) (the
“Administrative Services Agreement”) and the performance by the Company of its
obligations thereunder, and the receipt of services by the Company from
Constellation Brands Inc. and its affiliates thereunder, is authorized and
approved.

 

5.

Upon closing of the transactions described in the Subscription Agreement (the
“Closing”) and subject to the conditions set forth in the Investor Rights
Agreement, the following persons be and are hereby elected directors of the
Corporation to hold the position until the next annual meeting of shareholders
of the Corporation or until his or her successor is duly elected or appointed in
accordance with the by-laws and the applicable provisions of the Investor Rights
Agreement: Bruce Linton, John Bell, Peter Stringham, William Newlands, David
Klein, Judy Schmeling [and ●] as directors of the Company. For greater
certainty,upon the Closing, any directors of the Corporation other than the
foregoing individuals shall be removed as directors of the Corporation.

Exhibit F-1



--------------------------------------------------------------------------------

6.

Any officer or director (each an “Authorized Signatory”) be and is hereby
authorized and directed for and on behalf of the Company to execute or cause to
be executed, under the corporate seal of the Company or otherwise, and to
deliver or cause to be delivered all such other documents and instruments and to
perform or cause to be performed all such other acts and things as such
Authorized Signatories determine may be necessary or desirable to give full
effect to the foregoing resolutions and the matters authorized thereby, such
determination to be conclusively evidenced by the execution and delivery of such
document or instrument or the doing of any such act or thing.

 

7.

Subject to the terms and conditions of the Subscription Agreement,
notwithstanding the foregoing approvals, the directors of the Corporation be and
are hereby authorized not to proceed with the Investment and the transactions
contemplated by the Subscription Agreement.

Exhibit F-2